Exhibit 10.1

 

 

 

$450,000,000

CREDIT AGREEMENT

among

SUNCOKE ENERGY, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

THE ROYAL BANK OF SCOTLAND PLC and KEYBANK NATIONAL ASSOCIATION,

as Revolving Facility Co-Documentation Agents,

BANK OF AMERICA, N.A.,

as Revolving Facility Syndication Agent,

BANK OF AMERICA, N.A.,

as Term Loan Documentation Agent,

CREDIT SUISSE SECURITIES (USA) LLC,

as Term Loan Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of July 26, 2011

 

 

 

 

J.P. MORGAN SECURITIES LLC, CREDIT SUISSE

SECURITIES (USA) LLC and MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Lead Arrangers and Joint Bookrunners for the

Term Loan Facility

 

J.P. MORGAN SECURITIES LLC and MERRILL

LYNCH, PIERCE, FENNER & SMITH

INCORPORATED,

 

as Joint Lead Arrangers and Joint Bookrunners for the

Revolving Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1 DEFINITIONS

   1

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   37

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

   38

2.1

  

Term Commitments

   38

2.2

  

Procedure for Term Loan Borrowing

   38

2.3

  

Repayment of Term Loans

   38

2.4

  

Revolving Commitments

   39

2.5

  

Procedure for Revolving Loan Borrowing

   39

2.6

  

Swingline Commitment

   40

2.7

  

Procedure for Swingline Borrowing; Refunding of Swingline Loans

   40

2.8

  

Commitment Fees, etc.

   41

2.9

  

Termination or Reduction of Revolving Commitments

   41

2.10

  

Optional Prepayments

   42

2.11

  

Mandatory Prepayments and Commitment Reductions

   42

2.12

  

Conversion and Continuation Options

   43

2.13

  

Limitations on Eurodollar Tranches

   43

2.14

  

Interest Rates and Payment Dates

   43

2.15

  

Computation of Interest and Fees

   44

2.16

  

Inability to Determine Interest Rate

   44

2.17

  

Pro Rata Treatment and Payments

   45

2.18

  

Requirements of Law

   46

2.19

  

Taxes

   47

2.20

  

Indemnity

   50

2.21

  

Change of Lending Office

   50

2.22

  

Replacement of Lenders

   51

2.23

  

Defaulting Lenders

   51

2.24

  

Incremental Facilities

   53

SECTION 3 LETTERS OF CREDIT

   54

3.1

  

L/C Commitment

   54

3.2

  

Procedure for Issuance of Letter of Credit

   54

3.3

  

Fees and Other Charges

   55

3.4

  

L/C Participations

   55

3.5

  

Reimbursement Obligation of the Borrower

   56

3.6

  

Obligations Absolute

   56

3.7

  

Letter of Credit Payments

   56

3.8

  

Applications

   56

SECTION 4 REPRESENTATIONS AND WARRANTIES

   57

4.1

  

Financial Condition

   57

4.2

  

No Change

   57

4.3

  

Existence; Compliance with Law

   57

 

i



--------------------------------------------------------------------------------

4.4

  

Power; Authorization; Enforceable Obligations

   58

4.5

  

No Legal Bar

   58

4.6

  

Litigation

   58

4.7

  

No Default

   58

4.8

  

Ownership of Property

   58

4.9

  

Intellectual Property

   59

4.10

  

Taxes

   59

4.11

  

Federal Regulations

   59

4.12

  

Labor Matters

   59

4.13

  

ERISA

   59

4.14

  

Investment Company Act; Other Regulations

   60

4.15

  

Subsidiaries

   60

4.16

  

Use of Proceeds

   60

4.17

  

Environmental Matters

   60

4.18

  

Accuracy of Information, etc.

   61

4.19

  

Security Documents

   61

4.20

  

Solvency

   62

4.21

  

Certain Documents

   62

SECTION 5 CONDITIONS PRECEDENT

   62

5.1

  

Conditions to Initial Extension of Credit

   62

5.2

  

Conditions to Each Extension of Credit

   67

SECTION 6 AFFIRMATIVE COVENANTS

   67

6.1

  

Financial Statements

   67

6.2

  

Certificates; Other Information

   68

6.3

  

Payment of Obligations

   69

6.4

  

Maintenance of Existence; Compliance

   69

6.5

  

Maintenance of Property; Insurance

   69

6.6

  

Inspection of Property; Books and Records; Discussions

   70

6.7

  

Notices

   70

6.8

  

Environmental Laws

   70

6.9

  

Additional Collateral, etc.

   71

6.10

  

Payment of Taxes

   73

6.11

  

Ratings

   73

6.12

  

Designation of Subsidiaries

   73

SECTION 7 NEGATIVE COVENANTS

   74

7.1

  

Financial Condition Covenants

   74

7.2

  

Indebtedness

   75

7.3

  

Liens

   77

7.4

  

Fundamental Changes

   78

7.5

  

Disposition of Property

   79

7.6

  

Restricted Payments

   80

7.7

  

Capital Expenditures

   82

7.8

  

Investments

   82

7.9

  

Modifications of Certain Debt Instruments

   84

7.10

  

Transactions with Affiliates

   84

7.11

  

Sales and Leasebacks

   85

 

ii



--------------------------------------------------------------------------------

7.12

  

Changes in Fiscal Periods

   85

7.13

  

Restrictive Agreements

   85

7.14

  

Lines of Business

   87

7.15

  

Amendments to Transaction Documents

   87

SECTION 8 EVENTS OF DEFAULT

   87

SECTION 9 THE AGENTS

   90

9.1

  

Appointment

   90

9.2

  

Delegation of Duties

   90

9.3

  

Exculpatory Provisions

   90

9.4

  

Reliance by Administrative Agent

   91

9.5

  

Notice of Default

   91

9.6

  

Non-Reliance on Agents and Other Lenders

   91

9.7

  

Indemnification

   92

9.8

  

Agent in Its Individual Capacity

   92

9.9

  

Successor Administrative Agent

   92

9.10

  

Documentation Agent and Syndication Agent

   92

SECTION 10 MISCELLANEOUS

   93

10.1

  

Amendments and Waivers

   93

10.2

  

Notices

   94

10.3

  

No Waiver; Cumulative Remedies

   95

10.4

  

Survival of Representations and Warranties

   95

10.5

  

Payment of Expenses and Taxes

   95

10.6

  

Successors and Assigns; Participations and Assignments

   96

10.7

  

Adjustments; Set-off

   100

10.8

  

Counterparts

   101

10.9

  

Severability

   101

10.10

  

Integration

   101

10.11

  

GOVERNING LAW

   101

10.12

  

Submission To Jurisdiction; Waivers

   101

10.13

  

Acknowledgements

   102

10.14

  

Releases of Guarantees and Liens

   102

10.15

  

Confidentiality

   102

10.16

  

WAIVERS OF JURY TRIAL

   103

10.17

  

USA Patriot Act

   103

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A    Commitments

1.1B

1.1C

  

Mortgaged Properties

Reverter Right Properties

4.15    Subsidiaries 7.2(d)    Existing Indebtedness 7.3(f)    Existing Liens
7.8    Existing Investments EXHIBITS: A    Form of Guarantee and Collateral
Agreement B    Form of Compliance Certificate C    Form of Closing Certificate D
   Form of Mortgage E    Form of Assignment and Assumption F    Form of U.S. Tax
Certificate G    Form of Increased Facility Activation Notice H    Form of
Purchasing Borrower Party Assignment and Assumption I    Form of New Lender
Supplement

J-1

J-2

J-3

  

Form of Term Note

Form of Revolving Note

Form of Swingline Note

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of July 26, 2011, among, SUNCOKE
ENERGY, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), THE ROYAL BANK OF SCOTLAND PLC and KEYBANK NATIONAL
ASSOCIATION, as revolving facility co-documentation agents, BANK OF AMERICA,
N.A., as revolving facility syndication agent and term loan facility
documentation agent, CREDIT SUISSE SECURITIES (USA) LLC, as term loan
syndication agent, J.P. MORGAN SECURITIES LLC, CREDIT SUISSE SECURITIES (USA)
LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead
arrangers and joint bookrunners for the term loan facility, J.P. MORGAN
SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint
lead arrangers and joint bookrunners for the revolving facility, and J.P. MORGAN
CHASE BANK, N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively. Notwithstanding any provision to the contrary in
this Agreement, the applicable ABR in respect of the Term Loans shall at no time
be less than 2.0% per annum.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accounting Changes”: as defined in the definition of GAAP.

“Acquired Debt”: Indebtedness of a Person existing at the time the Person is
acquired by, or merges with or into the Borrower or any Restricted Subsidiary or
becomes a Restricted Subsidiary, whether or not such Indebtedness is incurred in
connection with, or in contemplation of, the Person being acquired by or merging
with or into or becoming a Restricted Subsidiary.

“Additional Assets”: all or substantially all of the assets of a Permitted
Business, or Capital Stock of another Person engaged in a Permitted Business
that will, on the date of acquisition, be a Restricted Subsidiary, or other
non-current assets (other than cash and Cash Equivalents or securities
(including Capital Stock)) that are to be used in a Permitted Business.

“Adjustment Date”: as defined in the definition of Applicable Pricing Grid.

“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control”



--------------------------------------------------------------------------------

of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person, whether through the
exercise of voting power, by contract or otherwise (provided that the Parent and
its Affiliates shall not be deemed to control the Borrower solely as a result of
the rights and obligations under the Transaction Documentation or any other
agreement existing on the Closing Date). “Controlled” has a meaning correlative
thereto.

“Agent Indemnitee”: as defined in Section 9.7.

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agent and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans and Swingline Loans

     1.50 %      2.50 % 

Tranche B Term Loans

     2.00 %      3.00 % 

, provided, that on and after the first Adjustment Date occurring after the
completion of two full Fiscal Quarters after the Closing Date, the Applicable
Margin with respect to Revolving Loans and Swingline Loans will be determined
pursuant to the Applicable Pricing Grid; and

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.

“Applicable Pricing Grid”: the table set forth below:

 

Consolidated Leverage Ratio

   Applicable Margin for
Eurodollar  Loans     Applicable Margin for
ABR  Loans     Commitment Fee Rate   > 4.00:1.00      2.75 %      1.75 %     
.50 % 

£ 4.00:1.00

but > 3.00:1.00

     2.50 %      1.50 %      .45 % 

£ 3.00:1.00

but > 2.00:1.00

     2.25 %      1.25 %      .40 %  £ 2.00:1.00      2.00 %      1.00 %      .35
% 

 

2



--------------------------------------------------------------------------------

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Applicable Pricing Grid shall apply. In addition, at all times while an Event of
Default shall have occurred and be continuing, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply. Each determination of
the Consolidated Leverage Ratio pursuant to the Applicable Pricing Grid shall be
made in a manner consistent with the determination thereof pursuant to
Section 7.1.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property that are either (a) not permitted under this Agreement or (b) permitted
by Section 7.5(p) that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $500,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Amount”: on any date of determination, the sum of, without
duplication,

(a) an amount equal to 50% of Cumulative Consolidated Net Income (or, if the
Consolidated Net Income is a loss, minus 100% of the amount of the loss) for the
period from the first day of the first fiscal quarter commencing after the
Closing Date until the last day of the then most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.1; plus

(b) subject to paragraph (c), the aggregate net proceeds, including cash
proceeds and the Fair Market Value of property other than cash, received by the
Borrower (other than from a Subsidiary) after the Closing Date:

(i) from the issuance or sale of its Qualified Capital Stock, including by way
of issuance of its Disqualified Capital Stock or other Indebtedness to the
extent since converted into Qualified Capital Stock of the Borrower, or

(ii) as a contribution to its common equity,

in each case, other than any proceeds used to make any Restricted Payment
permitted under Section 7.6(b)(y) or any Investment pemitted under
Section 7.8(t); plus

 

3



--------------------------------------------------------------------------------

(c) an amount equal to the sum, for all Unrestricted Subsidiaries, of the
following:

(i) 100% of any dividends, distributions or repayments of loans or advances
received by the Borrower or a Restricted Subsidiary after the Closing Date from
an Unrestricted Subsidiary (not included in Consolidated Net Income), plus

(ii) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the assets less liabilities of an
Unrestricted Subsidiary at the time such Unrestricted Subsidiary is designated a
Restricted Subsidiary, plus

(iii) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of property other than cash
received by the Borrower or any Restricted Subsidiary from the sale (other than
to the Borrower or a Restricted Subsidiary) of the Capital Stock of an
Unrestricted Subsidiary, plus

(d) the cash return, after the Closing Date, on any Investment made after the
Closing Date, as a result of any sale for cash, repayment, redemption,
liquidating distribution or other cash realization (not included in Consolidated
Net Income), plus

(e) any amount which previously qualified as an Investment made under
Section 7.8(u) or (v) on account of any Guarantee Obligation entered into by the
Borrower or any Restricted Subsidiary; provided that such Guarantee Obligation
has not been called upon and the obligation arising under such Guarantee
Obligation no longer exists, minus

(f) the sum at the time of determination of (i) the aggregate amount of
Restricted Payments made since the Closing Date pursuant to Section 7.6(h),
(ii) the aggregate amount of Investments made since the Closing Date pursuant to
Section 7.8(v) and (iii) the aggregate amount of Capital Expenditures made since
the Closing Date pursuant to the last sentence of Section 7.7.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

 

4



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries;
provided, however, that Capital Expenditures for the Borrower and its Restricted
Subsidiaries shall not include expenditures to the extent they are made with
funds that would have constituted Net Cash Proceeds under clause (a) of the
definition of the term “Net Cash Proceeds” but for the application of the
proviso to such clause (a).

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any

 

5



--------------------------------------------------------------------------------

such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Claymont”: The Claymont Investment Company LLC.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is July 26, 2011.

“Code”: the Internal Revenue Code of 1986, as amended from time to time, and the
regulations thereunder.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the sum of the Tranche B Term Commitment and the
Revolving Commitment of such Lender.

“Commitment Fee Rate”:  1/2 of 1% per annum; provided, that on and after the
first Adjustment Date occurring after the completion of two full Fiscal Quarters
after the Closing Date, the Commitment Fee Rate will be determined pursuant to
the Applicable Pricing Grid.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated June 28, 2011 and furnished to certain Lenders.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.

 

6



--------------------------------------------------------------------------------

“Consolidated Current Liabilities”: as of any date of determination, the
aggregate amount of liabilities of the Borrower and its consolidated Restricted
Subsidiaries which may properly be classified as current liabilities (including
taxes accrued as estimated), after eliminating (a) all intercompany items
between the Borrower and any Restricted Subsidiary or between Restricted
Subsidiaries and (b) all current maturities of long-term Indebtedness.

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period plus the sum of (a) provision for Taxes, based on income or profits of
the Borrower and the Restricted Subsidiaries for such period, to the extent that
such amounts were deducted in computing Consolidated Net Income, plus (b) Fixed
Charges of and the Borrower and the Restricted Subsidiaries for such period, to
the extent that any such Fixed Charges were deducted in computing such
Consolidated Net Income, plus (c) depreciation, amortization (including
amortization of intangibles but excluding amortization of prepaid cash expenses
that were paid in a prior period) and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Borrower and the Restricted Subsidiaries
for such period to the extent that such depreciation, amortization an other
non-cash expenses were deducted in computing such Consolidated Net Income, plus
(d) the “run-rate” Consolidated Net Income plus amounts added to Consolidated
Net Income in accordance with clauses (a) through (c) of this definition to
calculate Consolidated EBITDA (the “Operational EBITDA”) of any asset acquired,
constructed, designed, installed or improved that has not been fully
constructed, complete and operational in the business of the Borrower and its
Restricted Subsidiaries for at least four full Fiscal Quarters; provided that
(A) the Operational EBITDA of such asset shall be determined based upon the
annualized Operational EBITDA of such asset projected in good faith by a
responsible financial or accounting officer of the Borrower to be realized no
later than 12 months after such asset is fully constructed, complete and
operational in the business of the Borrower and its Restricted Subsidiaries and
(B) the aggregate amount by which Consolidated EBITDA is increased pursuant to
this clause (d) shall not exceed 10% of Consolidated Net Income for any period
of four consecutive Fiscal Quarters, plus (e) any net loss realized by the
Borrower or any of its Restricted Subsidiaries in connection with any Asset
Sale, to the extent such losses were deducted in computing Consolidated Net
Income, minus or plus, as the case may be, plus (f) all extraordinary, unusual
or non-recurring items of gain (loss) or expense to the extent added or deducted
in computing Consolidated Net Income, plus (g) non-cash items increasing or
decreasing such Consolidated Net Income for such period, other than the accrual
of revenue or expense in the ordinary course of business, plus (h) sales
discounts provided by the Borrower or any Restricted Subsidiary to customers due
to sharing of nonconventional fuels tax credits, in each case, on a consolidated
basis and determined in accordance with GAAP.

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, the Fixed Charges of and the depreciation and amortization and other
non-cash expenses of, a Restricted Subsidiary will be added to Consolidated Net
Income to compute Consolidated EBITDA (A) in the same proportion that the
Consolidated Net Income of such Restricted Subsidiary was added to compute such
Consolidated Net Income and (B) only to the extent that a corresponding amount
would be permitted at the date of determination to be dividended or distributed
to the Borrower by such Restricted Subsidiary without prior governmental
approval (that has not been obtained), and without direct or indirect
restriction pursuant to the terms of its charter or any agreements, instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to that Restricted Subsidiary or its stockholders.

Notwithstanding anything to the contrary contained herein, for the purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the Fiscal Quarters ended September 30, 2010, December 31,
2010, March 31, 2011 and June 30, 2011, Consolidated EBITDA for such Fiscal
Quarters shall be $59,096,000, $42,303,000, $42,034,000 and $38,088,000,
respectively.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period calculated on a Pro Forma Basis.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) net of cash interest income.

Notwithstanding anything to the contrary contained herein, for the purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period calculated on a Pro Forma Basis.

“Consolidated Net Income”: for any period, the aggregate of the net income
(loss) of the Borrower and the Restricted Subsidiaries for such period, on a
consolidated basis, determined in accordance with GAAP; provided that (a) the
net income of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or distributions paid in cash to the Borrower
or a Restricted Subsidiary (subject, in the case of dividends or distributions
paid to a Restricted Subsidiary, to the limitations contained in clause
(b) hereof); (b) the net income (but not the net loss) of any Restricted
Subsidiary will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Person or its stockholders, unless such restriction with respect to the payment
of dividends or in similar distributions has been legally waived; (c) the net
income (loss) of any Person acquired during the specified period for any period
prior to the date of the acquisition will be excluded; (d) any gain or loss,
together with any related provision for taxes on such gain or loss, realized in
connection with: (i) any sale of assets outside the ordinary course of business
of the Borrower; or (ii) the disposition of any securities by the Borrower or
any Restricted Subsidiary or the extinguishment of any Indebtedness of the
Borrower or any Restricted Subsidiary, will be excluded; (e) any extraordinary,
non-recurring or unusual gain or loss, together with any related provision for
taxes on such extraordinary, non-recurring or unusual gain or loss will be
excluded; (f) any unrealized gain or loss included in net income due to marking
Hedging Agreements to market shall be excluded; (g) any non-cash compensation
expense realized for grants of performance shares, stock options or other rights
of officers, directors and employees of the Borrower and any Restricted
Subsidiary will be excluded; provided that such shares, options or other rights
can be redeemed at the option of the holder only for Qualified Capital Stock of
the Borrower or any Restricted Subsidiary; (h) the cumulative effect of a change
in accounting principles will be excluded; and (i) to the extent deducted in the
calculation of net income, any non-recurring charges associated with any premium
or penalty paid, write-offs of deferred financing costs or other financial
recapitalization charges in connection with redeeming or retiring any
Indebtedness prior to its Stated Maturity will be added back to arrive at
Consolidated Net Income.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets”: as of any date of determination, (a) the sum
of all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries minus (b) the sum of all amounts
that would, in accordance with GAAP, be set forth opposite the captions
“goodwill” or other intangible categories (or any like caption) (other than
mineral rights) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries minus (c) Consolidated Current Liabilities, all
determined as of such date and after giving pro forma effect to any transactions
occurring on such date.

“Consolidated Senior Secured Debt”: all Consolidated Total Debt secured by a
Lien on any assets of the Borrower or Restricted Subsidiary.

“Consolidated Senior Secured Debt Ratio”: as of the last day of any period of
four consecutive Fiscal Quarters, the ratio of (a) Consolidated Senior Secured
Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Continuing Directors”: the directors of the Borrower on the Closing Date, after
giving effect to the Transactions and the other transactions contemplated
hereby, and each other director, if, in each case, (a) such other director’s
nomination for election to the board of directors of the Borrower is recommended
by a majority of the then Continuing Directors or (b) such other director’s
election to the board of directors of the Borrower by such board of directors is
supported by a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“control” and “controlled”: as defined in the definition of Affiliate.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Cumulative Consolidated Net Income”: for any period, Consolidated Net Income
for such period, taken as a single accounting period. Cumulative Consolidated
Net Income may be a positive or negative amount.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular

 

9



--------------------------------------------------------------------------------

default or breach of a representation, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is prepared to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock or solely at the direction of the issuer), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Capital Stock and cash in lieu of
fractional shares), in whole or in part, (c) provides for mandatory scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
days after the Tranche B Term Loan Maturity Date; provided that if such Capital
Stock is issued pursuant to a plan for the benefit of employees of the Borrower
or any of its Restricted Subsidiaries or by any such plan to such employees,
such Capital Stock shall not constitute Disqualified Capital Stock solely
because it may be required to be repurchased by the Borrower or any of its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Documentation Agent”: The Royal Bank of Scotland plc, Keybank National
Association and Bank of America, N.A.

“Dollars” and “$”: dollars in lawful currency of the United States.

“ECF Percentage”: 50%; provided, that (x) the ECF Percentage shall be reduced to
25% if the Consolidated Leverage Ratio as of the last day of such Fiscal Year is
less than or equal to 3.0 to 1.0 and greater than 2.50 to 1.00 and (y) the ECF
Percentage shall be reduced to 0% if the Consolidated Leverage Ratio as of the
last day of such Fiscal Year is less than or equal to 2.5 to 1.0.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

10



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rulings and regulations thereunder.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) the occurrence of any Reportable Event; (b) with respect to a
Plan, the failure to satisfy the minimum funding standard of Sections 412 and
430 of the Code and Sections 302 and 303 of ERISA, whether or not waived;
(c) the failure to make by its due date the minimum required contribution under
Section 430 of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status within the meaning of Section 430 of the Code or Section 303 of ERISA;
(f) the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (h) the incurrence by any Group Member or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to a
complete or partial withdrawal from any Plan or Multiemployer Plan; (ij) the
receipt by any Group Member or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA or terminated within the meaning
of Section 4041A of ERISA; (j) an amendment to any Plan which could result in
the imposition of a Lien or the posting of a bond or other security; (k) the
occurrence of a nonexempt Prohibited Transaction which could reasonably be
expected to result in a liability to any Group Member or any ERISA Affiliate;
and (l) an increase in the liability of any Group Member or ERISA Affiliate for
the provision of post-employment health or life insurance benefits to any
Person.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of

 

11



--------------------------------------------------------------------------------

days comprised therein. Notwithstanding any provision to the contrary in this
Agreement, the applicable Eurodollar Base Rate in respect of the Term Loans
shall at no time be less than 1.0% per annum.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

        1.00 - Eurocurrency Reserve Requirements      

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any Fiscal Year, the remainder, if any, of (a) the sum,
without duplication, of (i) Consolidated Net Income for such Fiscal Year,
(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such Fiscal Year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Borrower and its Restricted Subsidiaries during such Fiscal Year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income minus (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Restricted Subsidiaries in cash during such Fiscal Year on
account of Capital Expenditures or in respect of Permitted Acquisitions or other
Investments made under Section 7.8(i), (q), (r), (s), (u) and (v), in each case
to the extent such amount did not already reduce consolidated Net Income for
such Fiscal Year (except to the extent financed with the proceeds of any
Indebtedness or Capital Stock), (iii) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of the
Borrower and its Restricted Subsidiaries made during such Fiscal Year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (iv) increases in
Consolidated Working Capital for such Fiscal Year, and (v) the aggregate net
amount of non-cash gain on the Disposition of property by the Borrower and its
Restricted Subsidiaries during such Fiscal Year (other than sales of inventory
in the ordinary course of business), to the extent included in arriving at such
Consolidated Net Income.

“Excess Cash Flow Application Date”: as defined in Section 2.11(c).

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Exchange Agreement”: the exchange agreement entered into on or prior to the
Closing Date among Parent, Borrower and Credit Suisse, Cayman Islands Branch.

“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement.

“Excluded Subsidiary”: any Foreign Subsidiary, any Receivables Subsidiary and
any Immaterial Subsidiary.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income by
the United States, or by the jurisdiction under the laws of which such Credit
Party is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located or by reason of
the Lender having a present or former connection with the jurisdiction imposing
such tax, other than a connection arising solely from the transactions
specifically contemplated by this Agreement, (b) any branch profits Taxes
imposed by the United States or any similar Taxes imposed by any other
jurisdiction in which the Borrower is located, (c) any U.S. Federal withholding
Taxes resulting from any Requirement of Law in effect on the date such. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Lender’s failure to comply with Section 2.19(f), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.19(a) and (d) any taxes imposed under Sections 1471-1474 of the Code
as of the date of this Agreement and any current or future regulations or
official interpretations thereof, including as a result of the Lender’s failure
to comply with Section 2.19(f).

“Facility”: each of (a) the Tranche B Term Commitments and the Tranche B Term
Loans made thereunder (the “Tranche B Term Facility”), (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”) and (c) the Incremental Term Loans (the “Incremental Term Facility”).

“Fair Market Value”: with respect to any property, the price that would be paid
by a willing buyer to a willing seller in a transaction where neither the buyer
nor the seller is under undue pressure or compulsion to complete the
transaction. Fair Market Value shall be determined, except as otherwise
provided, (a) if such property has a Fair Market Value equal to or less than
$50,000,000, by any officer of the Borrower; or (b) if such property has a Fair
Market Value in excess of $50,000,000, by at least a majority of the
disinterested members of the board of directors of the Borrower.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Fee Property”: as defined in Section 5.1(l).

“Fiscal Quarter”: a fiscal quarter of the Borrower.

“Fiscal Year”: a fiscal year of the Borrower.

“Fixed Charges”: for any period, the sum of: (a) Interest Expense less interest
income for such period; and (b) cash and non-cash dividends paid on any
Disqualified Capital Stock or Preferred

 

13



--------------------------------------------------------------------------------

Stock of the Borrower or a Restricted Subsidiary, except for dividends payable
in the Borrower’s Qualified Capital Stock or paid to the Borrower or to a
Restricted Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member or any
Affiliate thereof.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is maintained or contributed to
by any Group Member for workers located outside of the United States.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) a failure to make or, if applicable, accrue in accordance with the
applicable jurisdiction’s accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit
Arrangement or Foreign Plan; (b) a failure to register or a loss of good
standing with applicable regulatory authorities of any such Foreign Benefit
Arrangement or Foreign Plan required to be registered; or (c) the failure of any
Foreign Benefit Arrangement or Foreign Plan to comply with any provisions of
applicable law and regulations or with the terms of such Foreign Benefit
Arrangement or Foreign Plan.

“Foreign Subsidiary”: (a) any Subsidiary of the Borrower that is not organized
under the laws of any jurisdiction within the United States, (b) each Subsidiary
of the Borrower organized under the laws of any jurisdiction within the United
States substantially all of the assets of which consist, directly or indirectly,
of Capital Stock of Subsidiaries described in clause (a), (c) any Subsidiary of
any Foreign Subsidiary and (d) any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States that is a partnership or
disregarded as an entity separate from its owner for U.S. federal tax purposes
and has a partner, member or owner that is described in clause (a).

“Funded Debt”: as to the Borrower and its Restricted Subsidiaries, without
duplication, all consolidated Indebtedness of the type set forth in clauses (a),
(b), (c) (but only with respect to reimbursement obligations related thereto),
(e) and (f) of the definition of Indebtedness and all Guarantee Obligations in
respect thereof; provided that Funded Debt shall exclude any Guarantee
Obligations of Indebtedness of Claymont existing on the Closing Date.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any

 

14



--------------------------------------------------------------------------------

rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Restricted
Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“guaranteeing person”: as defined in the definition of Guarantee Obligation.

“Guarantors”: the collective reference to the Subsidiary Guarantors.

“Harold Keene Additional Property”: as defined in Section 5.1(l).

“Harold Keene Coal Facility”: as defined in Section 5.1(l).

“Harold Keene Docks”: as defined in Section 5.1(l).

“Harold Keene Office and Warehouse Property”: as defined in Section 5.1(l).

 

15



--------------------------------------------------------------------------------

“Harold Keene Property”: as defined in Section 5.1(l).

“Hedging Agreement”: (i) any interest rate swap agreement, interest rate cap
agreement, interest rate future agreement, interest rate option agreement,
interest rate hedge agreement or other agreement or arrangement designed to
protect against or mitigate interest rate risk, (ii) any foreign exchange
forward contract, currency swap agreement, currency option agreements or other
agreement or arrangement designed to protect against or mitigate foreign
exchange risk or (iii) any commodity or raw material futures contract, commodity
hedge agreement, any actual or synthetic forward sale contract or other similar
device or instrument or any other agreement designed to protect against or
mitigate raw material price risk.

“Immaterial Subsidiary”: as of any date determination, any Restricted Subsidiary
of the Borrower that individually or in the aggregate together with other
Restricted Subsidiaries of the Borrower does not have (i) assets with a value in
excess of 5.0% of the total assets or (ii) revenues (for the most recently
completed period of four consecutive Fiscal Quarters) representing in excess of
5.0% of total revenues, of the Borrower and its Restricted Subsidiaries on a
consolidated basis as of such date.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.24(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Incremental Term Facility”: as defined in the definition of Facility.

“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans”: as defined in Section 2.24(a).

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the final maturity of the Tranche B Term Loans.

“Indebtedness”: with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money (it being understood that
outstanding letters of credit shall not constitute obligations for borrowed
money unless such letters of credit have been drawn on by the beneficiary
thereof and the resulting reimbursement obligations have not been paid); (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments (other than any obligations in respect of performance bonds,
bid bonds, appeal bonds, surety bonds, reclamation bonds and completion
guarantees and similar obligations or with respect to workers’ compensation
benefits); (c) all obligations of such Person in respect of letters of credit,
bankers’ acceptances or other similar instruments (solely to the extent such
letters of credit, bankers’ acceptances or other similar instruments have been
drawn); (d) all obligations of such Person to pay the deferred and unpaid
purchase price of property or services provided by third-party service providers
which are recorded as liabilities under GAAP, excluding (i) trade payables,
accrued expenses or royalties, (ii) inter-company payables, (iii)

 

16



--------------------------------------------------------------------------------

working capital-based and other customary post-closing adjustments in
acquisition transactions and (iv) salary and other employee compensation
obligations; (e) Capital Lease Obligations; (f) Disqualified Capital Stock
issued by the Borrower; (g) all Guarantee Obligations with respect to
Indebtedness; (h) all Indebtedness of other Persons secured by a Lien on any
asset of such Person (other than Liens on Capital Stock of Unrestricted
Subsidiaries and Foreign Subsidiaries), whether or not such Indebtedness is
assumed by such Person; and (i) all obligations of such Person under Hedging
Agreements; provided that in no event shall Indebtedness include (i) obligations
(other than obligations with respect to Indebtedness for borrowed money or other
Funded Debt) related to surface rights under an agreement for the acquisition of
surface rights for the production of coal reserves in the ordinary course of
business in a manner consistent with historical practice of the Borrower
(including the Parent and its Subsidiaries, as its predecessor) and its
Restricted Subsidiaries or (ii) obligations under the Tax Sharing Agreement.

The amount of Indebtedness of any Person will be deemed to be: (a) with respect
to Indebtedness secured by a Lien on an asset of such Person but not otherwise
the obligation, contingent or otherwise, of such Person, the lesser of (x) the
Fair Market Value of such asset on the date the Lien attached and (y) the amount
of such Indebtedness; (b) with respect to any Indebtedness issued with original
issue discount, the face amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness;
(c) with respect to any Hedging Agreement, the amount payable (determined after
giving effect to all contractually permitted netting) if such Hedging Agreement
terminated at that time; and (d) otherwise, the outstanding principal amount
thereof.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”: Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document.

“Indemnitee”: as defined in Section 10.5.

“Indiana Harbor Partnership”: Indiana Harbor Coke Company L.P..

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Expense”:, for any period, the consolidated interest expense of the
Borrower and its Restricted Subsidiaries, plus, to the extent not included in
such consolidated interest expense, and to the extent incurred, accrued or
payable by the Borrower or its Restricted Subsidiaries, without duplication,
(i) interest expense attributable to Capital Lease Obligations, (ii) original
issue discount, (iii) capitalized interest, and (iv) non-cash interest expense
(other than non-cash interest expense attributable to movement in mark to market
valuation of obligations under Hedging Agreements or other derivatives under
GAAP), but excluding (a) amortization of deferred financing fees, debt issuance
costs and commissions, fees and expenses and the expensing of any bridge,
commitment or other financing fees, commissions, discounts, yield and other fees
and charges (including any interest expense) related to any receivables facility
(b) non-cash interest expense attributable to movement in mark to market
valuation of obligations under Hedging Agreements or other derivatives under
GAAP.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last

 

17



--------------------------------------------------------------------------------

day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect thereof
and (e) as to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the relevant Term Loans, as the case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investment”: as to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock or debt or other securities of another Person, (b) a loan, advance
or capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (whether in cash
or other assets (calculated at the fair market value with respect to any
assets)), without adjustment for subsequent increases or decreases in the value
of such Investment, less any amount paid, repaid, returned, distributed or
otherwise received in cash in respect of such Investment.

“IRS”: the United States Internal Revenue Service.

 

18



--------------------------------------------------------------------------------

“Issuing Lender”: each of the Administrative Agent and any other Revolving
Lender approved by the Administrative Agent and the Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“Jewell Additional Property”: as defined in Section 5.1(l).

“Jewell Coke Facility”: as defined in Section 5.1(l).

“Jewell Coke Ovens Property”: as defined in Section 5.1(l).

“Jewell Office and Warehouse Property”: as defined in Section 5.1(l).

“L/C Commitment”: $100,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Party”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

19



--------------------------------------------------------------------------------

“Marketable Securities”: any equity securities that are (i) listed on a national
securities exchange, (ii) issued by a Person having a total equity market
capitalization of not less than $250,000,000, and (iii) in an aggregate amount
not greater than 5% of the total equity market capitalization of such Person.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Indebtedness”: means any Indebtedness of the Borrower or its
Restricted Subsidiaries in an aggregate principal amount in excess of the
Threshold Amount.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, or pollutants, defined or regulated as such in
or under any Environmental Law, including asbestos, polychlorinated biphenyls,
urea formaldehyde insulation, coal combustion byproducts or waste, boiler slag,
scrubber residue, or flue desulphurization residue.

“Middletown Mortgaged Property”: as defined in Section 5.1(l).

“Mine”: any excavation or opening into the earth now and hereafter made from
which coal is or can be extracted from any real property.

“Mining Laws”: any and all applicable federal, state, local and foreign
statutes, laws, regulations, legally-binding guidance, ordinances, rules,
judgments, orders, decrees or common law causes of action relating to mining
operations and activities under the Mineral Leasing Act of 1920, the Federal
Coal Leasing Amendments Act or the Surface Mining Control and Reclamation Act,
each as amended or its replacement, and their state and local counterparts or
equivalents.

“Mining Lease”: a lease, license or other use agreement which provides the
Borrower or any Subsidiary the real property and water rights, other interests
in land, including coal, mining and surface rights, easements, rights of way and
options, and rights to timber and natural gas (including coalbed methane and gob
gas) necessary or desirable in order to recover coal from any Mine. Leases which
provide Borrower or any other Subsidiary the right to construct and operate a
conveyor, crusher plant, silo, load out facility, rail spur, shops, offices and
related facilities on the surface of any real property containing such reserves
shall also be deemed a Mining Lease.

“Moody’s”: as defined in the definition of Cash Equivalents.

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded).

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

20



--------------------------------------------------------------------------------

“Net Cash Proceeds”: (a) in connection with any Asset Sale, Special Asset Sale
or any Recovery Event, the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) actually
received by the Borrower or any of its Restricted Subsidiaries, net of
(i) attorneys’ fees, accountants’ fees, insurance adjusters’, environmental
consultants’, engineers’, architects’ and other professionals’ and consultants’
fees, environmental impact assessment, environmental inspection and other
property-related report, inspection and testing fees and charges, investment
banking fees, survey, engineering and inspection costs, title insurance
premiums, title opinions and related search and recording charges, zoning report
fees and charges, transfer taxes, deed or mortgage recording taxes and
brokerage, appraisal, consultant and other customary fees and expenses actually
incurred in connection therewith, (ii) amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), (iii) in
the case of any Asset Sale, Special Asset Sale or Recovery Event by a non-wholly
owned Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds
thereof (calculated without regard to this clause (iii)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a wholly owned Restricted Subsidiary as a result thereof,
(iv) taxes paid or reasonably estimated to be payable as a result thereof,
(v) any funded escrow established pursuant to the documents evidencing any such
sale or disposition to secure any indemnification obligations or adjustments to
the purchase price associated with any such sale or disposition (provided that
to the extent that any amounts are released from such escrow to the Borrower or
a Restricted Subsidiary, such amounts net of any related expenses shall
constitute Net Cash Proceeds) and (vi) without duplication of clause (v) above,
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of the Restricted Subsidiaries
including, without limitation, pension plan and other post employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Asset Sale, Special
Asset Sale or Recovery Event occurring on the date of such reduction); provided,
that, if no Event of Default under Section Section 8(a) or (f) exists and the
Borrower intends in good faith to use any portion of such proceeds (other than
the portion of the Net Cash Proceeds of a Special Asset Sale which are required
to be applied as set forth in Section 2.11(b)(ii)) to acquire, maintain,
develop, construct, improve, upgrade or repair Additional Assets or other assets
useful in the business of the Borrower or its Restricted Subsidiaries or to make
Permitted Acquisitions, in each case within 15 months of such receipt (the
“Reinvestment Period”), such portion of such proceeds shall not constitute Net
Cash Proceeds except to the extent, within the Reinvestment Period, not so used
or made subject to a binding commitment to be so used (it being understood that
if any portion of such proceeds are not so used but are so committed to being
used during the Reinvestment Period, then upon the termination of such
commitment or if such Net Cash Proceeds are not so used within a subsequent
9-month period, such remaining portion shall constitute Net Cash Proceeds as of
the date of such termination or expiry without giving effect to this proviso; it
being understood that such proceeds shall constitute Net Cash Proceeds if an
Event of Default under Section Section 8(a) or (f) has occurred and is
continuing at the time of a proposed reinvestment unless such proposed
reinvestment is made pursuant to a binding commitment entered into at a time
when no Event of Default under Section Section 8(a) or (f) had occurred and was
continuing); and (b) in connection with any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in

 

21



--------------------------------------------------------------------------------

connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

“New Lender”: as defined in Section 2.24(b).

“New Lender Supplement”: as defined in Section 2.24(b).

“New York UCC”: as defined in the Guarantee and Collateral Agreement.

“Non-Consenting Lender”: as defined in Section 2.22.

“Non-Recourse Debt”: Indebtedness as to which (i) neither the Borrower nor any
Restricted Subsidiary provides any guarantee other than a pledge of Capital
Stock of any Person that is a primary obligor in respect of such Indebtedness
and is not the Borrower or a Restricted Subsidiary and (ii) no default
thereunder would, as such, constitute a default under any Indebtedness of the
Borrower or any Restricted Subsidiary.

“Non-U.S. Lender”: any Lender that is not a U.S. Person.

“Notes”: the collective reference to any promissory note evidencing Loans, in
each case substantially in the form of Exhibit J-1, J-2 or J-3, as applicable.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower or any other Loan Party to the Administrative Agent
or to any Lender (or, in the case of Specified Swap Agreements and Specified
Cash Management Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement, any Specified Cash Management Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
termination payments, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower or any other Loan Party pursuant hereto) or otherwise.

“OID”: as defined in Section 2.24(a).

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document).

“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.22).

 

22



--------------------------------------------------------------------------------

“Parent”: Sunoco, Inc., a Pennsylvania corporation.

“Parent Payment Guaranty Agreement”: that certain Guaranty, Keep Well and
Indemnification Agreement, dated as of July 18, 2011 by and among Parent, the
Borrower and the other entities party thereto.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.17.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
or any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition”: any direct or indirect acquisition by the Borrower or a
Restricted Subsidiary, in a transaction or series of related transactions
permitted by Section 7.8 (including, without limitation, Section 7.8(c)), of
(a) more than 50% of any class of Voting Stock of any Person, (b) all or
substantially all of the coal or other mineral reserves of any Person or (c) all
or substantially all of the property and assets or business of another Person or
any assets or business of any other Person constituting a business unit, line of
business or division of any Person.

“Permitted Business”: any of the businesses in which the Borrower and its
Subsidiaries are engaged on the Closing Date and any other activities that are
similar, ancillary or reasonably related to, or a reasonable extension,
expansion or development of, such businesses or ancillary thereto.

“Permitted Group”: any group of Persons that is deemed to be a “person” (as that
term is used in Section 13(d)(3) of the Exchange Act) and which group includes a
Permitted Holder; provided that no single Person (together with its Affiliates)
beneficially owns more of the Voting Stock of the Borrower that is beneficially
owned by such group of Persons than is then collectively beneficially owned by
the Permitted Holders in the aggregate.

“Permitted Holder”: (a) the Parent, (b) any Subsidiary of Parent or (c) any
Permitted Group.

“Permitted Liens”:

(i) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 6.3 or Section 6.10;

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue (subject to extension by mutual
agreement by the obligee and obligor) by more than 30 days or are being
contested in compliance with Section 6.3;

(iii) pledges or deposits (A) in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations or similar
legislation or to secure liabilities to insurance carriers under insurance
arrangements in

 

23



--------------------------------------------------------------------------------

respect of such obligations or good faith deposits, prepayments or cash payments
in connection with bids, tenders, contracts or leases, or to secure public or
statutory obligations, surety bonds, customs duties and the like, or for the
payment of rent, in each case incurred in the ordinary course of business,
(B) to secure payment of reclamation liabilities, (C) in support of obligations
under existing coal sales contracts (and extensions or renewals thereof on
similar terms) or (D) on the property and assets of the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business to secure
performance of obligations with respect to statutory or regulatory requirements,
performance or return-of-money bonds, contractual arrangements with suppliers,
reclamation bonds, surety bonds or other obligations of a like nature and
incurred in a manner consistent with industry practice, in each case which are
not incurred in connection with the borrowing of money or the obtaining of
advances or credit;

(iv) customary Liens in favor of trustees and escrow agents, and netting and
setoff rights, banker’s liens and the like in favor of financial institutions
and counterparties to financial obligations and instruments, including Hedging
Agreements, landlord’s liens, and statutory and governmental liens (including
environmental liens);

(v) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets;

(vi) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like and
Liens on joint venture interests in favor of joint venture partners to secure
obligations arising under the applicable joint venture agreements;

(vii) Liens incurred in the ordinary course of business securing obligations not
constituting Indebtedness for borrowed money and not in the aggregate materially
detracting from the value of the properties of the Borrower and its Restricted
Subsidiaries or their use in the operation of the business of the Borrower and
its Restricted Subsidiaries;

(viii) existing or future grants of coal bed methane leases or oil and gas or
other hydrocarbon leases granted by any Governmental Authority or other third
party and associated pipelines, collection facilities, accessways and easements
pertaining to the same;

(ix) surface use agreements, mining agreements, easements, covenants,
conditions, restrictions, declarations, zoning restrictions, rights of way,
minor defects in title, encroachments, pipelines, leases (other than Capital
Lease Obligations), licenses, special assessments, railroad trackage, siding and
spur rights and agreements, transmission and transportation lines, related to
real property, those containing rights of reverter or re-entry, options to
purchase or to lease, and all other title defects, exceptions and exclusions of
record with respect to the Jewell Additional Property and the Harold Keene
Property, and rights of first refusal and first negotiation set forth on
Schedule 1.1C and otherwise with respect to the Jewell Additional Property and
Harold Keene Property, collectively “Reverter Rights”, and together with all of
the foregoing Liens in this subsection (ix), collectively, “Real Property
Liens”), (A) which are in existence on the date hereof or with respect to
after-acquired property, which are in existence on the date of such acquisition
(as the same may be amended or modified from time to time), or (B) imposed by
law or arising in the ordinary course of business, in each case (except for

 

24



--------------------------------------------------------------------------------

Reverter Rights) that do not secure any monetary obligation, and in each case
(except with respect to such existing defects in title or encroachments with
respect to the Jewell Coke Facility and the Harold Keene Property) do not
materially detract from the value of the affected real property (taken as a
whole with respect to the Jewell Coke Facility and the Harold Keene Property)
for the purpose for which it is being used at the time of evaluation (subject to
and taking into account any implied, express or historical consent, permission
or other acquiescence by the holder of any Real Property Lien) and do not
materially interfere with the ordinary conduct of business of the Borrower or
any Subsidiary as actually conducted at the time of evaluation;

(x) pledges, deposits or non-exclusive licenses to use intellectual property
rights of the Borrower or its Subsidiaries to secure the performance of bids,
tenders, trade contracts, leases, public or statutory obligations, surety and
appeal bonds, reclamation bonds, performance bonds and other obligations of a
like nature, in each case in the ordinary course of business;

(xi) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8(h);

(xii) any precautionary uniform commercial code financing statement filing in
respect of leases (and not any Indebtedness) entered into the ordinary course of
business;

(xiii) rights of owners of interests in overlying, underlying or intervening
strata and/or mineral interests not owned by Borrower or one of its
Subsidiaries, with respect to real property where the Borrower or applicable
Subsidiary’s ownership is only surface or severed mineral or is otherwise
subject to mineral severances in favor of one or more third parties;

(xiv) layback arrangements, joint operation arrangements and similar
arrangements with adjoining coal operators;

(xv) Liens on joint venture interests in favor of joint venture partners to
secure obligations arising under the respective joint venture agreements;

(xvi) with respect to water rights, Liens imposed by the doctrine of prior
appropriation (including seniority of water rights), the necessity to put the
water to a beneficial use, restrictions imposed by the applicable Governmental
Authority and the actual availability of water (including restrictions on the
use of ground water);

(xvii) farm, grazing, hunting, recreational and residential leases with respect
to which the Borrower or any Subsidiary is a lessor encumbering portions of any
property to the extent such leases would be granted or permitted by a prudent
operator of mining properties similar in use and configuration to real
properties;

(xviii) encumbrances typically found upon real property used for mining purposes
in the applicable jurisdiction in which the applicable real property is located
to the extent such encumbrances would be permitted or granted by a prudent
operator of mining property similar in use and configuration to such real
property (e.g., surface rights agreements, wheelage agreements and reconveyance
agreements);

 

25



--------------------------------------------------------------------------------

(xix) rights and easements of owners (i) of undivided interests in any of the
real property where the Borrower or its Subsidiaries own less than 100% of the
fee interest, (ii) of interests in the surface of any real property where the
Borrower or its Subsidiaries do not own or lease such surface interest,
(iii) and lessees, if any, of coal or other minerals (including oil, gas and
coalbed methane) where the Borrower or its Subsidiaries do not own such coal or
other minerals, and (iv) and lessees of other coal seams and other minerals
(including oil, gas and coalbed methane) not owned or leased by the Borrower or
its Subsidiaries;

(xx) with respect to any real property in which Borrower or any Subsidiary holds
a leasehold interest, terms, agreements, provisions, conditions, and limitations
(other than royalty and other payment obligations which are otherwise permitted
hereunder) contained in the leases granting such leasehold interest and the
rights of lessors thereunder (and their heirs, executors, administrators,
successors, and assigns);

(xxi) rights of others to subjacent or lateral support and absence of subsidence
rights or to the maintenance of barrier pillars or restrictions on mining within
certain areas as provided by any Mining Lease, unless in each case waived by
such other person;

(xxii) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.2(n) covering only the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(xxiii) Liens incurred or assumed in connection with the issuance of revenue
bonds the interest on which is tax-exempt under the Code;

(xxiv) Liens on specific items of inventory, equipment or other goods and
proceeds of any Person securing such Person’s obligations in respect thereof or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(xxv) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Restricted Subsidiary on deposit with or in possession of such
bank;

(xxvi) Liens incurred in the ordinary course of business to secure liability to
insurance carriers;

(xxvii) non-exclusive licenses of intellectual property in the ordinary course
of business;

(xxviii) Liens to secure a defeasance trust;

(xxix) Liens arising under retention of title, hire, purchase or conditional
sale arrangements arising under provisions in a supplier’s standard conditions
of supply in respect of goods or services supplied to the Borrower or any
Restricted Subsidiary in the ordinary course of business on arm’s length terms;
and

(xxx) with respect to all real property in which Borrower or any Restricted
Subsidiary owns less than a fee interest, all Real Property Liens and all other
liens,

 

26



--------------------------------------------------------------------------------

encumbrances, charges, mortgages, security interests and any and all other Liens
of whatsoever nature which are suffered or incurred by the fee owner, any
superior lessor, sublessor or licensor, or any inferior lessee, sublessee or
licensee.

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person; provided that:

(c) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, extended or replaced
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees (including original issue discount) and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or replacement and by an amount equal to any
existing commitments unutilized thereunder;

(d) such modification, refinancing, refunding, renewal, extension or replacement
has a final maturity date equal to or later than the earlier of (i) one year
after the Tranche B Term Loan Maturity Date or (ii) the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced (excluding the effect of any
prepayments of scheduled amortization); and

(e) (i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed, extended or replaced is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, extension or
replacement is subordinated in right of payment to the Obligations, (ii) such
modification, refinancing, refunding, renewal, extension or replacement is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced or any other Person who
would have been permitted to incur such Indebtedness hereunder and (iii) to the
extent that the Liens securing the Indebtedness being refinanced is subordinated
to the Liens securing the Obligations, any Lien securing such refinancing
Indebtedness is subordinated to the Liens securing the Obligations on terms at
least as favorable on the whole to the Lenders as those contained in the
applicable subordination language (if any) for the Indebtedness being
refinanced.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any “employee benefit plan,” as defined in Section 3(3) of ERISA (except
a Multiemployer Plan) in respect of which any Group Member or, with respect to
any “employee benefit plan” subject to Title IV of ERISA or Section 412 of the
Code any ERISA Affiliate, (i) is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA or (ii) has any liability.

“Policy” and “Policies”: as defined in Section 5.1(l).

“Preferred Stock”: with respect to any Person, any and all Capital Stock which
is preferred as to the payment of dividends or distributions, upon liquidation
or otherwise, over another class of Capital Stock of such Person.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate

 

27



--------------------------------------------------------------------------------

not being intended to be the lowest rate of interest charged by Administrative
Agent in connection with extensions of credit to debtors).

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

“Pro Forma Basis” and “Pro Forma Effect”: for purposes of calculating any
financial ratio,

(i) pro forma effect will be given to any Indebtedness, Disqualified Capital
Stock or Preferred Stock (other than (a) ordinary working capital borrowings and
(b) in the case of revolving credit borrowings or revolving advances under any
Qualified Receivables Financing, in which case, interest expense will be
computed based upon the average daily balance of such Indebtedness during the
applicable period) incurred during or after the applicable period to the extent
the Indebtedness is outstanding or is to be incurred on the date as if the
Indebtedness, Disqualified Capital Stock or Preferred Stock had been incurred on
the first day of the applicable period;

(ii) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the date on which such
ratio is calculated (taking into account any Hedging Agreement applicable to the
Indebtedness if the Hedging Agreement has a remaining term of at least 12
months) had been the applicable rate for the entire applicable period;

(iii) Fixed Charges related to any Indebtedness, Disqualified Capital Stock or
Preferred Stock (other than (a) ordinary working capital borrowings and (b) in
the case of revolving credit borrowings or revolving advances under any
Qualified Receivables Financing, in which case, interest expense will be
computed based upon the average daily balance of such Indebtedness during the
applicable period) no longer outstanding or to be repaid or redeemed on the date
on which such ratio is calculated, will be excluded;

(iv) asset acquisitions and dispositions (including, without limitation, the
acquisition or disposition of companies, divisions, lines of business or
non-ordinary course assets), mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), and any related financing transactions,
that the Borrower or any of its Restricted Subsidiaries has both determined to
make and made after the Closing Date and during the applicable period or
subsequent to such applicable period and on or prior to or simultaneously with
the date on which such ratio is calculated shall be calculated on a pro forma
basis assuming that all such acquisitions and dispositions (including, without
limitation, the acquisition or disposition of companies, divisions, lines of
business or non-ordinary course assets), mergers, consolidations and
discontinued operations (and the change of any associated Fixed Charges,
Consolidated Senior Secured Debt or Consolidated Total Debt and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable period, including any pro forma expense and cost reductions and other
operating improvements that have occurred or are reasonably expected to occur,
in the reasonable judgment of the chief financial officer of the Borrower
(regardless of whether these cost savings or operating improvements could then
be reflected in pro forma financial statements in accordance with Regulation S-X
promulgated under the Securities Act of 1933, as amended, or any other
regulation or policy of the SEC related thereto); provided that the benefits
resulting therefrom are anticipated by the Borrower to be realized in the good
faith judgment of the chief financial officer of the Borrower within 18 months;

 

28



--------------------------------------------------------------------------------

(v) any Person that is a Restricted Subsidiary on the date on which such ratio
is calculated will be deemed to have been a Restricted Subsidiary at all times
during such applicable period, and if, since the beginning of the applicable
period, any Person that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any of its other Restricted Subsidiaries
since the beginning of such period shall have made any acquisition, Investment,
disposition, merger, consolidated or discontinued operation, in each case with
respect to an operating unit of a business, that would have required adjustment
pursuant to this definition, then the applicable financial ratio shall be
adjusted giving pro forma effect thereto for such period as if such asset
acquisition or disposition (including, without limitation, the acquisition or
disposition of companies, divisions, lines of business or non-ordinary course
assets), merger, consolidation or discontinued operation had occurred at the
beginning of the applicable period; and

(vi) any Person that is not a Restricted Subsidiary on the date on which such
ratio is calculated will be deemed not to have been a Restricted Subsidiary at
all times during such applicable period.

Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower.

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Purchasing Borrower Party”: the Borrower or any Restricted Subsidiary of the
Borrower that becomes an Eligible Assignee or a Participant pursuant to
Section 10.6.

“Purchasing Borrower Party Assignment and Assumption”: as defined in
Section 10.6(g).

“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.

“Qualified Receivables Financing”: any Receivables Financing of a Receivables
Subsidiary that meets the following conditions:

(a) the board of directors of the Borrower has determined in good faith that
such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary),

(b) all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Borrower), and

(c) the financing terms, covenants, termination events and other provisions
thereof will be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings);

provided that the aggregate principal amount of all Qualified Receivables
Financing outstanding at any time shall not exceed $75,000,000.

 

29



--------------------------------------------------------------------------------

For purposes of this Agreement, a receivables facility whether now in existence
or arising in the future (and any replacement thereof with substantially similar
terms in the aggregate) will be deemed to be a Qualified Receivables Financing
that is not recourse to the Borrower (except for Standard Securitization
Undertakings).

“Real Property Liens”: as defined in the definition of Permitted Liens.

“Receivables Financing”: any transaction or series of transactions that may be
entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries), or (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto, including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any obligations in respect of Hedging Agreements entered into by the
Borrower or any Subsidiary in connection with such accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” means a Wholly Owned Subsidiary that is a Restricted
Subsidiary of the Borrower (or another Person formed for the purposes of
engaging in a Qualified Receivables Financing with the Borrower and to which the
Borrower or any Subsidiary of the Borrower transfers accounts receivable and
related assets) which engages in no activities other than in connection with the
financing of accounts receivable of the Borrower and its Subsidiaries, all
proceeds thereof and all rights (contractual or other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the board of directors of the Borrower
as a Receivables Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (x) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (y) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way other than pursuant to Standard
Securitization Undertakings or (z) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

(b) with which neither the Borrower nor any other Subsidiary of the Borrower has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, and

 

30



--------------------------------------------------------------------------------

(c) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the board of directors of the Borrower shall be
evidenced to the trustee by filing with the trustee a certified copy of the
resolution of the board of directors of the Borrower giving effect to such
designation and an officer’s certificate stating that such designation complied
with the foregoing conditions.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(b).

“Registration Rights Agreement”: the registration rights agreement entered into
on or prior to the Closing Date by and between Parent and the Borrower.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvesment Period”: as defined in Section 1.1, definition of Net Cash
Proceeds.

“Replaced Revolving Commitments”: as defined in Section 10.1.

“Replaced Revolving Loans”: as defined in Section 10.1.

“Replaced Term Loans”: as defined in Section 10.1.

“Replacement Revolving Commitments”: as defined in Section 10.1.

“Replacement Revolving Loans”: as defined in Section 10.1.

“Replacement Term Loans” as defined in Section 10.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043.

“Repricing Event”: (a) any prepayment or repayment of Term Loans using proceeds
of, or any conversion of Term Loans into, or any new or replacement tranche of
term loans or Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the total yield thereof
(calculated including the upfront fees, any interest rate floors and any OID
(with such OID calculated excluding any arrangement, underwriting or similar fee
paid by the Borrower)) on the date of such prepayment is lower than the total
yield with respect to the Term Loans immediately prior to such prepayment or
conversion, provided that the primary purpose of such prepayment is to refinance
Term Loans at a lower interest rate and, for the avoidance of doubt, excludes
any new or replacement loans incurred in connection with an acquisition or
Change of Control or (b) any repricing of Term Loans pursuant to an amendment
hereto resulting in the total yield thereof (calculated including the

 

31



--------------------------------------------------------------------------------

upfront fees, any interest rate floors and any OID (with such OID calculated
excluding any arrangement, underwriting or similar fee paid by the Borrower)) on
the date of such amendment being lower than the total yield with respect to the
Term Loans on the date of such prepayment.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Payment”: any (i) dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any of its Restricted Subsidiaries (other than dividends or distributions
paid in the Borrowers’ Qualified Capital Stock), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Capital Stock of the
Borrower held by Persons other than the Borrower or any of its Restricted
Subsidiaries or (ii) any prepayment, purchase, repurchase redemption of, or
other principal payment in respect of, Subordinated Debt prior to any scheduled
payment or maturity thereof, other than (x) payments of interest when due and
principal when due in accordance with the scheduled maturity thereof or the
purchase, repurchase or other acquisition of any Subordinated Debt purchased in
anticipation of satisfying a scheduled maturity, sinking fund or amortization or
other installment obligation, in each case due within one year of the date of
acquisition or (y) a payment of intercompany Subordinated Debt.

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Revolving Commitments is
$150,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

32



--------------------------------------------------------------------------------

“Revolving Facility”: as defined in the definition of Facility.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.23 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.

“Revolving Termination Date”: July 26, 2016.

“S&P”: as defined in the definition of Cash Equivalents.

“Sale and Leaseback Transaction”: with respect to any Person, an arrangement
whereby such Person enters into a lease of property previously transferred by
such Person to the lessor.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Senior Note Indenture”: the Indenture entered into by the Borrower and certain
of its Subsidiaries in connection with the issuance of the Senior Notes,
together with all instruments and other agreements entered into by the Borrower
or such Subsidiaries in connection therewith.

“Senior Notes”: the senior unsecured notes of the Borrower issued on the Closing
Date pursuant to the Senior Note Indenture and any exchange notes with respect
thereto.

“Separation and Distribution Agreement”: the separation and distribution
agreement entered into on or prior to the Closing Date by and between Parent and
the Borrower.

“Solvent”: when used with respect to any Person or group of Persons, means that,
as of any date of determination, (a) the amount of the “present fair saleable
value” of the assets of such Person or group will, as of such date, exceed the
amount of all “liabilities of such Person, contingent or otherwise”, as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
present fair saleable value of

 

33



--------------------------------------------------------------------------------

the assets of such Person or group will, as of such date, be greater than the
amount that will be required to pay the liability of such Person or group on its
debts as such debts become absolute and matured, (c) such Person or group will
not have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person or group will be able to pay its debts
as they mature. For the purposes of this definition, (i) “debt” means liability
on a “claim”, and (ii) “claim” means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

“Special Asset Sale”: any Disposition of property or series of related
Dispositions of property that is permitted by Section 7.5(r).

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Lender or affiliate thereof, which
has been designated by such Lender and the Borrower, by notice to the
Administrative Agent not later than 90 days after the execution and delivery by
the Borrower or such Guarantor, as a “Specified Cash Management Agreement.”

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the documentation for any Material
Indebtedness.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower or
any Guarantor and any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into.

“Standard Securitization Undertakings”: representations, warranties, covenants,
indemnities and guarantees entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Receivables Financing including, without limitation, those relating to the
servicing of the assets of a Receivables Subsidiary, it being understood that
any Receivables Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Maturity”: (i) with respect to any Indebtedness, the date specified as
the fixed date on which the final installment of principal of such Indebtedness
is due and payable or (ii) with respect to any scheduled installment of
principal of or interest on any Indebtedness, the date specified as the fixed
date on which such installment is due and payable as set forth in the
documentation governing such Indebtedness, not including any contingent
obligation to repay, redeem or repurchase prior to the regularly scheduled date
for payment.

“Subordinated Debt”: any unsecured Indebtedness of the Loan Parties which is
subordinated in right of payment to the Obligations, pursuant to a written
agreement to that effect, which Indebtedness shall have a Stated Maturity that
is at least one year later than the Tranche B Term Loan Maturity Date and no
amortization payouts or other mandatory prepayments (other than customary change
of control and asset sale prepayment provisions) prior to such date.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,

 

34



--------------------------------------------------------------------------------

partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: at any time, each Subsidiary that guarantees the
Obligations under the Guarantee and Collateral Agreement, provided that no
Foreign Subsidiary shall be a Subsidiary Guarantor.

“Sunoco”: Sunoco, Inc., a Pennsylvania corporation.

“Surface Property”: as defined in Section 5.1(l).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

“Syndication Agents”: Bank of America, N.A. and Credit Suisse Securities (USA)
LLC.

“Tax Sharing Agreement”: the tax sharing agreement entered into on or prior to
the Closing Date by and between Parent and the Borrower.

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lenders”: the collective reference to the Tranche B Term Lenders and the
Incremental Term Lenders.

“Term Loans”: the collective reference to the Tranche B Term Loans and the
Incremental Term Loans.

 

35



--------------------------------------------------------------------------------

“Test Period”: at any time, the most recently ended four consecutive Fiscal
Quarter period for which financial statements have been delivered or are
required to have been delivered pursuant to Section 6.1(a) or 6.1(b).

“Threshold Amount”: $35,000,000.

“Title Insurance Company”: as defined in Section 5.1(l).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Tranche B Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche B Term Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Tranche B Term Commitment”
opposite such Lender’s name on Schedule 1.1A. The original aggregate amount of
the Tranche B Term Commitments is $300,000,000.

“Tranche B Term Facility”: as defined in the definition of Facility.

“Tranche B Term Lender”: each Lender that has a Tranche B Term Commitment or
that holds a Tranche B Term Loan.

“Tranche B Term Loan”: as defined in Section 2.1.

“Tranche B Term Loan Maturity Date”: July 26, 2018.

“Tranche B Term Percentage”: as to any Tranche B Term Lender at any time, the
percentage which such Lender’s Tranche B Term Commitment then constitutes of the
aggregate Tranche B Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche B
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B Term Loans then outstanding).

“Transaction Documentation”: collectively, the Senior Note Indenture, the Senior
Notes, this Agreement, the Separation and Distribution Agreement, the
Registration Rights Agreement, the Transition Services Agreement, the Tax
Sharing Agreement, the Underwriting Agreement, the Exchange Agreement and the
Parent Payment Guaranty Agreement, in each case as in effect on the Closing Date
and as amended, modified, renewed or replaced from time to time in accordance
with Section 7.15.

“Transaction Liens”: the Liens on Collateral granted by the Loan Parties under
the Security Documents.

“Transactions”: collectively, the transactions to occur on or about the Closing
Date pursuant to the Transaction Documentation or other agreements existing on
or prior to the Closing Date, including without limitation the execution,
delivery and performance of this Agreement and the Loan Documents, the borrowing
of the Term Loans hereunder and the use of the proceeds thereof and the issuance
of Letters of Credit hereunder, the initial public offering of Capital Stock of
the Borrower and the issuance of the Senior Notes.

“Transferee”: any Assignee or Participant.

 

36



--------------------------------------------------------------------------------

“Transition Services Agreement”: the transition services agreement entered into
on or prior to the Closing Date by and between Parent and the Borrower.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Underwriting Agreement”: the underwriting agreement entered into on or prior to
the Closing Date among Parent, Borrower, Credit Suisse AG, Cayman Islands
Branch, Credit Suisse Securities (USA) LLC, Goldman, Sachs & Co. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (a) Claymont, (b) Indiana Harbor Partnership and
(c) any other Subsidiary of the Borrower designated by the board of directors of
the Borrower as an Unrestricted Subsidiary pursuant to Section 6.12 subsequent
to the date hereof.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate”: as defined in Section 2.19(f)(ii)(D).

“Voting Stock”: with respect to any Person, Capital Stock of any class or kind
ordinarily having the power to vote for the election of directors, managers or
other voting members of the governing body of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

(b) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent”: the relevant Loan Party and the Administrative Agent.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding

 

37



--------------------------------------------------------------------------------

anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Tranche B
Term Lender severally agrees to make a term loan (a “Tranche B Term Loan”) to
the Borrower on the Closing Date in an amount not to exceed the amount of the
Tranche B Term Commitment of such Lender. The Term Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.12.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed. The
Term Loans made on the Closing Date shall initially be ABR Loans and, unless
otherwise agreed by the Administrative Agent in its sole discretion, no Term
Loan may be converted into or continued as a Eurodollar Loan having an Interest
Period in excess of one month prior to the date that is 60 days after the
Closing Date. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Term Lender thereof. Not later than 12:00 Noon, New York
City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

2.3 Repayment of Term Loans. (a) The Tranche B Term Loan of each Tranche B
Lender shall be repaid in consecutive quarterly installments (each due on the
last day of each calendar quarter, except for the last such installment),
commencing on September 30, 2011, each of which shall be in an amount equal to
such Lender’s Tranche B Term Percentage multiplied by (i) in the case of each
quarterly installment occurring prior to the Tranche B Term Loan Maturity Date,
an amount equal to

 

38



--------------------------------------------------------------------------------

0.25% of the aggregate amount of the Term Loan made on the Closing Date, as
reduced from time to time, in accordance with Section 2.17, and (ii) on the
Tranche B Term Loan Maturity Date, the remaining aggregate principal amount of
the Term Loans.

(b) The Incremental Term Loans of each Incremental Term Lender shall be repaid
in consecutive installments (which shall be no more frequent than quarterly) as
specified in the Increased Facility Activation Notice pursuant to which such
Incremental Term Loans were made, provided that, prior to the final maturity of
the Tranche B Term Loans, the aggregate amount of such installments for any four
consecutive Fiscal Quarters shall not exceed 1% of the aggregate principal
amount of such Incremental Term Loans on the date such Loans were first made.

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Any Revolving Loans made on the Closing Date shall initially be ABR
Loans and, unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 60 days after the Closing Date. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.7. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books

 

39



--------------------------------------------------------------------------------

of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 

40



--------------------------------------------------------------------------------

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.8 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect.

 

41



--------------------------------------------------------------------------------

2.10 Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

(b) Notwithstanding anything to the contrary in this Section 2.10 or
Section 2.11, any prepayment or repricing of the Term Loans effected on or prior
to the first anniversary of the Closing Date as a result of a Repricing Event
shall be accompanied by a fee equal to 1.00% of the principal amount of Term
Loans prepaid or repriced, unless such fee is waived by the applicable Term
Lender. If in connection with a Repricing Event on or prior to such first
anniversary any Lender is replaced as a result of its being a Non-Consenting
Lender in respect of such Repricing Event pursuant to Section 2.22, such Lender
shall be entitled to the fee provided under this Section 2.10.

2.11 Mandatory Prepayments. (a) If any Indebtedness shall be issued or incurred
by any Group Member (excluding any Indebtedness incurred in accordance with
Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Term Loans.

(b) If on any date any Group Member shall receive (i) Net Cash Proceeds from any
Asset Sale or Recovery Event then 100% of such Net Cash Proceeds shall be
applied within 3 Business Days of such date toward the prepayment of the Term
Loans as set forth in Section 2.11(d) and (ii) Net Cash Proceeds from any
Special Asset Sale, then 25% (or, in the case of Net Cash Proceeds from Special
Asset Sales in excess of $500,000,000 in the aggregate for all Special Asset
Sales, but only with respect to the portion of such Net Cash Proceeds in excess
of $500,000,000, 35%) of such Net Cash Proceeds shall be applied within 3
Business Days of receipt thereof toward the prepayment of Term Loans as set
forth in Section 2.11(d); provided, however, that in the case of any such
prepayment of Term Loans, any Lender that has Term Loans may elect not to have
such Loans prepaid by delivering a notice to the Administrative Agent at least
one Business Day after the Administrative Agent notifies the Lenders of such
prepayment in which notice such Lender shall decline to have such Loans prepaid
with the amounts set forth above, in which case the amounts that would have been
applied to a prepayment of such Lender’s Term Loans shall instead be applied pro
rata to all Lenders holding Term Loans that did not decline such offer to be
repaid (but who may also then elect to decline such prepayment as set forth
above) and any proceeds that remain thereafter will be returned to the Borrower
(and, for the avoidance of doubt, shall not be considered Net Cash Proceeds).

(c) If, for any Fiscal Year commencing with the Fiscal Year ending December 31,
2012, there shall be Excess Cash Flow, the Borrower shall, on the relevant
Excess Cash Flow Application Date, apply (A) the ECF Percentage of such Excess
Cash Flow minus (B) the sum of all voluntary prepayments of Term Loans during
such Fiscal Year, other than prepayments funded with the proceeds of
Indebtedness, toward the prepayment of the Term Loans as set forth in
Section 2.11(d). Each such prepayment and commitment reduction shall be made on
a date (an “Excess Cash Flow Application

 

42



--------------------------------------------------------------------------------

Date”) no later than five days after the earlier of (i) the date on which the
financial statements of the Borrower referred to in Section 6.1(a), for the
Fiscal Year with respect to which such prepayment is made, are required to be
delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.11 shall be applied, to the prepayment of the Term Loans in accordance
with Section 2.17(b). The application of any prepayment pursuant to this
Section 2.11 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this Section 2.11 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

2.12 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

43



--------------------------------------------------------------------------------

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the Stated Maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 2.14
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
Stated Maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.14 shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the

 

44



--------------------------------------------------------------------------------

relevant Facility requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (y) any Loans under the relevant Facility that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Tranche B Term Percentages or Revolving Percentages,
as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each mandatory prepayment of the Term Loans pursuant
to Section 2.11 shall be applied, first, to the next four successive
installments in direct order of maturity and, second, to reduce the then
remaining installments of the Term Loans, pro rata based on the respective then
remaining principal amounts thereof. The amount of each voluntary principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans as directed by the Borrower. Amounts prepaid on
account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the

 

45



--------------------------------------------------------------------------------

period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(ii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable. If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this

 

46



--------------------------------------------------------------------------------

paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.18 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.18, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.18 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

(e) For the avoidance of doubt, the above provisions of this Section 2.18 shall
not apply to Taxes, which shall be governed exclusively by Section 2.19.

2.19 Taxes. (a) Each payment by any Loan Party under any Loan Document shall be
made without withholding for any Taxes, unless such withholding is required by
any law. If any Withholding Agent determines, in its sole discretion exercised
in good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section 2.19),
the applicable Credit Party receives the amount it would have received had no
such withholding been made.

(b) The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

47



--------------------------------------------------------------------------------

(c) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Credit Party for
any Indemnified Taxes that are paid or payable by such Credit Party in
connection with any Loan Document (including amounts paid or payable under this
Section 2.19(d)) and any reasonable expenses arising therefrom or with respect
thereto. The indemnity under this Section 2.19(d) shall be paid within 10 days
after the Credit Party delivers to the Borrower a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Credit Party and describing
the basis for the indemnification claim. Such certificate shall be conclusive of
the amount so paid or payable absent manifest error. Such Credit Party shall
deliver a copy of such certificate to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Loan
Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.19(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 2.19(f)(ii)(A) through (E) below) shall not be required if in the
Lender's judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense (or, in the case of a Change
in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.19(f). If any form or certification previously delivered pursuant to
this Section 2.19(f) expires or becomes obsolete or inaccurate in any respect
with respect to a Lender, such Lender shall promptly (and in any event within 10
days after such expiration, obsolescence or inaccuracy) notify such Borrower and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender (or, if the Lender is disregarded as an entity separate
from its owner for U.S. tax purposes, its sole owner) with respect to such
Borrower shall, if it is

 

48



--------------------------------------------------------------------------------

legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) (1) with respect to payments of interest under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (2) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or ”other income” article of such tax treaty;

(C) IRS Form W-8ECI;

(D) both (1) IRS Form W-8BEN and (2) a certificate substantially in the form of
Exhibit F (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a ”controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;

(E) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this
Section 2.19(f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under

 

49



--------------------------------------------------------------------------------

FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.19(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified pursuant to this Section 2.19 (including additional amounts paid
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.19 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. This Section 2.19(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.19 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.

(i) For purposes of Sections 2.19(e) and (f), the term “Lender” includes the
Issuing Lender and the Swingline Lender.

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.20 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) or (d) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending offices to suffer no economic, legal or

 

50



--------------------------------------------------------------------------------

regulatory disadvantage, and provided, further, that nothing in this
Section 2.21 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.18 or 2.19(a) or (d).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) is entitled to additional amounts pursuant to Section 2.18 or
2.19(a) or (d), (b) becomes a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained) (any such Lender, a “Non-Consenting
Lender”), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a) or (d), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a) or (d), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Majority Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.1); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;

 

51



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.23(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

 

52



--------------------------------------------------------------------------------

2.24 Incremental Facilities.

(a) The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that such Lenders shall make, obtain or increase the amount
of their Term Loans (any such Terms Loans, “Incremental Term Loans”) or
Revolving Commitments, as applicable, by executing and delivering to the
Administrative Agents an Increased Facility Activation Notice specifying (i) the
amount of such increase and the Facility or Facilities involved, (ii) the
applicable Increased Facility Closing Date and (iii) in the case of Incremental
Term Loans, (x) the applicable Incremental Term Maturity Date, (y) the
amortization schedule for such Incremental Term Loans, which shall comply with
Section 2.3(b), and (z) the Applicable Margin for such Incremental Term Loans);
provided, that (a) at the time of each such request and upon the effectiveness
of each Incremental Term Loan or increase in Revolving Commitments no Default or
Event of Default has occurred and is continuing or shall result therefrom;
(b) if the total yield (calculated for both the Incremental Term Loans and the
Term Loans, including the upfront fees, any interest rate floors and any OID (as
defined below but excluding any arrangement, underwriting or similar fee paid by
the Borrower)) in respect of any Incremental Term Loans exceeds the total yield
for the existing Term Loans by more than 0.50% (it being understood that any
such increase may take the form of original issue discount (“OID”), with OID
being equated to the interest rates in a manner determined by the Administrative
Agent based on an assumed four-year life to maturity), the Applicable Margin for
the Term Loans shall be increased so that the total yield in respect of such
Incremental Term Loans is no higher than the total yield for the existing Term
Loans plus 0.50%; (c) on a Pro Forma Basis after giving effect to the incurrence
of any Incremental Term Loans or increased Revolving Commitments, (assuming in
the case of an increase in the Revolving Commitments the full drawing thereunder
and after giving effect to other permitted pro forma adjustment events and any
permanent repayment of Indebtedness after the beginning of the relevant
determination period but prior to or simultaneous with borrowing), (i) the
Borrower is in compliance with the financial covenants in Section 7.1 and
(ii) the Consolidated Senior Secured Debt Ratio shall not exceed 2.00:1.00;
provided that for such calculation, no portion of any Incremental Term Loans or
Revolving Loans borrowed under such increased Revolving Commitments shall be
netted against the Indebtedness of the Borrower and its Restricted Subsidiaries;
and (d) on and as of the time of each such request and upon the effectiveness of
each Incremental Term Loan or increase in Revolving Commitments each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects. Notwithstanding
the foregoing, (i) the aggregate amount of borrowings of Incremental Term Loans
and incremental Revolving Commitments obtained after the Closing Date pursuant
to this paragraph shall not exceed $75,000,000 and (ii) without the consent of
the Administrative Agent, each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $10,000,000. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.24(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit I, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrower shall
borrow Revolving Loans under the relevant increased Revolving Commitments from
each Lender participating in the relevant increase in an amount determined by
reference to the amount of each Type of Loan (and, in the case of Eurodollar
Loans, of each Eurodollar Tranche) which would then have been outstanding from
such

 

53



--------------------------------------------------------------------------------

Lender if (i) each such Type or Eurodollar Tranche had been borrowed or effected
on such Increased Facility Closing Date and (ii) the aggregate amount of each
such Type or Eurodollar Tranche requested to be so borrowed or effected had been
proportionately increased. The Eurodollar Base Rate applicable to any Eurodollar
Loan borrowed pursuant to the preceding sentence shall equal the Eurodollar Base
Rate then applicable to the Eurodollar Loans of the other Lenders in the same
Eurodollar Tranche (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Borrower and the
relevant Lender.

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall not issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

54



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section 3.4 shall be conclusive in the absence
of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in

 

55



--------------------------------------------------------------------------------

accordance with Section 34(a), the Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Borrower or otherwise,
including proceeds of collateral applied thereto by the Issuing Lender), or any
payment of interest on account thereof, the Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, however, that in the
event that any such payment received by the Issuing Lender shall be required to
be returned by the Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

56



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and to issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at March 31, 2011
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the consummation of the
Transactions, (ii) the Loans to be made and the Senior Notes to be issued on the
Closing Date and the use of proceeds thereof and (iii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and presents fairly in all material respects on a pro forma
basis the estimated financial position of Borrower and its consolidated
Subsidiaries as at March 31, 2011, assuming that the events specified in the
preceding sentence had actually occurred at such date (subject to normal
year-end audit adjustments and the absence of footnotes).

(b) The audited consolidated balance sheets of the Borrower as at December 31,
2008, December 31, 2009 and December 31, 2010, and the related consolidated
statements of income and of cash flows for the Fiscal Years ended on such dates,
reported on by and accompanied by an unqualified report from Ernst & Young LLP,
present fairly in all material respects the consolidated financial condition of
the Borrower and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective Fiscal Years then ended. The unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at March 31, 2011, and the related
unaudited consolidated statements of income and cash flows for the three-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments and the absence of footnotes). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein).

4.2 No Change. Since December 31, 2010, there has been no development or event
that has had or is reasonably expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, except to the extent, with
respect to a Subsidiary, where any failure to maintain existence or good
standing would not have a Material Adverse Effect, (b) has the corporate or
other organizational power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the lack of any such power or
authority would not reasonably be expected to cause a Material Adverse Effect,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all applicable Requirements of Law (including without limitation
Environmental Laws, ERISA, and the Patriot Act) except to the extent that the
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or organizational power and authority to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
corporate or organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by, or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents to which a Loan Party is a party, except
(i) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Administrative Agent, (ii) the authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect, (iii) those filings and actions
agreed by the parties to be taken after the Closing Date pursuant to and in
accordance with the terms of the Collateral Documents and (iv) any consent,
authorization, filing or notice, where the failure to obtain any such consent or
authorization or to make any such filing or give any such notice would not
reasonably be expected to have a Material Adverse Effect. This Agreement has
been, and each Loan Document will be, duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights or remedies generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents to which a Loan Party is a party, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not (a) violate any Requirement of Law or any Contractual Obligation of any
Group Member, except where any such violation would not reasonably be expected
to result in a Material Adverse Effect, or (b) result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents), except where any such
creation or imposition of any such Lien would not reasonably be expected to have
a Material Adverse Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues which is reasonably expected to have a
Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect which would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property. Each Group Member has good record title in fee simple
or fee simple with respect to surface rights only to all of the Mortgaged
Property, valid lease-hold interests in, easements or other limited property
interests in all of its other real property, and good title to, or a valid
leasehold interest in, all its other property (other than the Jewell Additional
Property, the Harold Keene Property (including the Gardner Dock), the Shaffer
Property and the Duke Power Property; provided, however, that the respective
Group Member has the right of reasonable rights of access to any mineral rights
which are owned by any Loan Party and located on the Harold Keene Property or
the Jewell Additional Property and intended to be accessed through the Harold
Keene Property or the Jewell Additional Property) except, in each case, where
the failure to have such interests does not have a

 

58



--------------------------------------------------------------------------------

material adverse effect on the current operations of the Business of the owner
of such other real property or other property), in each case except for all
Liens permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except for any failures to own or license such Intellectual Property
which would not reasonably be expected to have a Material Adverse Effect. No
material claim has been asserted against any Group Member and is pending by any
Person challenging the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower know of
any valid basis for any such claim, except, in each case, for claims that would
not reasonably be expected to have a Material Adverse Effect. To the knowledge
of the Borrower, the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person, except for such infringements that, in the
aggregate, are not reasonably expected to have a Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns, which, to the knowledge of the Borrower, are
required to be filed by such Group Member and has paid or made provision for the
payment of all Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property in respect thereof received
by such Group Member, and all other Taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority (other than, in each case,
(a) any Taxes the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member and (b) other Taxes where any such failure to file or any such failure to
pay would not reasonably be expected to have a Material Adverse Effect); no Tax
Lien has been filed in respect of any material amount of unpaid Taxes in respect
of which, to the knowledge of the Borrower, any claim is being asserted, except
where such claim is not reasonably expected to result in a Material Adverse
Effect with respect to any such Tax.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with said Regulation U and any applicable forms required from time
to time thereunder.

4.12 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes, lockouts
or slowdowns against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member in respect of employee health and welfare
insurance have been paid or accrued as a liability on the most recent audited
financial statements of the relevant Group Member.

4.13 ERISA. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) each Group Member and each ERISA
Affiliate are in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans; (b) no ERISA Event or Foreign Plan
Event has occurred or is reasonably expected to occur; (c) all liabilities
required to be accrued by Accounting Standards Codification No. 715:
Compensation Retirement Benefits with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an

 

59



--------------------------------------------------------------------------------

obligation to contribute have been accrued in accordance with Accounting
Standards Codification No. 715: Compensation Retirement Benefits; and (d) the
present value of all accumulated benefit obligations under each Pension Plan
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715: Compensation Retirement Benefits) did not, as of the date of the most
recent audited financial statement reflecting such amounts, exceed the Fair
Market Value of the assets of such Pension Plan allocable to such accrued
benefits.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Federal or state statue or regulation (other
than Regulation X of the Board) that limits its ability to incur Indebtedness
under the Loan Documents.

4.15 Subsidiaries. Schedule 4.15 lists the correct legal name and jurisdiction
of incorporation of all of the Subsidiaries of the Borrower as of the Closing
Date.

4.16 Use of Proceeds. The proceeds of the Term Loans will be used (i) to make
certain payments to Sunoco and otherwise in connection with the Transactions,
(ii) pay the fees and expenses incurred in connection with the Transactions and
(iii) for other general corporate purposes. The proceeds of the Revolving Loans
shall be used to finance capital expenditures, acquisitions, working capital
needs and for other general corporate purposes of the Borrower and its
Subsidiaries.

4.17 Environmental Matters. Except to the extent that the following would not
reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and during its period of ownership, lease or
operation of the Properties, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations that constitute a violation
of, or would reasonably be expected to give rise to liability on the part of
such Group Member under, any applicable Environmental Law;

(b) no Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding any
applicable Environmental Laws with regard to any of the Properties or the
business operated by any Group Member (the “Business”), nor does any Responsible
Officer of the Borrower have knowledge that any such notice will be received or
is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner that would reasonably be
expected to give rise to liability on the part of any Group Member under, any
applicable Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any Property in
violation of, or in a manner that would reasonably be expected to give rise to
liability on the part of any Group Member under, any applicable Environmental
Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of the Borrower, threatened,
under any Environmental Law to which any Group Member is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

 

60



--------------------------------------------------------------------------------

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of any applicable Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the five-year period prior to the date on which this representation is
made or deemed made on the date of any extension of credit been in compliance,
with all applicable Environmental Laws, and there is no (i) contamination by
Materials of Environmental Concern at, under or about the Properties or
(ii) violation of any Environmental Law with respect to the Properties or the
Business, which could interfere with the continued operation of the Properties
or impair the fair saleable value thereof; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, written certificate or written statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the this Agreement or the other Loan Documents,
taken as a whole with all other certificates, documents and written statements
furnished prior to or substantially contemporaneously therewith, contained, as
of the date such statement, information, written document or written certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the date of this Agreement), any untrue statement of a material fact or
omitted to state a material fact known to the Borrower and necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were or will be made not misleading; provided that, with respect to
projections and pro forma financial information contained in the materials
referenced above the Borrower represents only that such information was prepared
in good faith based upon estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. As of the Closing Date, the Borrower has disclosed
to the Lenders all facts known to it that would reasonably be expected to have a
Material Adverse Effect.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will, to the extent
required therein, be effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable security interest
under the New York UCC in the Collateral described therein. In the case of the
Pledged Stock described in the Guarantee and Collateral Agreement constituting
certificated securities (as defined in the New York UCC), when such certificated
securities are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement executed in blank), the security
interest created under the Guarantee and Collateral Agreement will constitute a
fully perfected security interest in all right, title and interest of the
pledgors thereunder in such Pledged Stock, prior and superior in right to any
other Person, to the extent that such security interest can be perfected under
the New York UCC. In the case of the other Collateral described in the Guarantee
and Collateral Agreement, when uniform commercial code financing statements in
appropriate form are filed in the applicable offices, the security interest
created under the Guarantee and Collateral Agreement shall constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in such Collateral to the extent perfection can be obtained by filing uniform
commercial code financing statements, prior and superior to the rights of any
other Person (except for rights secured by Liens permitted by Section 7.3).

 

61



--------------------------------------------------------------------------------

(b) Each of the Mortgages, upon execution and delivery thereof by the parties
thereto, will be effective to create in favor of the Administrative Agent, for
the benefit of the Lenders, a legal, valid and enforceable security interest in
all the applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages are
filed in the jurisdictions specified therein, each such Mortgage shall
constitute a fully perfected security interest in all right, title and interest
of the mortgagors in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior to the rights of any other Person (except for rights
secured by Liens permitted by Section 7.3). Schedule 1.1B lists, as of the
Closing Date, each parcel of owned real property located in the United States
and held by the Borrower or any of its Restricted Subsidiaries that has a value,
in the reasonable opinion of the Borrower, in excess of $10,000,000.

4.20 Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date, including the making of each Loan to be made on the Closing
Date and as of the date of each other extension of credit hereunder after, in
each case, the application of the proceeds of such Loans, and after giving
effect to the rights of subrogation and contribution under the Guarantee and
Collateral Agreement and otherwise, the Borrower and its Restricted
Subsidiaries, taken as a whole and on a consolidated basis, will be Solvent.

4.21 Certain Documents. As of the Closing Date, the Borrower has delivered to
the Administrative Agent a complete and correct copy of the material Transaction
Documentation, and the Senior Note Indenture, including any amendments,
supplements or modifications with respect to any of the foregoing, except for
any such amendments, supplements or modifications which are not material and
adverse to the interests of the Lenders.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A, and
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Restricted Subsidiary that is not an Excluded Subsidiary.

(b) Transactions, etc. The following transactions shall have been consummated,
in each case, on terms and conditions reasonably satisfactory to the Lenders:

(i) (A) Sunoco shall have transferred certain assets and certain associated
liabilities related to its metallurgical cokemaking and metallurgical coal
mining operations business to the Borrower; and (B) Borrower shall have issued
part of its common stock in an underwritten public offering;

(ii) the Borrower shall have received at least $400,000,000 in gross cash
proceeds from the issuance of the Senior Notes.

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower

 

62



--------------------------------------------------------------------------------

for the 2008, 2009 and 2010 Fiscal Years and (iii) unaudited interim
consolidated financial statements of the Borrower for each Fiscal Quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause (ii) of this Section 5.1(c) as to which such financial statements are
available, and such financial statements shall not, in the reasonable judgment
of the Lenders, reflect any material adverse change in the consolidated
financial condition of the Borrower, as reflected in the financial statements or
projections contained in the Confidential Information Memorandum.

(d) Projections. The Lenders shall have received reasonably satisfactory
Projections through 2015.

(e) Approvals. All governmental and third party approvals necessary in
connection with the Transactions, the continuing operations of the Group Members
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Transactions or
the financing contemplated hereby.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties, except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party (to the extent
such jurisdiction provides such certifications), and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization
(to the extent such jurisdiction issues such certificates).

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, in each case in form and substance reasonably
satisfactory to the Administrative Agent:

(i) the legal opinion of Wachtell, Lipton, Rosen & Katz, counsel to the Borrower
and its Subsidiaries;

(ii) the legal opinion of the general counsel of the Borrower and its
Subsidiaries;

(iii) the legal opinion of local counsel in each of Delaware, Virginia and
Indiana and of such other special and local counsel as may be reasonably
requested by the Administrative Agent.

 

63



--------------------------------------------------------------------------------

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock (to
the extent such shares are certificated) pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(l) Mortgages, etc.

(i) The Administrative Agent shall have received a Mortgage with respect to each
Mortgaged Property, executed and delivered by a duly authorized officer of each
party thereto (except that Mortgages covering any or all of the Mortgaged
Property in Virginia and West Virginia, (other than with respect to the Jewell
Coke Ovens Property) may be delivered within 45 days of the Closing Date,
including amendments of any such Mortgages delivered at the Closing Date). In
any jurisdiction which requires the payment of mortgage recording tax, the
maximum amount secured by any Mortgage shall be subject to the reasonable
approval of the Administrative Agent, not to exceed the value of the property
(together with improvements).

(ii) If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company selected by the mortgagor, and
reasonably acceptable to the Administrative Agent issuing the policy referred to
in clause(iii) below (the “Title Insurance Company”) shall have received, either
aerial surveys, so-called “Express Maps” or maps or plats of an as-built survey,
in each case which may show the general outlines or contours of material
buildings and improvements without the necessity for specific heights,
dimensions or additional building details of such buildings and improvements and
are sufficient for the Title Insurance Company to remove the survey exception
from the respective policy, of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
reasonably satisfactory to them, dated a date reasonably satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor or equivalent licensed professional
authorized to perform such work under local law reasonably satisfactory to the
Administrative Agent and the Title Insurance Company (except in the case of
Express Maps, which shall be performed in accordance with customary industry
practice but shall not be certified); provided however that (A) any such surveys
may be delivered within 45 days of the Closing Date and (B) with respect to the
Mortgaged Property located in Virginia, such surveys shall be limited to the

 

64



--------------------------------------------------------------------------------

respective Jewell Coke Ovens Property and Harold Keene Docks (as hereinafter
defined).

(iii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or a marked up
unconditional binder for such insurance, with a maximum amount of liability
equal to the value of the property (together with all improvements), subject to
all Liens permitted by Section 7.3 and otherwise in each case in form and
substance reasonably satisfactory to the Administrative Agent, subject to the
provisions of subsection (ii) above and the further provisions hereof
(individually, a “Policy”, and collectively, the “Policies”). The Administrative
Agent shall have received evidence satisfactory to it that all premiums in
respect of each such Policy, all charges for mortgage recording tax, and all
related expenses, if any, have been paid. Notwithstanding the foregoing,
(A) with respect to all such policies, in any case where a zoning endorsement
would otherwise be requested by the Administrative Agent and the cost of same is
a percentage of the base title premium or otherwise more than a nominal amount,
the Administrative Agent will reasonably consider Borrower’s reasonable requests
that Administrative Agent accept a zoning report from a nationally recognized
provider and/or a zoning opinion as may be reasonably requested by the
Administrative Agent, (B) with respect to all other endorsements which
Administrative Agent may reasonably request and which are charged as a
percentage of the base title premium, the Administrative Agent will reasonably
consider Borrower’s reasonable requests for alternative and less expensive forms
of assurance or protection or for elimination of such request entirely, and
(C) with respect to the Mortgaged Property located in Virginia, the following
shall apply to the Policies therefor.

(I) Jewell Mortgaged Property, Jewell Coke Facility and Jewell Additional
Property – The Jewell Mortgaged Property located in Buchanan County, Virginia
and McDowell County, West Virginia consists of the Jewell Coke Facility and the
Jewell Additional Property.

(AA) The “Jewell Coke Facility” consists of (aa) real property which is owned in
fee, if any (“Fee Property”) and/or real property in which the surface rights
only are owned in fee (subject to the prior severance of mineral rights,
“Surface Property”), consisting of the coke ovens (“Jewell Coke Ovens Property”)
and certain related office and warehouse property (“Jewell Office and Warehouse
Property”), and (bb) additional Fee Property and Surface Property (collectively,
“Jewell Additional Property”). The Policy with respect to the Jewell Coke Ovens
Property shall be delivered at the Closing; the Policy with respect to the
Jewell Office and Warehouse Property shall be delivered at the Closing or within
45 days thereafter; and the Policy with respect to the Jewell Additional
Property shall be delivered on the Closing Date (or within 45 days thereafter)
but shall be limited only to the Title Insurance Company’s certification that
there are recorded deeds in the name of the mortgagor, subject to all matters of
record and all title defects and all standard exclusions and exceptions.

(II) The Harold Keene Mortgaged Property, Harold Keene Coal Facility and Harold
Keene Additional Property – The Harold Keene Mortgaged Property located in
Russell and Tazewell Counties, Virginia consists of the Harold Keene Coal
Facility and the Harold Keene Additional Property (“Harold Keene Property”).

 

65



--------------------------------------------------------------------------------

(AA) The “Harold Keene Coal Facility” consists of (aa) Fee Property (if any) and
Surface Property, consisting of the coal docks/processing plants commonly known
as the Raven Dock and Gardner Dock (“Harold Keene Docks”) and certain related
office and warehouse property (“Harold Keene Office and Warehouse Property”),
and (bb) additional Fee Property and Surface Property (collectively, “Harold
Keene Additional Property”). Notwithstanding any provision contained herein to
the contrary, no warranty or representation of any kind is made with respect to
the ownership of or state of title to the Gardner Dock. The Policy with respect
to the Harold Keene Property shall be delivered within 45 days after the
Closing; provided that the Policy with respect to the Harold Keene Additional
Property shall be limited only to the Title Insurance Company’s certification
that there are recorded deeds in the name of the mortgagor, subject to all
matters of record, all title defects and all standard exclusions and exceptions.

(iv) If requested by the Administrative Agent, the Administrative Agent shall
have received (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage (except that flood
insurance shall be required only with respect to such portions of such real
property which are improved with buildings and improvements of a substantial
nature which are material to the conduct of the business presently being
conducted thereon, or as to which the Administrative Agent is required by law to
require such flood insurance ), (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever is less, and (3) has a term
ending not later than the maturity of the Indebtedness secured by such Mortgage
and (B) confirmation that the Borrower has received the notice required pursuant
to Section 208(e)(3) of Regulation H of the Board.

(v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above, and a copy of all other material
documents affecting the Mortgaged Properties reasonably requested by the
Administrative Agent.

(vi) Miscellaneous. (A) As further provided in the Mortgage for the Mortgaged
Property located at Middletown, Ohio (the “Middletown Mortgaged Property”), at
the option of the mortgagor the so-called “Shaffer Property” shall, be released
from the lien of the Mortgage, or may be leased by mortgagor to the Shaffer’s
(and such lease shall be superior to the lien of the Mortgage) pursuant to a
long-term ground lease in the discretion of mortgagor. (B) For the avoidance of
doubt, the so-called “Duke Power” Property” (formerly a part of the Middletown
facility) is not and shall not be a part of the Middletown Mortgaged Property
and (if not consummated at the Closing) may be conveyed to Duke Power at any
time after the Closing. (C) Further for the avoidance of doubt, the Mortgaged
Property shall not include any so-called coal or other mining “refuse disposal
areas” on what would otherwise constitute the Jewell Coke Facility or other
Jewell Additional Property or the Harold Keene Property.

(m) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 4.03(j) of the Guarantee and
Collateral Agreement.

 

66



--------------------------------------------------------------------------------

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent (a) any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date and (b) any such representations and warranties are qualified
by materiality, in which case such representations and warranties shall be true
and correct in all respects).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each Fiscal Year, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing (it being understood that the
report referred to in this sentence is the report with respect to the Borrower’s
audited financial statements and not any report with respect to the
effectiveness of the Borrower’s internal controls over financial reporting); and

(b) not later than 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such Fiscal Quarter
and the related unaudited consolidated statements of income and of cash flows
for such Fiscal Quarter and the portion of the Fiscal Year through the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding previous Fiscal Quarter and corresponding portion of the
Borrower’s previous Fiscal Year, certified by a

 

67



--------------------------------------------------------------------------------

Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes).

All such financial statements shall be fairly stated in all material respects
and shall be prepared in reasonable detail and in accordance with GAAP applied
(except as approved by such accountants or officer, as the case may be, and
disclosed therein) consistently throughout the periods reflected therein. Any
documents required to be delivered pursuant to subsection (a) or (b) above or
subsection 6.2(d) or 6.2(f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the internet at the following website address: www.suncoke.com; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party or
SEC website or whether sponsored by the Administrative Agent; provided that the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents to the extent any Lender or the Administrative Agent
reasonably demonstrates that it cannot access or obtain such documents.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

(a) to the extent consistent with the internal policies of the independent
public accountants reporting on the financial statements referred to in
Section 6.1(a), concurrently with the delivery of such financial statements, a
certificate of such independent certified public accountants (which certificate
may be limited to accounting matters and disclaim responsibility for legal
interpretation) stating that in making the examination necessary for such report
no knowledge was obtained of any Default or Event of Default pursuant to
Section 7.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the financial covenants contained herein as of the last day of
the Fiscal Quarter or Fiscal Year, as the case may be, and (iii) in the case of
annual financial statements, to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party and (2) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (b) (or, in the case of the first such report
so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 60 days after the end
of each Fiscal Year, a detailed consolidated budget for the following Fiscal
Year (including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
reasonable description of the underlying assumptions applicable thereto), and,
promptly when available, significant revisions, if any, of such budget with
respect to such Fiscal Year (collectively, the “Projections”);

 

68



--------------------------------------------------------------------------------

(d) within 45 days after the end of each Fiscal Quarter (or 90 days, in the case
of the fourth Fiscal Quarter of each Fiscal Year), a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
together with a summary comparison of the portion of the Projections covering
such periods and of the comparable periods of the previous year;

(e) within 10 Business Days (or such longer period as the Administrative Agent,
in its sole discretion, shall agree to) after the same are sent, copies of all
financial statements and material reports that the Borrower sends to the holders
of any class of its debt securities or public equity securities and, within 10
Business Days (or such longer period as the Administrative Agent, in its sole
discretion, shall agree to) after the same are filed, copies of all financial
statements and reports that the Borrower may make to, or file with, the SEC;

(f) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
requests with respect to any Multiemployer Plan; provided, that if the relevant
Group Members or ERISA Affiliates have not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plans, then,
upon reasonable request of the Administrative Agent, such Group Member or the
ERISA Affiliate shall, to the extent and at the times permitted by
Sections 101(k) and 101(l) of ERISA, promptly make a request for such documents
or notices from such administrator or sponsor and the Borrower shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof; and

(g) promptly, such additional available information regarding the business or
financial condition of the Group Members (not otherwise required to be delivered
to the Administrative Agent or any Lender under any Loan Document) as the
Administrative Agent, or any Lender acting through the Administrative Agent, may
from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy (or renew or
extend) at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) to the extent that any
such failure to so pay, discharge or satisfy would not be reasonably expected to
have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action required to maintain all rights, privileges and franchises required in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 7.4 and Section 7.5 and except, in the case of clause (ii) above, to
the extent that any other failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property in its business in
good working order and condition (ordinary wear and tear excepted) except for
any failures to maintain such property that would not reasonably be expected to
have a Material Adverse Effect and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business.

 

69



--------------------------------------------------------------------------------

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries which are full, true and correct
in all material respects and in conformity with GAAP and all applicable material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities, (b) permit representatives of the Administrative
Agent or any Lender to visit and inspect any of its material properties and
examine and make abstracts from any of its books and records at any reasonable
time, upon reasonable prior written notice delivered to the Borrower and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial condition of the Group Members with officers and
employees of the Group Members and with their independent certified public
accountant; provided, however, that all such inspections shall be coordinated by
the Lenders and the Administrative Agent, and by the Administrative Agent with
the Borrower in order to minimize disruption of the Group Members’ business, and
so long as no Event of Default has occurred and is continuing, such inspections
shall be limited to two per Fiscal Year, and (c) the Borrower shall participate
(in either case, represented by senior management and representatives, with
appropriate seniority and expertise) in a quarterly update call to discuss the
most recently delivered financial statements, recent changes in revenues and the
sources relating thereto and the prospects of the Borrower and its Restricted
Subsidiaries, with the Administrative Agent and the participating Lenders,
within 10 Business Days (or such earlier or later date as may be agreed by the
Administrative Agent, in its sole discretion) from the date that the Compliance
Certificates are delivered to the Administrative Agent, pursuant to
Section 6.2(a), at a reasonable time (during business hours) to be agreed
between Borrower and the Administrative Agent; provided that the obligation in
this clause (c) can be satisfied by inviting the Lenders to participate in the
Borrower’s quarterly earnings calls.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default upon any Responsible
Officer obtaining knowledge thereof;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member which would reasonably be expected to have a Material Adverse
Effect or (ii) litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority by or against any Group Member in which
there is a reasonable expectation of a determination adverse to such Group
Member that would reasonably be expected to have a Material Adverse Effect;

(c) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding the Threshold
Amount, as soon as possible and in any event within 10 days after the Borrower
knows or has reason to know thereof; and

(d) any other development or event that has had or would reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws.

(a) Comply in all material respects with all applicable Environmental Laws, and
obtain and comply with, in all material respects and maintain any and all
licenses, approvals,

 

70



--------------------------------------------------------------------------------

notifications, registrations or permits materially required to be obtained and
maintained by any Group Member by applicable Environmental Laws.

(b) Conduct and complete in all material respects all investigations and all
remedial, removal and other actions in respect of any Materials of Environmental
Concern required to be conducted or completed by any Group Member under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities applicable to any Group
Member regarding Environmental Laws, except to the extent that the same are
being contested in good faith by appropriate proceedings.

6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (v) real property, (w) Excluded
Collateral, (x) any property described in paragraph (b), (c) or (d) below,
(y) any property subject to a Lien expressly permitted by Section 7.3(e) and
(z) as otherwise set forth in the Security Documents) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, within thirty (30) days of the acquisition thereof (or such longer period
as the Administrative Agent, in its sole discretion, shall agree to) (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably requests to grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in such property and (ii) take all actions
reasonably requested by the Administrative Agent to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected security interest (to the
extent and with the priority required by the Guarantee and Collateral Agreement
in such property), including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof and any related mineral rights owned by any
Loan Party intended to be accessed through such real property) of at least
$10,000,000 (as determined at the time of acquisition) acquired after the
Closing Date by any Loan Party (other than (x) Excluded Collateral, (y) any such
real property subject to a Lien expressly permitted by Section 7.3(e) and (z) as
otherwise set forth in the Security Documents), deliver, or cause to be
delivered, within forty-five (45) days after the acquisition of such real
property (or such longer period as the Administrative Agent, in its sole
discretion, shall agree to), to the extent and the same would be required under
Section 5.1(l) if such real property were owned by a Loan Party on the Closing
Date, (i) a fully executed Mortgage, in favor of the Administrative Agent, for
the benefit of the Lenders, covering such real property (with a maximum value
not to exceed the cost of acquisition (excluding the value of any such mineral
rights) in any jurisdiction in which a mortgage recording tax is payable),
subject to Liens as permitted pursuant to Section 7.3, (ii) provide the
Administrative Agent with title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent), but specifically excluding the value of any such mineral
rights, subject to the same general provisions as contained in
Section 5.1(l)(iii), as well as a current survey thereof together with a
surveyor’s certificate (if applicable) in form and substance reasonably
satisfactory to the Administrative Agent, subject to the same general provisions
of Section 5.1(l)(ii); provided, however, that the survey requirements of this
Section 6.9(b) may be satisfied by a customary “no change” affidavit with
respect to any pre-existing or newly commissioned survey obtained in connection
with such acquisition (if acceptable for survey coverage), and (iii) if
requested by the Administrative Agent, legal opinions relating only to the
validity and enforceability (but not the priority) of the Lien of such Mortgage,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, if the fee
interest in such real property shall be acquired without a title policy and/or
survey which would otherwise meet the foregoing requirements of this
Section 6.9(b), then the title policy and/or survey requirements of this

 

71



--------------------------------------------------------------------------------

Section 6.9(b) shall be limited to that portion of such fee interest which
comprises the most valuable real property as used in or material to the business
currently conducted thereon at the time of the delivery in question, as
reasonably determined by the Administrative Agent; provided however that with
respect to the remainder of the fee interest in such property, the title company
shall certify only that the mortgagor is the owner of record based on recorded
deeds with respect to such real property, subject to all matters of record, all
title defects, and all standard exclusions and exceptions.

(c) With respect to any new Restricted Subsidiary created or acquired after the
Closing Date by any Loan Party (which, for the purposes of this paragraph (c),
shall include any existing Restricted Subsidiary that ceases to be an Excluded
Subsidiary), within thirty (30) days of such creation or acquisition (or such
longer period as the Administrative Agent, in its sole discretion, shall agree
to) (i) unless such Restricted Subsidiary is a Foreign Subsidiary, execute and
deliver to the Administrative Agent such amendments or supplements to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably
requests to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected security interest (to the extent and with the priority required by the
Guarantee and Collateral Agreement) in the Capital Stock of such new Restricted
Subsidiary that is owned by any Loan Party, (ii) unless such Restricted
Subsidiary is a Foreign Subsidiary, deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) unless such Restricted Subsidiary is an
Excluded Subsidiary, cause such new Restricted Subsidiary (A) to become a party
to the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected security interest (to the extent and with the priority required by the
Guarantee and Collateral Agreement) in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Restricted Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or as
may be reasonably requested by the Administrative Agent and (C) to deliver to
the Administrative Agent a certificate of such Restricted Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(d) With respect to any new Restricted Subsidiary that is a Foreign Subsidiary
created or acquired after the Closing Date by any Group Member (other than by
any Group Member that is an Excluded Subsidiary), within thirty (30) days of
such creation or acquisition (or such longer period as the Administrative Agent,
in its sole discretion, shall agree to) (i) execute and deliver to the
Administrative Agent such amendments or supplements to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably requests to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected security
interest (to the extent and with the priority required by the Guarantee and
Collateral Agreement) in the Capital Stock of such new Subsidiary that is owned
by any Loan Party, provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged, (ii) deliver to the Administrative Agent the certificates (if any)
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party
and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(e) Notwithstanding anything contained in any Loan Document to the contrary,
(i) no Group Member shall be required to take any action in any jurisdiction to
create any security interest in assets located or titled outside of the United
States (or any political subdivision

 

72



--------------------------------------------------------------------------------

thereof) or to perfect any security interests in such assets, (ii) no Group
Member shall be required to enter into any security agreement governed by the
laws of any jurisdiction other than the United States (or any political
subdivision thereof) and (iii) no Group Member shall be required to enter into
any account control agreements with respect to deposit or securities accounts or
take any other steps to perfect any security interest in such accounts or cash
or cash equivalents.

6.10 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of the Restricted Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, which, if
unpaid, may reasonably be expected to become a lien or charge upon any
properties of the Borrower or any of the Restricted Subsidiaries not otherwise
permitted under this Agreement; provided that neither the Borrower nor any of
the Restricted Subsidiaries shall be required to pay any such tax, assessment,
charge or levy which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves with respect thereto in accordance with
GAAP or which would not reasonably be expected to constitute a Material Adverse
Effect.

6.11 Ratings. Use commercially reasonable efforts to (a) maintain with Moody’s
and S&P public corporate family and a corporate credit rating for the Borrower
and (b) cause the Loans to continue to be rated by S&P and Moody’s (but not in
the case of either clause (a) or (b) to maintain a specific rating).

6.12 Designation of Subsidiaries.

(a) Subject to Section 6.12(b) below, the board of directors of the Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the Fair Market Value of the Borrower’s investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) the Borrower shall be in compliance on a Pro Forma Basis with the covenants
set forth in Section 7.1, calculated as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 6.1;

(ii) no Default or Event of Default exists or would result therefrom; and

(iii) in the case of clause (x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Capital
Stock or own or hold any Lien on any property of the Borrower or any Restricted
Subsidiary, and (B) to the extent any Indebtedness of the Subsidiary is not
Non-Recourse Debt, any guarantee thereof by the Borrower or any Restricted
Subsidiary is permitted under Sections 7.2 and 7.8.

 

73



--------------------------------------------------------------------------------

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive Fiscal Quarters ending with any
Fiscal Quarter set forth below to exceed the ratio set forth below opposite such
Fiscal Quarter:

 

Fiscal Quarter

 

Consolidated

Leverage Ratio

September 30, 2011

  5.50:1.00

December 31, 2011

  5.50:1.00

March 31, 2012

  5.50:1.00

June 30, 2012

  5.00:1.00

September 30, 2012

  5.00:1.00

December 31, 2012

  4.25:1.00

March 31, 2013

  4.25:1.00

June 30, 2013

  4.25:1.00

September 30, 2013

  4.25:1.00

December 31, 2013

  4.25:1.00

March 31, 2014

  3.75:1.00

June 30, 2014

  3.75:1.00

September 30, 2014

  3.75:1.00

December 31, 2014

  3.75:1.00

March 31, 2015

  3.75:1.00

June 30, 2015

  3.75:1.00

September 30, 2015

  3.75:1.00

December 31, 2015

  3.75:1.00

March 31, 2016 and thereafter

  3.75:1.00

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive Fiscal Quarters ending with
any Fiscal Quarter set forth below to be less than the ratio set forth below
opposite such Fiscal Quarter:

 

Fiscal Quarter

 

Consolidated Interest

Coverage Ratio

September 30, 2011

  2.00:1.00

December 31, 2011

  2.00:1.00

March 31, 2012

  2.00:1.00

June 30, 2012

  2.25:1.00

September 30, 2012

  2.25:1.00

December 31, 2012

  2.50:1.00

March 31, 2013

  2.50:1.00

 

74



--------------------------------------------------------------------------------

Fiscal Quarter

 

Consolidated Interest

Coverage Ratio

June 30, 2013

  2.50:1.00

September 30, 2013

  2.50:1.00

December 31, 2013

  2.50:1.00

March 31, 2014

  2.75:1.00

June 30, 2014

  2.75:1.00

September 30, 2014

  2.75:1.00

December 31, 2014

  2.75:1.00

March 31, 2015 and thereafter

  2.75:1.00

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or
any Restricted Subsidiary; provided that (x) Indebtedness owed by any Restricted
Subsidiary that is not a Loan Party to the Borrower or any Guarantor shall be
subject to Section 7.8 and (y) Indebtedness owed by a Loan Party to any
Restricted Subsidiary that is not a Loan Party shall be subordinated in right of
payment to the Obligations;

(c) Guarantee Obligations by (i) the Borrower or any Restricted Subsidiary of
Indebtedness of the Borrower or any Restricted Subsidiary; provided that
guarantees by the Borrower or any Guarantor of Indebtedness of any Restricted
Subsidiary that is not a Loan Party shall be subject to Section 7.8; (ii) the
Borrower or any Restricted Subsidiary of Indebtedness or other obligations of
Claymont to Indiana Harbor Partnership, as in effect on the Closing Date; and
(iii) the Borrower or any Restricted Subsidiary pursuant to or contemplated by
the Transaction Documentation;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing thereof;

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred in
connection with any Sale and Leaseback Transaction provided that the amount of
the Capital Lease Obligations outstanding at any time in connection with such
Sale and Leaseback Transactions shall not exceed the greater of (A) $50,000,000
and (B) the 3.75% of Consolidated Net Tangible Assets (determined at the time of
incurrence) and in each case any Permitted Refinancing thereof;

(f) (i) Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $400,000,000 and (ii) Guarantee
Obligations of any Subsidiary Guarantor in respect of such Indebtedness;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(h) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums or (B) take-or-pay obligations contained
in supply or other arrangements;

 

75



--------------------------------------------------------------------------------

(i) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or any Subsidiary;

(j) (i) Indebtedness of any Person in existence on the date such Person becomes
a Restricted Subsidiary as a result of an acquisition by the Borrower and its
other Restricted Subsidiaries or (ii) Indebtedness of the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, construction,
development, design or improvement of any assets (real or personal), including
Capital Lease Obligations, mortgage financings, industrial revenue bonds,
purchase money obligations, Disqualified Equity Interests, synthetic lease
obligations and any Indebtedness assumed in connection with the acquisition of
any such assets (real or personal) or secured by a Lien on any such assets
before the acquisition thereof; and any Permitted Refinancing thereof; provided
that the aggregate principal amount of Indebtedness outstanding at any time and
permitted by this clause (j) shall not exceed the greater of $200,000,000 and
15.0% of Consolidated Net Tangible Assets (determined at the time of
incurrence), and in each case, any Permitted Refinancing thereof;

(k) (i) Acquired Debt or (ii) Indebtedness incurred to finance an acquisition of
Persons that are acquired by the Borrower or any of its Restricted Subsidiaries
or merged into the Borrower or a Restricted Subsidiary in accordance with the
terms hereof, provided that, (x) in the case of Indebtedness incurred under
clause (ii) of this Section 7.2(k), after giving effect to such acquisition and
the Incurrence thereof (1) the Consolidated Leverage Ratio, calculated on a Pro
Forma Basis, shall be equal to or less than the applicable Consolidated Leverage
Ratio for the most recently ended Test Period set forth in Section 7.1(a) minus
0.25 (e.g., 3.50 shall be reduced to 3.25), (y) in the case of Indebtedness
incurred under clause (i), such Indebtedness shall not be secured unless the
Consolidated Senior Secured Debt Ratio, calculated on a Pro Forma Basis, would
be no greater than 2.00 to 1.00 for the most recently ended Test Period and
(z) in the case of Indebtedness incurred under clause (i) or (ii) of this
Section 7.2(k) (1) the Borrower is in compliance with Section 7.1 on a Pro Forma
Basis and (2) no Event of Default shall have occurred and be continuing or would
result therefrom and in each case, any Permitted Refinancing thereof;

(l) Subordinated Debt in an aggregate principal amount not to exceed
$50,000,000;

(m) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of (A) $100,000,000 and (B) 7.50% of Consolidated Net
Tangible Assets (determined at the time of incurrence) at any time outstanding
and any Permitted Refinancing thereof;

(n) Indebtedness of the Borrower or any Restricted Subsidiary in connection with
one or more standby or trade-related letters of credit, performance bonds, bid
bonds, appeal bonds, bankers acceptances, insurance obligations, workers’
compensation claims, health or other types of social security benefits, surety
bonds, completion guarantees or other similar bonds and obligations, including
self-bonding arrangements, issued by the Borrower or a Restricted Subsidiary in
the ordinary course of business or pursuant to self-insurance obligations and in
each case not in connection with the borrowing of money or the obtaining of
advances;

(o) Hedging Agreements of the Borrower or any Restricted Subsidiary not entered
into for speculation;

 

76



--------------------------------------------------------------------------------

(p) Indebtedness incurred by a Receivables Subsidiary in a Qualified Receivables
Financing that is not recourse to the Borrower or a Restricted Subsidiary other
than a Receivables Subsidiary (except for Standard Securitization Undertakings);

(q) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed the greater of (A) $100,000,000 and
(B) 7.50% of Consolidated Net Tangible Assets (determined at the time of
incurrence) at any time outstanding and any Permitted Refinancing thereof; and

(r) other Indebtedness of the Borrower and its Restricted Subsidiaries so long
as: (i) at the time of the incurrence or issuance of such Indebtedness, no Event
of Default shall have occurred and be continuing or would result thereform,
(ii) the Borrower is in compliance with Section 7.1 on a Pro Forma Basis after
giving effect to such incurrence; provided that the Consolidated Leverage Ratio,
calculated on a Pro Forma Basis, shall be equal to or less than the applicable
Consolidated Leverage Ratio for the most recently ended Test Period set forth in
Section 7.1(a) minus 0.25 (e.g., 3.50 shall be reduced to 3.25), (iii) such
Indebtedness shall not mature nor have any scheduled amortization prior to the
date that is one year after the Tranche B Term Loan Maturity Date and (iv) the
terms of the documentation for such Indebtedness do not require the Borrower or
any of its Restricted Subsidiaries to repurchase, repay or redeem such
Indebtedness (or make an offer to do any of the foregoing) upon the happening of
any event (other than as a result of an event of default thereunder or pursuant
to customary “change of control” provisions or asset sale offers) prior to the
Tranche B Term Loan Maturity Date or subject to the payment in full of the
Obligations.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, in conformity with GAAP;

(b) Transaction Liens;

(c) Permitted Liens;

(d) any Lien on any property of the Borrower or any Restricted Subsidiary
existing on the date hereof and listed in Schedule 7.3 and any modifications,
replacements, renewals or extensions thereof; provided that the Lien does not
(x) extend to any additional property or (y) secure any additional obligations,
in each case, other than the initial property so subject to such Lien and the
Indebtedness and other obligations originally so secured, and any modifications,
replacements, renewals, extensions or refinancings thereof permitted hereunder;

(e) Liens on assets acquired, constructed, developed, designed or improved by
the Borrower or any Restricted Subsidiary; provided that (A) the Indebtedness
secured by such Liens is permitted by Section 7.2(j), and (B) such Liens will
only apply to such assets (plus additions, accessions, replacements to or of
such assets);

(f) Liens securing Indebtedness permitted by Section 7.2(e) or (j)(B); provided
that any such Lien is not extended to cover any other property or assets of the
Borrower or any Restricted Subsidiary (except additions, accessions, replacement
and improvements to or of the property or assets subject to such Lien), except
to the extent such extended Lien is permitted to be incurred under any other
clause of this Section 7.3;

 

77



--------------------------------------------------------------------------------

(g) any Lien granted in favor of the Swingline Lender or any Issuing Bank
pursuant to arrangements designed to eliminate such Swingline Lender’s or
Issuing Bank’s risk with respect to any Defaulting Lender’s or Defaulting
Lenders’ participation in Swingline Loans or Letters of Credit, respectively, as
contemplated by Section 2.23;

(h) Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary to a Loan Party;

(i) Liens on Capital Stock of any Unrestricted Subsidiary or Foreign Subsidiary;

(j) Liens on assets of Foreign Subsidiaries securing Indebtedness of any Foreign
Subsidiary permitted under Section 7.2;

(k) Liens on accounts receivable and related property pursuant to any Qualified
Receivables Financing;

(l) Liens incurred in connection with Sale and Leaseback Transactions permitted
under Section 7.2(e);

(m) Liens on property of a Person at the time such Person becomes a Restricted
Subsidiary of the Borrower, provided such Liens were not created in
contemplation thereof and do not extend to any other property of the Borrower or
any Restricted Subsidiary (except additions, accessions, replacements and
improvements to or of the property or assets subject to such Lien), except to
the extent such extended Lien is Permitted to be incurred under any other clause
of this Section 7.3;

(n) Liens not otherwise permitted by this Section 7.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby (for the
Borrower and all Restricted Subsidiaries) not to exceed the greater of
(A) $100,000,000 and (B) 7.50% of Consolidated Net Tangible Assets at any time
outstanding (determined at the time of incurrence), which Liens, if secured by
Collateral, may be equal and ratable with or junior to the Transaction Liens;
provided that in the event that such Liens are secured by Collateral, such Liens
are subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent; and

(o) Liens pursuant to or contemplated by the Transaction Documentation as in
effect on the Closing Date.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Restricted Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving Person) or with or into any other Restricted Subsidiary (provided that
if either Restricted Subsidiary was a Subsidiary Guarantor the surviving or
continuing Person shall be a Guarantor);

(b) any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets pursuant to a Disposition permitted by Section 7.5;

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

 

78



--------------------------------------------------------------------------------

(d) any Subsidiary (except a Guarantor) may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (ii) no Default or Event of Default shall then exist.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares or other equity interest of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a) Dispositions of inventory, used, obsolete or surplus equipment or reserves,
dispositions related to the burn-off of mines, Dispositions of surface rights
and termination of Mining Leases after the completion of mining and reclamation
and termination or abandonment of water rights no longer needed for mining;

(b) Dispositions of cash, Cash Equivalents or Marketable Securities in any
manner not otherwise prohibited by this Agreement;

(c) Dispositions to the Borrower or a Restricted Subsidiary; provided that any
such Dispositions involving a Restricted Subsidiary that is not a Loan Party
shall comply with Section 7.8;

(d) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business or consistent with past practice; provided, however,
that any such license or cross-license of technology or other intellectual
property shall be on a non-exclusive basis;

(e) exchanges of assets of the Borrower and its Restricted Subsidiaries (other
than cash and Cash Equivalents) for Additional Assets; provided that (i) no
Event of Default has occurred and is continuing or would result therefrom,
(ii) the aggregate Fair Market Value of assets exchanged does not exceed the
greater of $50,000,000 and 3.75% of Consolidated Net Tangible Assets (determined
at the time of exchange) over the life of this Agreement and (iii) in the event
that in one transaction or series of transactions the Fair Market Value of the
assets exceeds $25,000,000, the Borrower or the applicable Restricted Subsidiary
receives an opinion from a nationally recognized firm demonstrating that the
assets so swapped are of reasonably equivalent value;

(f) the sale of assets by the Borrower and its Restricted Subsidiaries
consisting of leases and subleases of real property solely to the extent that
such Real Property is not necessary for the normal conduct of operations of the
Borrower and its Restricted Subsidiaries;

(g) Dispositions permitted under Section 7.3, Section 7.4 (other than 7.4(b)),
Section 7.6, Section 7.8 or Section 7.11;

(h) the unwinding of any Hedging Agreements;

(i) the surrender, modification, release or waiver of contract rights (including
under leases, subleases and licenses of real property) or the settlement,
release, modification, waiver or surrender of contract, tort or other claims of
any kind;

(j) the issuance of Disqualified Capital Stock or preferred stock permitted
under Section 7.2;

 

79



--------------------------------------------------------------------------------

(k) the issuance of Capital Stock in any Restricted Subsidiary to the extent
consisting of directors’ qualifying shares or shares required by applicable law
to be held by a Person other than the Borrower or a Restricted Subsidiary;

(l) the sale or discounting of receivables in the ordinary course of business
and not as part of a financing transaction;

(m) the disposition of any asset in connection with a Sale and Leaseback
Transaction permitted under Section 7.2(e);

(n) the sale of receivables and related assets of the type specified in the
definition of “Receivables Financing” to a Receivables Subsidiary in a Qualified
Receivables Financing;

(o) the sale of receivables and related assets of the type specified in the
definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

(p) Dispositions with an aggregate Fair Market Value not exceeding the greater
of $50,000,000 and 3.75% of Consolidated Net Tangible Assets (determined at the
time of Disposition) over the life of this Agreement; provided that any
Disposition or related series of Dispositions made pursuant to this clause shall
be made for Fair Market Value and for consideration comprising at least 75% cash
and Cash Equivalents;

(q) any Disposition in a transaction or series of related transactions of assets
with a Fair Market Value of less than $10,000,000;

(r) Dispositions with an aggregate Fair Market Value not exceeding
$1,000,000,000; provided that (i) any Disposition or related series of
Dispositions made pursuant to this clause shall be made for Fair Market Value
and for consideration comprising at least 75% cash and Cash Equivalents, (ii) no
Event of Default has occurred and is continuing or would result therefrom,
(iii) the Borrower is in compliance with Section 7.1 on a Pro Forma Basis after
giving effect to such Disposition and (iv) the Net Cash Proceeds thereof are
applied as required by Section 2.11(b); and

(s) any Disposition pursuant to or contemplated by the Transaction Documentation
as in effect on the Closing Date.

7.6 Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment except:

(a) the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration of the dividend or
distribution or giving of the redemption notice, as the case may be, thereof if,
at the date of declaration or notice, such payment would be permitted under this
Section 7.6;

(b) the defeasance, redemption, repurchase or other acquisition, retirement or
repayment of Subordinated Debt with the Net Cash Proceeds from a substantially
concurrent (with any offering within 45 days deemed as substantially concurrent)
(x) incurrence of Subordinated Debt or (y) offering of Qualified Capital Stock
or contribution of common equity of the Borrower or any Restricted Subsidiary;

 

80



--------------------------------------------------------------------------------

(c) the Borrower may redeem, repurchase or otherwise acquire or retire its
Capital Stock held by current officers, directors or employees or former
officers, directors or employees (or their estates or beneficiaries under their
estates or their immediate family members), of the Borrower or any of its
Restricted Subsidiaries upon death, disability, retirement, severance or
termination of employment or pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement under
which the Capital Stock were issued; provided that the aggregate cash
consideration paid therefor in any calendar year after the Closing Date does not
exceed an aggregate amount of $5,000,000 (with unused amounts in any calendar
year being permitted to be carried over for the two succeeding calendar years);
and provided further that the amount in any calendar year may be increased by an
amount not to exceed the sum of (i) cash proceeds received by the Borrower or
any of its Restricted Subsidiaries from the sale of Qualified Equity Interests
of the Borrower to officers, directors or employees of the Borrower and its
Restricted Subsidiaries after the Closing Date and (ii) the cash proceeds of key
man life insurance policies received by the Borrower and its Restricted
Subsidiaries after the Closing Date;

(d) cash payments in lieu of fractional shares upon exercise of options or
warrants or conversion or exchange of convertible or exchangeable securities,
repurchases of Capital Stock deemed to occur upon the exercise of options,
warrants or convertible securities to the extent such securities represent a
portion of the exercise price thereof and repurchases of Capital Stock in
connection with the withholding of a portion of the Capital Stock granted or
awarded to a director or employee to pay for the taxes payable by such director
or employee upon such grant or award;

(e) other Restricted Payments in an amount not to exceed $50,000,000;

(f) the declaration and payment of regularly scheduled or accrued dividends or
distributions to the holders of any class or series of Disqualified Capital
Stock or preferred stock of the Borrower or any Restricted Subsidiary on or
after the Closing Date;

(g) dividends or distributions by a Restricted Subsidiary, on a pro rata basis
or on a basis more favorable to the Borrower or any other Restricted Subsidiary;

(h) the Borrower may make other payments or distributions not otherwise
permitted under this Section 7.6 in an aggregate amount, for all such Restricted
Payments made pursuant to this clause (h) after the Closing Date, not to exceed
the Available Amount so long as: (A) immediately before and after giving Pro
Forma Basis effect to any such Restricted Payment, no Default shall have
occurred and be continuing, (B) immediately after giving effect to such
Restricted Payment, the Borrower shall be in compliance on a Pro Forma Basis
with the covenants set forth in Section 7.1 (as evidenced by a certificate from
the chief financial officer of the Borrower demonstrating such compliance
calculation in reasonable detail), and (C) the sum of (1) the aggregate amount
of the Available Revolving Commitments at such time (after giving effect to the
making of such Restricted Payment and any financing thereof) and (2) the
aggregate amount of cash and Cash Equivalents of the Loan Parties (in each case,
free and clear of all Liens, other than (i) involuntary or inchoate Liens,
(ii) Liens securing the Obligations and (iii) Liens permitted under
Section 7.3(n) that are unperfected, junior to or pari passu with the Liens
securing the Obligations and subject to an intercreditor agreement with the
Administrative Agent) included in the consolidated balance sheet of the Loan
Parties as of such date shall equal or exceed $75,000,000;

(i) mandatory redemptions of Disqualified Capital Stock issued as a Restricted
Payment permitted under this Section 7.6 or as consideration for an Investment
permitted under Section 7.8;

 

81



--------------------------------------------------------------------------------

(j) purchases of receivables pursuant to a Receivables Repurchase Obligation in
connection with a Qualified Receivables Financing; and

(k) Restricted Payments made on (or within a reasonable time period after) the
Closing Date disclosed to the Administrative Agent and reasonably necessary to
consummate the Transactions.

7.7 Capital Expenditures. Make any Capital Expenditures of the Borrower and its
Restricted Subsidiaries for any Fiscal Year in excess of the greater of
(i) $300,000,000 and (ii) 22.5% of Consolidated Net Tangible Assets determined
at such date; provided that any such amount specified above for any Fiscal Year,
if not expended in the Fiscal Year for which it is permitted, may be carried
over for expenditure in the immediately following two Fiscal Years and not in
any subsequent Fiscal Year. Additionally, the Borrower and its Restricted
Subsidiaries may make Capital Expenditures with the Available Amount.

7.8 Investments. Make any Investments, except:

(a) Cash Equivalents and Marketable Securities;

(b) Investments existing on the date hereof and listed on Schedule 7.8;

(c) Investments in Loan Parties (including any Person that becomes a Loan Party
immediately after giving effect to and as a result of such Investment) and
Investments by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party;

(d) Investments received as non-cash consideration in a Disposition made
pursuant to and in compliance with Section 7.5;

(e) any Investment acquired in exchange for Qualified Capital Stock of the
Borrower;

(f) (i) receivables owing to the Borrower or any Restricted Subsidiary if
created or acquired in the ordinary course of business, (ii) endorsements for
collection or deposit in the ordinary course of business, (iii) securities,
instruments or other obligations received in compromise or settlement of debts
created in the ordinary course of business, or by reason of a composition or
readjustment of debts or bankruptcy or reorganization of another Person, or in
satisfaction claims and judgments and (iv) any Investment as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;

(g) Investments made pursuant to surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds and similar obligations, in each case, to the
extent such surety bonds, reclamation bonds, performance bonds, bid bonds,
appeal bonds and similar obligations are permitted under this Agreement;

(h) payroll, travel and other loans or advances to, or Guarantee Obligations
issued to support the obligations of, current or former officers, managers,
directors, consultants and employees, in each case in the ordinary course of
business or consistent with past practice;

(i) Investments in Permitted Businesses, Unrestricted Subsidiaries and joint
ventures in an aggregate outstanding amount, taken together with all other
Investments made in reliance

 

82



--------------------------------------------------------------------------------

on this clause (i), not to exceed the greater of (i) $200,000,000 and (ii) 15.0%
of Consolidated Net Tangible Assets (determined at the time of such Investment);
provided, however, that if any Investment pursuant to this clause (i) is made in
a Person that is not a Loan Party at the date of the making of such Investment
and such Person becomes a Loan Party after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (c) above and shall
cease to have been made pursuant to this clause (i) for so long as such Person
continues to be a Loan Party;

(j) extensions of credit to customers, suppliers and joint venture partners in
the ordinary course of business;

(k) Investments consisting of purchases and acquisitions, in the ordinary course
of business, of inventory, supplies, material or equipment or the licensing or
contribution from any other Person of intellectual property;

(l) Investments arising as a result of Qualified Receivables Financings;

(m) Hedging Agreements of the Borrower or any Restricted Subsidiary not entered
into for speculation;

(n) Investments resulting from pledges and deposits permitted under the
definition of “Permitted Liens”;

(o) Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations under any Mining Law or
Environmental Law or with respect to workers’ compensation benefits, in each
case entered into in the ordinary course of business, and pledges or deposits
made in the ordinary course of business in support of obligations under existing
coal sales contracts (and extensions or renewals thereof on similar terms);

(p) (i) Guarantee Obligations issued in accordance with Section 7.2 and
(ii) guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course of business or consistent with past practice;

(q) Investments in Indiana Harbor Partnership in an aggregate outstanding
amount, taken together with all other Investments made in reliance on this
clause (q), not to exceed the greater of (i) $50,000,000 and (ii) 3.75% of
Consolidated Net Tangible Assets (determined at the time of such Investment);
provided, however, that if Indiana Harbor Partnership becomes a Loan Party after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (c) above and shall cease to have been made pursuant to this clause
(q) for so long as Indiana Harbor Partnership continues to be a Loan Party;

(r) Investments pursuant to or contemplated by any contractual obligations in
respect of (i) the Indiana Harbor Partnership as in effect on the Closing Date
or (ii) the Transaction Documentation as in effect on the Closing Date;

(s) Investments in Claymont in an amount equal to Claymont’s Indebtedness
obligations due and payable within 15 days of such Investment in respect of
Indebtedness existing on the Closing Date and owing to Indiana Harbor
Partnership; provided that Claymont uses the funds received under this clause
(s) to pay such obligations owing to Indiana Harbor Partnership when due and
payable;

 

83



--------------------------------------------------------------------------------

(t) any Investment acquired as a capital contribution to the Borrower or any
Restricted Subsidiary, or made in exchange for, or out of the net cash proceeds
of, a substantially concurrent offering (with any offering within 45 days deemed
as substantially concurrent) of Qualified Capital Stock of the Borrower;

(u) other Investments in an aggregate outstanding amount not to exceed at the
time made the greater of (i) $150,000,000 and (ii) 11.25% of Consolidated Net
Tangible Assets determined at such date so long as: (A) immediately before and
after giving Pro Forma Basis effect to any such Investment, no Event of Default
shall have occurred and be continuing and (B) the sum of (1) the aggregate
amount of the aggregate Available Revolving Commitments at such time (after
giving effect to the making of such Investment and any financing thereof) and
(2) the aggregate amount of cash and Cash Equivalents of the Loan Parties (in
each case, free and clear of all Liens, other than (i) involuntary or inchoate
Liens, (ii) Liens securing the Obligations and (iii) Liens permitted under
Section 7.3(n) that are unperfected, junior to or pari passu with the Liens
securing the Obligations and subject to an intercreditor agreement with the
Administrative Agent) included in the consolidated balance sheet of the Loan
Parties as of such date shall equal or exceed $75,000,000; and

(v) other Investments in an aggregate outstanding amount not to exceed at the
time made the Available Amount so long as: (A) immediately before and after
giving Pro Forma Basis effect to any such Investment, no Event of Default shall
have occurred and be continuing and (B) the sum of (1) the aggregate amount of
the aggregate Available Revolving Commitments at such time (after giving effect
to the making of such Investment and any financing thereof) and (2) the
aggregate amount of cash and Cash Equivalents of the Loan Parties (in each case,
free and clear of all Liens, other than (i) involuntary or inchoate Liens,
(ii) Liens securing the Obligations and (iii) Liens permitted under
Section 7.3(n) that are unperfected, junior to or pari passu with the Liens
securing the Obligations and subject to an intercreditor agreement with the
Administrative Agent) included in the consolidated balance sheet of the Loan
Parties as of such date shall equal or exceed $75,000,000.

7.9 Modifications of Certain Debt Instruments. Amend, modify, waive or otherwise
change in any manner materially adverse to the Lenders any of the terms of any
Subordinated Debt (other than intercompany indebtedness) or Indebtedness secured
by Liens on the Collateral contractually subordinated to the Transaction Liens
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that nothing in this
Section 7.9 shall prohibit the Borrower and its Restricted Subsidiaries from
consummating a Permitted Refinancing.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
involving aggregate consideration in excess of $5,000,000, unless such
transaction is (i) otherwise permitted under this Agreement, and (ii) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate other than:

(a) transactions among the Borrower and the Restricted Subsidiaries;

(b) any Restricted Payment permitted by Section 7.6 and any Investment permitted
by Section 7.8;

(c) any issuance of Capital Stock (other than Disqualified Capital Stock) of the
Borrower;

 

84



--------------------------------------------------------------------------------

(d) transactions arising under or contemplated by any contract, agreement,
instrument or arrangement in effect on the Closing Date, including, without
limitation, the Transaction Documentation, and as amended or modified thereafter
on terms that are not materially less favorable to the Borrower and its
Restricted Subsidiaries, taken as a whole, considered in the aggregate taking
into account all such substantially contemporaneous amendments and modifications
of the Transaction Documentation;

(e) arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;

(f) loans or advances to officers, directors or employees of the Borrower or its
Restricted Subsidiaries in the ordinary course of business or consistent with
past practice or guarantees in respect thereof or otherwise made on their behalf
(including payment on such guarantees);

(g) the payment of fees and indemnities to directors, officers, consultants and
employees of the Borrower and the Restricted Subsidiaries in the ordinary course
of business;

(h) the payment of fees and expenses relating to the Transactions on the Closing
Date;

(i) transactions with any Affiliate in its capacity as a holder of Indebtedness
or Capital Stock; provided that such Affiliate is treated the same as other such
holders;

(j) transactions for which the Borrower or any Restricted Subsidiary, as the
case may be, obtains a favorable written opinion from a nationally recognized
investment banking firm as to the fairness of the transaction to the Borrower
and its Restricted Subsidiaries from a financial point of view; and

(k) transactions with a Person that is an Affiliate of the Borrower solely
because the Borrower owns, directly or through a Restricted Subsidiary, an
Investment in, or controls, such Person.

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member except for
(a) Sale and Leaseback Transactions permitted by Section7.2(e) or
Section 7.2(j)(B) and (b) Sale and Leaseback Transactions between or among Loan
Parties or between or among Restricted Subsidiaries that are not Loan Parties.

7.12 Changes in Fiscal Periods. Permit the Fiscal Year to end on a day other
than December 31 or change the Borrower’s method of determining Fiscal Quarters.

7.13 Restrictive Agreements.

Neither the Borrower nor any Restricted Subsidiary will, directly or indirectly,
enter into or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition on (1) the ability of any Loan Party to
create or permit to exist any Lien on any of its property or (2) the

 

85



--------------------------------------------------------------------------------

ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any Restricted Subsidiary; provided that:

(a) the foregoing shall not apply to restrictions and conditions imposed by law,
rule, regulation, approval, license, permit, order or by any Loan Document, the
Transaction Documentation (as in effect on the Closing Date, and as amended or
modified thereafter on terms that are not materially less favorable to the
Borrower and its Restricted Subsidiaries, taken as a whole, considered in the
aggregate taking into account all such substantially contemporaneous amendments
and modifications of the Transaction Documentation);

(b) the foregoing shall not apply to restrictions and conditions contained in
the Senior Note Indenture, the Senior Notes or any guarantee thereof;

(c) the foregoing shall not apply to restrictions and conditions existing on the
date hereof, and any amendments, modifications, restatements, extensions,
renewals, replacements or refinancings of any of the foregoing; provided that
such restrictions or conditions in the amendment, modification, restatement,
extension, renewal, replacement or refinancing are, taken as a whole, no less
favorable in any material respect to the Credit Parties than the encumbrances or
restrictions being amended, modified, restated, extended, renewed, replaced or
refinanced, (but shall apply to any amendment or modification expanding the
scope of), or any extension or renewal of, any such restriction or condition;

(d) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or an
asset pending such sale, provided that such restrictions and conditions apply
only to the Restricted Subsidiary or such asset that is to be sold and such sale
is permitted hereunder;

(e) clause (1) of this Section 7.13 shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness (including
Capital Lease Obligations) permitted by this Agreement on property securing such
Indebtedness;

(f) the foregoing shall not apply to (i) customary provisions in leases or
subleases restricting or prohibiting the assignment and subletting thereof or
any restrictions imposed pursuant to Mining Leases and (ii) other customary
anti-assignment provisions in contracts entered into;

(g) the foregoing shall not apply to restrictions and conditions existing under
any agreements or other instruments of, or with respect to;

(i) any Person, or the property or assets of any Person, at the time the Person,
or property or assets of any Person, is acquired by the Borrower or any
Restricted Subsidiary; or

(ii) any Unrestricted Subsidiary at the time it is designated or is deemed to
become a Restricted Subsidiary, which encumbrances or restrictions (A) are not
applicable to any other Person or the property or assets of any other Person and
(B) were not put in place in anticipation of such event and any amendments,
modifications, restatements, extensions, renewals replacements or refinancings
of any of the foregoing, provided that the encumbrances and restrictions in the
amendment, modification, restatement, extension, renewal, replacement or
refinancing are, taken as a whole, no less favorable in any material respect to
the Credit Parties than the encumbrances or

 

86



--------------------------------------------------------------------------------

restrictions being amended, modified, restated, extended, renewed, replaced or
refinanced;

(h) the foregoing shall not apply to restrictions on cash or other deposits or
net worth imposed by customers, lessors, suppliers or required by insurance
surety bonding companies, in each case in the ordinary course of business;

(i) the foregoing shall not apply to restrictions and conditions existing
pursuant to any Indebtedness incurred by, or other agreement of, a Foreign
Subsidiary or Restricted Subsidiary which is not a Loan Party, which
restrictions are customary for a financing or agreement of such type;

(j) the foregoing shall not apply to customary provisions in joint venture,
operating or similar agreements;

(k) the foregoing shall not apply to any encumbrance or restriction of a
Receivables Subsidiary effected in connection with a Qualified Receivables
Financing; provided however, that such restrictions apply only to Receivables
Subsidiaries; and

(l) the foregoing shall not apply to any restriction or condition existing
pursuant to any agreement or instrument related to any Indebtedness permitted to
be incurred subsequent to the Closing Date under Section 7.2 if (A) the
encumbrance and restrictions contained in any such agreement or instrument are,
taken as a whole, no less favorable in any material respect to the Credit
Parties than the encumbrances and restrictions contained in this Agreement as in
effect as of the Closing Date (as determined in good faith by the Borrower) or
(B) such encumbrance or restriction is, taken as a whole, no less favorable in
any material respect to the Credit Parties than is customary in comparable
financings (as determined in good faith by the Borrower) and the Borrower
determines in good faith that such encumbrance or restriction will not
materially affect the Borrower’s ability to make principal or interest payments
on the notes as and when they become due.

7.14 Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for a Permitted Business.

7.15 Amendments to Transaction Documents. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses furnished to the Borrower or any of its Restricted
Subsidiaries pursuant to the Transaction Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto or
(b) otherwise amend, supplement or otherwise modify the terms and conditions of
the Transaction Documentation or any such other documents except for any such
amendment, supplement or modification that (i) becomes effective after the
Closing Date and (ii) could not reasonably be expected to have a Material
Adverse Effect.

SECTION 8

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof, or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or

 

87



--------------------------------------------------------------------------------

under any other Loan Document, within five days after any such interest or other
amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of 30 days after receipt of written
notice to the Borrower from the Administrative Agent or the Required Lenders
thereof; or

(e) any Group Member shall (i) default in making any payment of any principal,
interest or other payment of any Material Indebtedness (excluding the Loans)
when and as the same shall become due and payable (giving effect to any period
of grace), or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its Stated Maturity or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable without such Material Indebtedness having been discharged, or any such
default or other event or condition having been cured promptly; provided, that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the assets securing such
Indebtedness; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts
generally, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or substantially all of
its assets; (ii) there shall be commenced against any Group Member (other than
an Immaterial Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; (iii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; (iv) any Group Member (other than an Immaterial
Subsidiary) shall take any written action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
admit in writing its inability to, pay its debts as they become due; or (vi) or
any Group Member shall make a general assignment for the benefit of its
creditors; or

 

88



--------------------------------------------------------------------------------

(g) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; or (iv) any Group Member or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such Group Member
or ERISA Affiliate does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; and in each case in clauses (i) through (iv) above, such
event or condition, together with all other such events or conditions, if any,
under this 8.1(g), would reasonably be expected to result in liability of any
Group Member in an aggregate amount exceeding $50,000,000; or

(h) one or more final judgments or decrees of a court shall be entered against
any Group Member (other than an Immaterial Subsidiary) for the payment of money
in an aggregate amount (not paid or adequately covered by insurance as to which
the relevant insurance company has acknowledged coverage) of the Threshold
Amount or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or

(i) any Lien purported to be created under any of the Security Documents shall
cease to be, for any reason, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any material Collateral, with the priority required
by the applicable Security Document, except (i) as permitted under, or pursuant
to the terms of, the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificate (or other
certificated security referred to in the Guarantee and Collateral Agreement),
promissory note or other instrument delivered to it under the Guarantee and
Collateral Agreement; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert, except (i) as permitted under the Loan Documents or
(ii) pursuant to the terms of the Loan Documents; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than the Permitted Holders, shall become the
“beneficial owner” (as such term is used in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 40% of the outstanding common stock of the
Borrower; (ii) the board of directors of the Borrower shall cease to consist of
a majority of Continuing Directors; or (iii) a Specified Change of Control shall
occur; or

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which

 

89



--------------------------------------------------------------------------------

presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section 8, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

SECTION 9

THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents (including the
execution of any intercreditor agreements contemplated hereunder) and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

90



--------------------------------------------------------------------------------

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

91



--------------------------------------------------------------------------------

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section 9.7 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
a successor agent for the Lenders, which successor agent shall (unless an Event
of Default under Section Section 8(a) or Section Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10 Documentation Agent and Syndication Agent. Neither the Documentation Agents
nor the Syndication Agents shall have any duties or responsibilities hereunder
in their capacity as such.

 

92



--------------------------------------------------------------------------------

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.17 without the written consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby; (v) reduce the
amount of Net Cash Proceeds or Excess Cash Flow required to be applied to prepay
Loans under this Agreement without the written consent of the Majority Facility
Lenders with respect to each Facility adversely affected thereby; (vi) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (vii) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; (viii) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; (ix) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender; or (x) amend, modify or waive any
provision of Section 5.02 of the Guarantee and Collateral Agreement without the
written consent of each Lender directly affected thereby. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit

 

93



--------------------------------------------------------------------------------

from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share in the benefits of this Agreement and the other Loan
Documents with the Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) and/or
Replacement Revolving Loans and Replacement Revolving Commitments (as defined
below) to permit the refinancing, replacement or modification of (i) all
outstanding Tranche B Term Loans (“Replaced Term Loans”) with a replacement term
loan tranche hereunder (“Replacement Term Loans”) and/or (ii) all outstanding
Revolving Loans (“Replaced Revolving Loans”) and Revolving Commitments
(“Replaced Revolving Commitments”) with replacement revolving loans hereunder
(“Replacement Revolving Loans”) and replacement revolving commitments hereunder
(“Replacement Revolving Commitments”), provided that (x) (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Replaced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Replaced Term Loans and (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Replaced Term Loans and (y) (a) the aggregate principal amount
of such Replacement Revolving Loans and Replacement Revolving Commitments shall
not exceed the aggregate principal amount of such Replaced Revolving Loans and
Replaced Revolving Commitments, (b) the Applicable Margin for such Replacement
Revolving Loans shall not be higher than the Applicable Margin for such Replaced
Revolving Loans, (c) the Commitment Fee Rate applicable to such Replacement
Revolving Commitments shall not be higher than the Commitment Fee Rate for such
Replaced Revolving Commitments, and (d) the Weighted Average Life to Maturity of
such Replacement Revolving Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Revolving Loans at the time of such
refinancing.

Without the consent of any Agent or Lender or the Issuing Lender, the Loan
Parties and the Administrative Agent may (in their respective sole discretion,
or shall, to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.

Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Facility or Revolving Commitments obtained or increased pursuant to Section 2.24
on substantially the same basis as the Tranche B Term Loans or the other
Revolving Commitments, respectively.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

94



--------------------------------------------------------------------------------

Borrower:   

1011 Warrenville Road

Suite 600

Lisle, IL 60532

   Attention: Mark E. Newman    Telecopy: (630) 824-1001   

Telephone: (630) 824-1934

and

Attention: Denise R. Cade

Telecopy: (630) 824-1001

Telephone: (630) 824-1906

Administrative Agent:   

1111 Fannin Street, Floor 10

Houston, TX 77002

   Attention: Brenda Alleyne    Telecopy: (713) 427-6307   

Telephone: (713) 750-2377

 

and

 

383 Madison Avenue, FL 24

New York, NY 10179

Attention: Peter Predun

Telecopy: (212) 270-5100

Telephone: (212) 270-7005

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its costs and expenses incurred in connection
with the development,

 

95



--------------------------------------------------------------------------------

preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and similar and other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee, and
provided, further, that the above provisions of this Section 10.5(d) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to Mark
E. Newman (Telephone No. (630) 824-1001) (Telecopy No. (630) 824-1934), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender

 

96



--------------------------------------------------------------------------------

may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or, except as provided in (g) below, to the Borrower or any of
its Subsidiaries, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; and provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within five Business Days after having received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche B Term Facility or the Incremental
Term Facility, $1,000,000) unless each of the Borrower and the Administrative
Agent otherwise consents, provided that (1) no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

97



--------------------------------------------------------------------------------

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (1) a Lender, (2) an
affiliate of a Lender or (3) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of

 

98



--------------------------------------------------------------------------------

the Participant, agree to any amendment, modification or waiver that
(i) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (ii) directly affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.18, 2.19 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.19(f) (it being
understood that the documentation required under Section 2.19(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.6; provided that such Participant (i) agrees to be subject to
the provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section 10.6 and (ii) shall not be entitled to receive any
greater payment under Sections 2.18 or 2.19, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 10.7(a)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document), except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Notwithstanding the foregoing, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

99



--------------------------------------------------------------------------------

(g) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign (or sell a participation in) all or a portion of its Term
Loans to any Purchasing Borrower Party in accordance with the Section 10.6;
provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Purchasing Borrower Party purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit H hereto (a
“Purchasing Borrower Party Assignment and Assumption”) in lieu of an Assignment
and Assumption;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party;

(D) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose under
any Loan Document;

(E) (i) no Purchasing Borrower Party may use the proceeds from Revolving Loans
or Swingline Loans to purchase any Term Loans and (ii) Term Loans may only be
purchased by a Purchaser Borrowing Party if, both before and after giving effect
to any such purchase, no Revolving Loans shall be outstanding; and

(F) any offer by a Purchasing Borrower Party to purchase or take by assignment
any Term Loans shall be made to all Lenders pro rata (with buyback mechanics to
be agreed between such Purchasing Borrower Party and the Administrative Agent).

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section Section 8(f), or otherwise), in a greater proportion than
any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and

 

100



--------------------------------------------------------------------------------

payable by the Borrower (whether at the Stated Maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction (or, in the case of matters relating to the Security
Documents, non-exclusive jurisdiction) of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

101



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1, (ii) under the circumstances
described in paragraph (b) below or (iii) as contemplated by Section 7.15 of the
Guarantee and Collateral Agreement.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations under the Loan Documents (other than Obligations under or in respect
of Specified Swap Agreements, Specified Cash Management Agreements or unasserted
indemnification, tax gross-up, expense reimbursements or yield protection
obligations, in each case for which no claim has been made) shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those contingent obligations expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section 10.15, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise

 

102



--------------------------------------------------------------------------------

be required pursuant to any Requirement of Law, (f) if requested or required to
do so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, or
(j) if agreed by the Borrower in its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SUNCOKE ENERGY, INC.

By:

 

/s/ Mark E. Newman

  Name: Mark E. Newman   Title: Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

By:

 

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent, Documentation Agent and as a Lender

By:

 

/s/ Jonathan M. Phillips

  Name: Jonathan M. Phillips   Title: Senior Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent and as a Lender

By:

 

/s/ Paul D. Scherzer

  Name: Paul D. Scherzer   Title: Managing Director



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent and as a Lender

By:

 

/s/ Brian D. Williams

  Name: Brian D. Williams   Title: Authorised Signatory



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Documentation Agent and as a Lender

By:

 

/s/ Brian P. Fox

  Name: Brian P. Fox   Title: Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ Diane Rolfe

  Name: Diane Rolfe   Title: Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/s/ Thomas W. Ng

  Name: Thomas W. Ng   Title: Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By:

 

/s/ Mikhail Faybusovich

  Name: Mikhail Faybusovich   Title: Director

By:

 

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Associate



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

By:

 

/s/ Marcus M. Tarkington

  Name: Marcus M. Tarkington   Title: Director

By:

 

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

 

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Arnold W. Adkins, Jr.

  Name: Arnold W. Adkins, Jr.   Title: Senior Vice President



--------------------------------------------------------------------------------

Credit Agreement Schedules

SCHEDULES:

 

1.1A    Commitments 1.1B    Mortgaged Property 1.1C    Reverter Right Properties
4.15    Subsidiaries 7.2(d)    Existing Indebtedness 7.3    Existing Liens 7.8
   Existing Investments



--------------------------------------------------------------------------------

SCHEDULE 1.1A

Commitments

 

Tranche B Term Commitments

 

JPMorgan Chase Bank, N.A.

   $ 300,000,000            

Total

   $ 300,000,000            

 

Revolving Commitments

 

JPMorgan Chase Bank, N.A.

   $ 25,000,000   

Bank of America, N.A.

   $ 25,000,000   

Barclays Bank PLC

   $ 12,500,000   

Citibank, N.A.

   $ 12,500,000   

Credit Suisse AG, Cayman Islands Branch

   $ 12,500,000   

Deutsche Bank Trust Company Americas

   $ 12,500,000   

Goldman Sachs Bank USA

   $ 12,500,000   

KeyBank National Association

   $ 12,500,000   

The Royal Bank of Scotland plc

   $ 12,500,000   

Wells Fargo Bank, National Association

   $ 12,500,000            

Total

   $ 150,000,000            



--------------------------------------------------------------------------------

SCHEDULE 1.1B

Mortgaged Property

ILLINOIS

 

Address

  

Tax ID Number

  

County

2585 Edwardsville Road

P. O. Box 1770

Granite City, IL 62040

   22-2-20-20-00-000-001.001    Madison

2585 Edwardsville Road

P. O. Box 1770

Granite City, IL 62040

   22-2-20-19-00-000-004.002    Madison

OHIO

 

Address

  

Tax ID Number

  

County

3353 Yankee Road

Middletown, OH 45044

   Auditor’s Parcel No. Q6542-084.000.060    Butler

3353 Yankee Road

Middletown, OH 45044

   Auditor’s Parcel No. Q6542-113.000-011    Butler

3353 Yankee Road

Middletown, OH 45044

   Auditor’s Parcel No. Q6542-061-000-025    Butler

3353 Yankee Road

Middletown, OH 45044

   Auditor’s Parcel No. Q6542-084-000-002    Butler

3353 Yankee Road

Middletown, OH 45044

   Auditor’s Parcel No. Q6542-084-000-003    Butler

3353 Yankee Road

Middletown, OH 45044

   Auditor’s Parcel No. Q6542-084-000-004    Butler

3353 Yankee Road

Middletown, OH 45044

   Auditor’s Parcel No. Q6542-085.000-032    Butler

3353 Yankee Road

Middletown, OH 45044

   Auditor’s Parcel No. Q6572-119.000-051    Butler

2446 Gallia Pike

Franklin Furnace, OH 45629

   Auditor’s Parcel No. 06-1018.000    Scioto 2446 Gallia Pike    Auditor’s
Parcels No.06-1057.001 and 06-1057.000    Scioto



--------------------------------------------------------------------------------

Address

  

Tax ID Number

  

County

Franklin Furnace, OH 45629

     

VIRGINIA

 

Address

  

Deed Book / Page Number

  

Tax ID Number

  

County

Levisa River

   374/158    2HH148104ENLGA    Buchanan Big Prater Creek - Dry Fork    325/621
   2HH146118    Buchanan Dismal River    265/483    2HH118010    Buchanan Dismal
River    289/56    2HH010051    Buchanan Dismal River    317/193    0011155   
Buchanan Dismal River    288/257    2HH010050    Buchanan Dismal River   
259/418    1HH28INSA    Buchanan Big Prater Creek    302/538    2HH185270A   
Buchanan Dismal River - Childress Branch    274/136    2HH118008    Buchanan
Grape Branch Dismal River    497/220    2HH079009A    Buchanan Dismal River   
582/826    1HH083017    Buchanan Grapevine Branch    497/220    2HH079009   
Buchanan Spruce Pine Dismal River    354/270    0011158    Buchanan Spruce Pine
of Dismal River    354/270    0011159    Buchanan Dismal River    582/826   
0011697    Buchanan Little Prater Creek    452/598    2HH182278AA    Buchanan
Dismal River - Mill Branch    80002494    2HH076032    Buchanan Mill Branch &
Moody Branch    80002492    2HH076035    Buchanan Mill Branch - Dismal River   
80002494    2HH076034    Buchanan Levisa River Tract No. 6    80002648   
2HH119089    Buchanan Left Hand Side Above Mouth Of    80004526    2HH119091   
Buchanan Mouth of Mill Branch    80002493    2HH076033    Buchanan Mill Branch
Route 666    80002644    2HH076032    Buchanan Bill Young Branch - Dismal   
328/808    2HH009012    Buchanan Dismal River - Bill Keen Branch    328/810   
2HH009015    Buchanan Dismal River - Bill Keen Branch    328/810    2HH009009   
Buchanan Dismal River    329/222    2HH009010    Buchanan Dismal River   
329/249    2HH009014    Buchanan Bill Young Branch    328/806    0011163   
Buchanan Bill Young Branch Dismal River    336/653    2HH009008    Buchanan
Spruce Pine Branch    329/238    0011165    Buchanan Dismal River    329/238   
2HH010008    Buchanan Bill Young Branch    329/238    1HH083029A    Buchanan
Bill Young Branch    329/238    2HH009018    Buchanan Bill Young Branch   
329/238    1HH083025    Buchanan Bill Young Branch    329/238    2HH009062   
Buchanan Bill Young Branch    329/238    2HH008007    Buchanan



--------------------------------------------------------------------------------

Keen Mountain    329/238    0011173    Buchanan Bill Young Branch    328/812   
2HH009011    Buchanan Spruce Pine Creek    356/266    2HH011067    Buchanan
Laurel Fork Dismal    340/158    1HH066040    Buchanan Dismal River    340/158
   1HH057051    Buchanan Garden Creek    343/189    2HH123034    Buchanan Slate
Creek    329/238    0040230    Buchanan Slate Creek    329/238    0040231   
Buchanan Rock Lick Creek    329/238    2HH225047    Buchanan Big Prater Creek   
325/619    2HH146109    Buchanan Dismal River    326/372    0070971    Buchanan
Dry Fork of Big Prater Creek    330/235    2HH146116A    Buchanan Dismal River -
Brushy Top Creek    Instrument Number 70002346    1HH053005    Buchanan Dismal
River    438/283    1HH057057    Buchanan Jim Rowe Fork of Little Prater Creek
   443/199    0071362    Buchanan Russell Prater Creek    463-367    2HH243041G
   Buchanan Little Prater Creek    400/629    2HH1822925    Buchanan Spruce Pine
Creek    368/849    0010644    Buchanan Dismal River - Spruce Pine Creek   
369/247    2HH011068    Buchanan Middle Fork - Spruce Pine Creek    374/769   
2HH011063A    Buchanan Spruce Pine Creek - Dismal River    376/761    0010647   
Buchanan Dismal River - Spruce Pine Creek    376/759    0010648    Buchanan
Spruce Pine Creek    369/247    0010649    Buchanan Little Prater Creek - Jime
Rowe    400/629    0071711    Buchanan Little Prater Creek    471/516   
2HH182278F    Buchanan Middle Fork - Spruce Pine Creek    426/254    2HH011065
   Buchanan Below Mouth of Dismal Creek    322/534    2HH118016    Buchanan
Middle Fork - Spruce Pine Creek    413/125    2HH011063    Buchanan Spruce Pine
Creek    413/127    2HH011063B    Buchanan DISMAL RIVER    Approximately 1.67
acres    2HH 118-002    Buchanan DISMAL RIVER    Approximately 2.80 acres    2HH
118-002    Buchanan DISMAL RIVER       2HH 118-001    Buchanan DISMAL RIVER   
   2HH 118-021    Buchanan DISMAL RIVER       2HH 118-003    Buchanan DISMAL
RIVER       2HH 118-004    Buchanan DISMAL RIVER       2HH 118-005    Buchanan
DISMAL RIVER       2HH 118-006    Buchanan DISMAL RIVER       2HH 118-007   
Buchanan DISMAL RIVER       007-0961    Buchanan DISMAL RIVER       001-019768
   Buchanan DISMAL RIVER       001-019769    Buchanan DISMAL RIVER       2HH
010-009    Buchanan Spruce Pine Creek    413/125    2HH011064    Buchanan N&W
Railway    604/282    67L 2162    Russell Gardner Tract 1    612/129    66L 97A
   Russell Gardner Tract 2    612/129    66L 97B    Russell Pine Creek   
641/710    68R 3023    Russell Ike Boyd Place    700/611    76R 2131    Russell



--------------------------------------------------------------------------------

Putnam    536/222    76R 2106    Russell Gardner    686/546    67L 2007A   
Russell Hess Creek    699/978    68L 1745    Russell Elizaberth Simmons   
700/569    34R 2443C    Russell Elizaberth Simmons    700/569    34R 2443D   
Russell Raven    700/569    34000 34R 2485    Russell Gardner    729/808    67L
82    Russell Edgar J. Houser Tr 1.3    729/806    67L 64    Russell
Gardner-Plaster    729/812    67L 75D    Russell West Raven    1044/683   

122A 0007A

122 02 0002A

   Tazewell Clinch River    1044/683    122 02 0003A    Tazewell

WEST VIRGINIA

 

Address

  

Deed Book /Page Number

  

Tax ID Number

  

County

Middle Fork Bradshaw Cr    428/620    364-0011-0003-6001    McDowell Middle Fork
Bradshaw Cr    428/620    364-0011-0003-6002    McDowell Middle Fork Bradshaw Cr
   430/318    364-0011-0004-0000    McDowell Middle Fork Bradshaw Cr    434/55
   364-0021-0000-0000    McDowell Middle Fork Bradshaw Cr    426/626   
364-0023-0000-0000    McDowell Middle Fork Bradshaw Cr    429/60   
364-0024-0000-0000    McDowell Middle Fork Bradshaw Cr    429/24   
364-0025-0000-0000    McDowell Middle Fork Bradshaw Cr    431/29   
364-0037-0000-0000    McDowell



--------------------------------------------------------------------------------

SCHEDULE 1.1C

Reverter Right Properties

1. Gateway Facility (Granite City, Illinois) - Reversionary right of re-entry as
contained in Special Warranty Deed recorded July 10, 2008 as document 2008R32521
made by United States Steel corporation, a Delaware corporation and Gateway
Energy and Coke Company, LLC, a Delaware limited liability company.

Note: The following tract references are to those in the First American Title
Commitment

2. Buchanan County, Virginia (Tract 1-10 and 19-21): By Deed, dated July 14,
1995, and recorded on July 19, 1995, in Deed Book 438, page 223, Jewell Coal and
Coke Company, Inc., a Virginia corporation, granted unto Jewell Coke Company,
L.P., a Delaware limited partnership, in fee simple determinable, a significant
portion of the improvements upon the thirteen tracts. The estate conveyed by the
deed shall automatically end, without the need for any further documentation at
the end of the term of that certain unrecorded Ground Lease between the said
parties, which has the same date as the accompanying deed. (Note: By Ground
Lease, dated July 14, 1995, which is unrecorded, Jewell Coal and Coke Company,
Inc., a Virginia corporation, leased unto Jewell Coke Company, L.P., a Delaware
limited partnership, a boundary of land that encompasses the thirteen tracts of
land that are the subject of this report. The initial term of the Ground Lease
is twenty years, with two renewal terms of five years each. We are advised that
Jewell Coke Company, L.P. is a signatory to both the credit documents and the
deed of trust/mortgage for this transaction.)

3. Buchanan County, Virginia (Tract 8): The deed to Jewell Smokeless Coal
Corporation by Yukon Pocahontas Coal Company, et al, dated July 11, 1995, and
recorded in the Office of the Clerk of the Circuit Court of Buchanan County,
Virginia on July 19, 1995, in Deed Book 438, page 196 is made with special
warranty of title, and contains covenants to relocate water tank and associated
facilities if grantors’ mining is restricted by their presence; and the right to
repurchase the property if the facilities cannot be mined under.

4. Buchanan County, Virginia (Tract 19): Deed from Yukon Pocahontas Coal Company
(“YPCC”) to JSCC, dated July 11, 1995, Book 438, Page 196: Grantor has right and
option to repurchase the property if the facilities cannot be mined under.

5. Buchanan County, Virginia (Tract 20): Deed from YPCC to JSCC, dated July 11,
1995, Book 438, Page 190: Grantor has right to repurchase the property if mining
beneath the facilities is restricted.

6. Buchanan County, Virginia (Tract 10): Deed from NWRC to United States of
America, dated January 17, 1967, Book 177, Page 461: Upon termination or
abandonment of stream-gaging station, the land conveyed shall revert to the
grantor.



--------------------------------------------------------------------------------

SCHEDULE 4.15

Subsidiaries

 

Subsidiary

  

Jurisdiction of Incorporation

Dominion Coal Corporation    Virginia Elk River Minerals Corporation    Delaware
Energy Resources, LLC    Virginia Gateway Energy & Coke Company, LLC    Delaware
Harold Keene Coal Co., Inc.    Virginia Haverhill North Coke Company    Delaware
Indiana Harbor Coke Company    Delaware Indiana Harbor Coke Company L.P.   
Delaware Indiana Harbor Coke Corporation    Indiana Jewell Coal and Coke
Company, Inc.    Virginia Jewell Coke Acquisition Company    Virginia Jewell
Coke Company, L.P.    Delaware Jewell Resources Corporation    Virginia Jewell
Smokeless Coal Corporation    Virginia Middletown Coke Company, LLC    Delaware
Oakwood Red Ash Coal Corporation    Virginia Omega Mining, Inc.    Virginia Port
Talbot Coke Company Limited    England Sol Coquería Tubarão Ltda.    Brazil Sun
Coal & Coke LLC    Delaware Sun Coke East Serviços de Coqueificação Ltda.   
Brazil Sun Coke Europe Holding B.V.    Netherlands Sun Coke International
Development S o2. O.D.W.    Poland Sun Coke International, Inc.    Delaware
SunCoke Energy South Shore LLC    Delaware SunCoke Technology and Development
LLC    Delaware The Claymont Investment Company LLC    Delaware Vansant Coal
Corporation    Virginia



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

Existing Indebtedness

None.



--------------------------------------------------------------------------------

SCHEDULE 7.3

Existing Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 7.8

Existing Investments

Equity Interests

 

Entity Owned

  

Record Owner

  Percent Owned  

Indiana Harbor Coke Company L.P.

  

Indiana Harbor Coke Corporation

    65.2 % 

Indiana Harbor Coke Company L.P.

  

Indiana Harbor Coke Company

    1 % 

Sun Coke East Serviços de Coqueificação Ltda.

  

SunCoke Technology and Development LLC

    1 % 

Sun Coke International, Inc.

  

SunCoke Energy, Inc.

    100 % 

The Claymont Investment Company LLC

  

SunCoke Energy, Inc.

    100 % 

Loan

$89,000,000 loan to The Claymont Investment Company LLC payable to Jewell Coke
Company, L.P. dated August 31, 2000 and maturing on December 31, 2020.



--------------------------------------------------------------------------------

EXHIBIT A

[See attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

July 26, 2011

among

SUNCOKE ENERGY, INC.,

THE SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Credit Agreement      1   

SECTION 1.02.

   Other Defined Terms      1    ARTICLE II    Guarantee   

SECTION 2.01.

   Guarantee      4   

SECTION 2.02.

   Guarantee of Payment      5   

SECTION 2.03.

   No Limitations, Etc      5   

SECTION 2.04.

   Reinstatement      6   

SECTION 2.05.

   Agreement To Pay; Subrogation      6   

SECTION 2.06.

   Information      6    ARTICLE III    Pledge of Securities   

SECTION 3.01.

   Pledge      7   

SECTION 3.02.

   Delivery of the Pledged Collateral      7   

SECTION 3.03.

   Representations, Warranties and Covenants      8   

SECTION 3.04.

   Certification of Limited Liability Company Interests and Limited Partnership
Interests      9   

SECTION 3.05.

   Registration in Nominee Name; Denominations      9   

SECTION 3.06.

   Voting Rights; Dividends and Interest, Etc      10    ARTICLE IV    Security
Interests in Personal Property   

SECTION 4.01.

   Security Interest      12   

SECTION 4.02.

   Representations and Warranties      14   

SECTION 4.03.

   Covenants      16   

SECTION 4.04.

   Other Actions      19   

SECTION 4.05.

   Covenants Regarding Patent, Trademark and Copyright Collateral      19   



--------------------------------------------------------------------------------

ARTICLE V    Remedies   

SECTION 5.01.

   Remedies Upon Default      21   

SECTION 5.02.

   Application of Proceeds      23   

SECTION 5.03.

   Grant of License to Use Intellectual Property      23   

SECTION 5.04.

   Securities Act, Etc      24    ARTICLE VI    Indemnity, Subrogation and
Subordination   

SECTION 6.01.

   Indemnity and Subrogation      25   

SECTION 6.02.

   Contribution and Subrogation      25   

SECTION 6.03.

   Subordination      25    ARTICLE VII    Miscellaneous   

SECTION 7.01.

   Notices      26   

SECTION 7.02.

   Security Interest Absolute      26   

SECTION 7.03.

   Survival of Agreement      26   

SECTION 7.04.

   Binding Effect; Several Agreement      26   

SECTION 7.05.

   Successors and Assigns      27   

SECTION 7.06.

   Administrative Agent’s Fees and Expenses; Indemnification      27   

SECTION 7.07.

   Administrative Agent Appointed Attorney-in-Fact      28   

SECTION 7.08.

   Applicable Law      28   

SECTION 7.09.

   Waivers; Amendment      28   

SECTION 7.10.

   WAIVER OF JURY TRIAL      29   

SECTION 7.11.

   Severability      29   

SECTION 7.12.

   Counterparts      29   

SECTION 7.13.

   Headings      30   

SECTION 7.14.

   Jurisdiction; Consent to Service of Process      30   

SECTION 7.15.

   Termination or Release      30   

SECTION 7.16.

   Additional Subsidiaries      31   

SECTION 7.17.

   Right of Setoff      31   

Schedules

 

Schedule I    Subsidiary Guarantors Schedule II    Pledged Stock; Pledged Debt
Securities Schedule III    Intellectual Property

 

ii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    Form of Supplement Exhibit B    Form of Perfection Certificate

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of July 26, 2011 (this “Agreement”),
among SUNCOKE ENERGY, INC., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party hereto and JPMORGAN CHASE
BANK, N.A. (“JPM”), as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”) for the Secured Parties (as defined
herein).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of July 26, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and JPM, as Administrative Agent.

The Lenders and the Issuing Lender (such term and each other capitalized term
used but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend credit to the Borrower
pursuant to, and upon the terms and conditions specified in, the Credit
Agreement. The obligations of the Lenders and the Issuing Lender to extend
credit to the Borrower are conditioned upon, among other things, the execution
and delivery of this Agreement by the Borrower and each Guarantor. Each
Guarantor is a Subsidiary of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders and
the Issuing Lender to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein.

(b) The rules of construction specified in subsection 1.2 of the Credit
Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.



--------------------------------------------------------------------------------

“Borrower” shall have the meaning assigned to such term in the preamble.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
successor office or any similar office in any other country), including those
listed on Schedule III.

“Equity Interests” shall mean Capital Stock of any Subsidiary of the Borrower.

“Excluded Deposit Account” shall mean any Deposit Account the funds in which are
used, in the ordinary course of business, primarily for, and do not at any time
exceed amounts reasonably required for, the payment of salaries and wages,
workers’ compensation and similar expenses.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
all rights and interests in partnerships, limited partnerships, limited
liability companies and other unincorporated entities, corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Hedge Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.

“Grantors” shall mean the Borrower and the Guarantors.

“Guarantors” means the collective reference to the Subsidiary Guarantors.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions.

 

2



--------------------------------------------------------------------------------

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all pending patent applications or issued patents of the United
States or the equivalent thereof in any foreign country, all registrations and
recordings thereof, including those listed on Schedule III, and (b) all
continuation applications, divisional applications, continuation-in-part
applications, those issued patents that are subject to reissue or reexamination
certificates, and the inventions disclosed or claimed therein, including the
right to make, use, sell offer for sale or import the inventions disclosed or
claimed therein.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other certificated securities or certificates representing Capital Stock now or
hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) any Issuing Lender, (d) each counterparty to any Specified Swap Agreement
with a Loan Party that either (i) is in effect on the Closing Date if such
counterparty is an Agent, a Lender or an Affiliate of an Agent or a Lender as of
the Closing Date or (ii) is entered into after the Closing Date if such
counterparty is an Agent, a Lender or an Affiliate of an Agent or a Lender at
the time such Specified Swap Agreement is entered into, (e) each bank party to a
Specified Cash Management Agreement with a Loan Party, (f) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (g) the successors and assigns of each of the foregoing.

 

3



--------------------------------------------------------------------------------

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired,
including all common law rights, applications or registrations filed in the
United States Patent and Trademark Office, any similar offices in any State of
the United States, any other country or any political subdivision (except for
“intent-to-use” applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
Lanham Act has been filed, to the extent, if any, that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all related extensions or renewals, including those listed on Schedule III,
(b) all associated goodwill and (c) all other intangible assets, rights and
interests that uniquely reflect or embody such goodwill.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
subsection 2.17 of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender and (b) with respect to any Issuing Lender, the aggregate amount, if any,
of L/C Obligations or any participation by a Lender in respect of any Letter of
Credit that shall not have been funded by the Borrower or the Lenders, as the
case may be, in accordance with subsection 3.7 of the Credit Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. The Borrower and each Guarantor unconditionally
guarantees, jointly with the Borrower and with the other Guarantors and
severally, to the Administrative Agent, for the ratable benefit of the Secured
Parties, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations. The Borrower and each Guarantor
further agrees that the Obligations may be extended or renewed, in

 

4



--------------------------------------------------------------------------------

whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any Obligation, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. The Borrower and each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any Deposit Account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise, other than the defense of payment of such obligations in accordance
with the terms thereof. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement, (iii) the release of, or any
impairment of or failure to perfect any Lien on or security interest in, any
security held by the Administrative Agent or any other Secured Party for the
Obligations or any of them, (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity other than the payment in full of all the Obligations (other than
Obligations under or in respect of Specified Swap Agreements, Specified Cash
Management Agreements, unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case for which no claim
has been made, and other contingent obligations that survive the repayment of
the Loans). Each Guarantor expressly authorizes the Administrative Agent to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security (in accordance with the Loan
Documents) and direct the order and manner of any sale thereof in its sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, in each case in accordance with
the Loan Documents, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any

 

5



--------------------------------------------------------------------------------

cause of the liability of the Borrower or any other Loan Party, other than the
payment in full of all the Obligations (other than Obligations under or in
respect of Specified Swap Agreements, Specified Cash Management Agreements,
unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case for which no claim has been made, and other
contingent obligations that survive the repayment of the Loans). The
Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full (other
than Obligations under or in respect of Specified Swap Agreements, Specified
Cash Management Agreements, unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case for which no claim
has been made, and other contingent obligations that survive the repayment of
the Loans) and the guarantee of such Guarantor has been released pursuant to
Section 7.15. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. The Borrower and each Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against the Borrower or any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Obligation as expressly contemplated by Section 2.01 when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Borrower and each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by the Borrower or any Guarantor of any sums to the
Administrative Agent as provided above, all rights of the Borrower or such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VI.

SECTION 2.06. Information. The Borrower and each Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s and each
other Loan Party’s financial condition and assets and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks that the Borrower and such Guarantor assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any other
Secured Party will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

 

6



--------------------------------------------------------------------------------

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Administrative Agent, its successors and assigns, for the ratable benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in, all of such Grantor’s right, title and interest in, to and
under (a)(i) the Equity Interests owned by such Grantor on the date hereof
(including all such Equity Interests listed opposite the name of such Grantor on
Schedule II), (ii) any other Equity Interests obtained in the future by such
Grantor and (iii) the certificates representing all such Equity Interests (all
the foregoing collectively referred to herein as the “Pledged Stock”); provided,
however, that the Pledged Stock shall not include more than 65% of the issued
and outstanding voting Equity Interests of any Foreign Subsidiary and shall not
include any Excluded Collateral, (b)(i) the debt securities held by such Grantor
on the date hereof (including all such debt securities listed opposite the name
of such Grantor on Schedule II), (ii) any debt securities in the future issued
to such Grantor and (iii) the promissory notes and any other instruments
evidencing such debt securities (all the foregoing collectively referred to
herein as the “Pledged Debt Securities”), (c) subject to the proviso in clause
(a) above, all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Section 3.01, (d) subject to
Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above, (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above, and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”). Notwithstanding anything
to the contrary, no pledge or security interest is created hereby in, and the
Pledged Collateral shall not include, any Excluded Collateral.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities, to
the extent that such Pledged Securities are either (i) certificated Equity
Interests or (ii) in the case of promissory notes or other Instruments
evidencing Indebtedness, required to be delivered pursuant to paragraph (b) of
this Section 3.02.

(b) All Indebtedness (other than any Indebtedness that, individually, has a
principal amount less than $1,000,000) owing to any Loan Party that is evidenced
by (i) a promissory note or (ii) other Instrument evidencing Indebtedness of
which a Responsible Officer is aware shall be promptly pledged and delivered
(except in the case of promissory notes or other

 

7



--------------------------------------------------------------------------------

Instruments evidencing Indebtedness that, as of the Closing Date, have been
lost, misplaced or destroyed) to the Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to the terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) shall
be accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer reasonably satisfactory to the Administrative Agent and
duly executed in blank by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral delivered pursuant to the terms of
this Agreement shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Administrative Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the applicable
securities, which schedule shall be attached hereto as Schedule II and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of the pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) as of the date hereof, Schedule II correctly sets forth the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Pledged Debt
Securities required to be pledged hereunder;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a Person that is not a Subsidiary or Affiliate
of the Borrower, to the best of each Grantor’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities (solely with respect to Pledged Debt Securities issued by a
Person that is not a Subsidiary or Affiliate of the Borrower, to the best of
each Grantor’s knowledge), are legal, valid and binding obligations of the
issuers thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and an implied covenant of good
faith and fair dealing;

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each Grantor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, and (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than transfers made in compliance with the Credit
Agreement;

 

8



--------------------------------------------------------------------------------

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Stock and, to the extent issued by the
Borrower or any of its Subsidiaries, the Pledged Debt Securities, are and will
continue to be freely transferable and assignable, and none of the Pledged Stock
and, to the extent issued by the Borrower or any of its Subsidiaries, the
Pledged Debt Securities are or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder except in each case pursuant to a transaction permitted by,
and Liens permitted under, the Credit Agreement;

(e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will use commercially reasonable efforts to defend its title or interest
thereto or therein against any and all Liens (other than any Lien created or
permitted by the Loan Documents), however arising, of all persons whomsoever;

(f) no consent or approval of any Governmental Authority or any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain, for the
ratable benefit of the Secured Parties, a legal, valid and perfected lien upon
and security interest in such Pledged Securities under the New York UCC to the
extent such lien and security interest may be created and perfected under the
New York UCC, subject only to Liens permitted under the Credit Agreement, as
security for the payment and performance of the Obligations; and

(h) subject to applicable local law in the case of any Pledged Collateral issued
by any Foreign Subsidiary, the pledge effected hereby is effective to vest in
the Administrative Agent, for the ratable benefit of the Secured Parties, the
rights of the Administrative Agent in the Pledged Collateral as set forth
herein.

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. To the extent any interest in any limited liability
company or limited partnership which is a Subsidiary organized under the laws of
the United States or any jurisdiction thereof and that is Controlled by any
Grantor is represented by a certificate and is pledged hereunder, each such
interest shall be a “security” within the meaning of Article 8 of the New York
UCC and shall be governed by Article 8 of the New York UCC. For the avoidance of
doubt, no such limited liability company or limited partnership shall be
required to include in its operative documents or any such certificate any
provision that any such interests shall be a “security” within the meaning of
Article 8 of the New York UCC.

SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor,

 

9



--------------------------------------------------------------------------------

endorsed or assigned in blank or in favor of the Administrative Agent, or, if an
Event of Default shall have occurred and be continuing, its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent). Each Grantor will promptly
give to the Administrative Agent copies of any notices or other communications
received by it with respect to Pledged Securities in its capacity as the
registered owner thereof. The Administrative Agent shall at all reasonable times
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any reasonable purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given the Grantors notice (which notice shall be deemed to have
been given immediately upon the occurrence of an Event of Default under clause
(i) or (ii) of subsection 8.1(f) of the Credit Agreement with respect to the
applicable Grantor) that their rights under this Section 3.06 are being
suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
rights and powers shall not be exercised in any manner that would reasonably be
expected to materially and adversely affect the rights inuring to a holder of
any Pledged Securities or the rights and remedies of any of the Administrative
Agent or the other Secured Parties under this Agreement or the Credit Agreement
or any other Loan Document or the ability of the Secured Parties to exercise the
same.

(ii) The Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the ratable benefit of the
Secured Parties and shall be forthwith delivered to the Administrative Agent in
the same form as so received (with any necessary endorsement

 

10



--------------------------------------------------------------------------------

or instrument of assignment). This paragraph (iii) shall not apply to dividends
between or among the Borrower, the Guarantors and any Subsidiaries only of
property subject to a perfected security interest under this Agreement; provided
that the Borrower notifies the Administrative Agent in writing, specifically
referring to this Section 3.06 at the time of such dividend and takes any
actions the Administrative Agent specifies to ensure the continuance of its
perfected security interest in such property under this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified (or shall be deemed to have
notified pursuant to Section 3.06(a)) the Grantors of the suspension of their
rights under paragraph (a)(iii) of this Section 3.06, all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Administrative Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsement or instrument of assignment). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 5.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent certificates to that effect,
the Administrative Agent shall, promptly repay to each applicable Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified (or shall be deemed to have
notified pursuant to Section 3.06(a)) the Grantors of the suspension of their
rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Administrative Agent in its sole
and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s

 

11



--------------------------------------------------------------------------------

rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

(e) After all Events of Default have been cured and waived and the Borrower has
delivered to the Administrative Agent a certificate stating that no Event of
Default has occurred and is continuing, each Grantor shall have the right to
exercise the voting and/or consensual rights and powers that such Grantor would
otherwise be entitled to exercise pursuant to the terms of subparagraph (a)(i)
above and the obligations of the Administrative Agent under subparagraph (a)(ii)
shall be in effect.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”), in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter-of-Credit Rights;

(xi) all Commercial Tort Claims set forth on the Perfection Certificate, as the
same may be supplemented from time to time;

(xii) all books and records pertaining to the Article 9 Collateral; and

 

12



--------------------------------------------------------------------------------

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

(b) Notwithstanding anything herein to the contrary, in no event shall the
Pledged Collateral or Article 9 Collateral include, and no Grantor shall be
deemed to have granted a security interest hereunder or under any other Loan
Document in, any (I) General Intangible, Instrument, license, property right,
permit or any other contract or agreement to which a Grantor is a party or any
of its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (x) the abandonment,
invalidation, voiding or unenforceability of any right, title or interest of the
Grantor therein (including in any Trademark application filed on an intent to
use basis until the filing and acceptance of a statement of use), (y) a
violation of a valid and enforceable restriction in respect of such General
Intangible, Instrument, license, property right, permit or any other contract or
agreement or other such rights (1) in favor of a third party or (2) under any
law, regulation, permit, order or decree of any Governmental Authority or (z) a
breach or termination (or result in any party thereto having the right to
terminate) pursuant to the terms of, or a default under, such General
Intangible, Instrument, license, property right, permit or any other contract or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law or principles of equity); provided, however, that
such security interest shall attach immediately at such time as the condition
causing such abandonment, invalidation, unenforceability or breach or
termination, as the case may be, shall be remedied and, to the extent severable,
shall attach immediately to any portion of such General Intangible, Instrument,
license, property right, permit or any other contract or agreement that does not
result in any of the consequences specified in the immediately preceding clause
(x), (y) or (z) including, any proceeds of such General Intangible, Instrument,
license, property rights, permit or any other contract or agreement; (II) more
than 65% of the outstanding voting Equity Interests in any Foreign Subsidiary,
(III) the Equity Interests in any Unrestricted Subsidiary or any Foreign
Subsidiary that is not a first tier Foreign Subsidiary, (IV) the Equity
Interests of any Foreign Subsidiary to the extent the grant of any security
interest therein would require the approval of any Governmental Authority,
(V) Equity Interests of any Person other than wholly-owned Subsidiaries of the
Loan Parties to the extent not permitted by the terms of such Person’s
organizational documents or any joint venture agreement, shareholders agreement
or equivalent document relating to such Person, (VI) Equity Interests of any
Receivables Subsidiary to the extent not permitted by either the terms of such
Receivables Subsidiary’s organizational documents or the terms of any applicable
Qualified Receivables Facility, (VII) any vehicle or other asset subject to
certificate of title, (VIII) owned real property with a value (together with
improvements thereof and any related mineral rights owned by any Loan Party
intended to be accessed through such real property) of less than $10,000,000 and
all leasehold interests, (IX) any Equipment owned by any Grantor that is subject
to a purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any Person other
than the Grantors as a condition to the creation of any other security interest
on such Equipment (X) to the extent applicable law requires that a Subsidiary of
such Grantor issue directors’ qualifying shares, such shares or nominee similar
shares, (XI) any assets (including Capital Stock) to the extent that such grant
of a security interest is prohibited by any applicable law, treaty, rule or
regulation, (XII) any Excluded Deposit Accounts and (XII) any assets with

 

13



--------------------------------------------------------------------------------

respect to which the Administrative Agent shall reasonably determine that the
cost of creating and/or perfecting a security interest therein is excessive in
relation to the benefit to the Secured Parties (collectively, “Excluded
Collateral”).

(c) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Article 9 Collateral as “all assets” of such Grantor or words of similar effect,
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Administrative
Agent promptly upon request.

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party.

(d) The Security Interest and the security interest granted pursuant to Article
III is granted as security only and shall not subject the Administrative Agent
or any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete in all material respects as of the Closing Date. Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a

 

14



--------------------------------------------------------------------------------

description of the Article 9 Collateral have been prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Section 2 of the Perfection Certificate (or specified by
notice from the Borrower to the Administrative Agent after the Closing Date in
the case of filings, recordings or registrations required by Sections 6.2(b) or
6.9 of the Credit Agreement), which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office or the United States Copyright Office in order to
perfect the Security Interest in the Article 9 Collateral consisting of
Intellectual Property) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof), and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary in
any such jurisdiction, except as provided under applicable law with respect to
the filing of renewals or continuation statements. Each Grantor represents and
warrants that a fully executed agreement in the form hereof (or a fully executed
short form agreement in form and substance reasonably satisfactory to the
Administrative Agent), and containing a description of the Article 9 Collateral
consisting of United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights, as applicable, has been delivered to the
Administrative Agent for recording by or with the United States Patent and
Trademark Office or the United States Copyright Office pursuant to
35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations
thereunder, as applicable to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Administrative Agent (for
the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of such Patents, Trademarks and Copyrights in which a
security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the New York UCC and (iii) subject to the
filings described in Section 4.02(b) a security interest that shall be perfected
in all Article 9 Collateral constituting United States Patents, United States
registered Trademarks and United States registered Copyrights in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to subsection 7.3 of the Credit Agreement.

 

15



--------------------------------------------------------------------------------

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to subsection 7.3 of the
Credit Agreement. No Grantor has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to subsection 7.3 of the Credit
Agreement.

SECTION 4.03. Covenants. (a) Each Grantor agrees to notify the Administrative
Agent in writing within 30 days (or such longer period as the Administrative
Agent may agree) of any change in (i) its legal name, (ii) its identity or type
of organization, (iii) its Federal Taxpayer Identification Number or
organizational identification number (if any) or (iv) its jurisdiction of
organization. Each Grantor agrees promptly to provide the Administrative Agent
with certified organizational documents reflecting any of the changes described
in the first sentence of this paragraph. Each Grantor agrees promptly to notify
the Administrative Agent if any material portion of the Article 9 Collateral
owned or held by such Grantor is damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to subsection 6.1(a) of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by its chief legal officer and a Responsible Officer of the Borrower
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings recordings or
registrations, including all refilings, recordings and registrations, containing
a description of the Article 9 Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified in the Perfection Certificate or clause (a) of this Section 4.03 to
the extent necessary to protect and perfect the Security Interest for a period
of not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period). Each certificate delivered pursuant to this Section 4.03(b) shall
identify in the format of Schedule III all United States issued, registered or
applied for Intellectual Property of any Grantor in existence on the date
thereof and not then listed on such Schedules or previously so identified to the
Administrative Agent, but only to the extent that such Intellectual Property
would be required to be identified on Schedule III if it were Intellectual
Property of any Grantor on the Closing Date.

(c) Subject to the rights of such Grantor under the Loan Documents to dispose of
Article 9 Collateral, each Grantor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Administrative Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
subsection 7.3 of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

(d) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed in any relevant jurisdiction of the United
States all such further instruments and documents and take all such actions as
the Administrative Agent may from time to time reasonably request to better
assure, obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing or
continuation statements (including fixture filings) or other documents in
connection herewith or therewith; provided, however, that (i) the Grantors shall
not be required to take any action in any jurisdiction to create any security
interest in assets located or titled outside of the United States (or any
political subdivision thereof) or to perfect any security interests in such
assets, (ii) the Grantors shall not be required to enter into any security
agreement governed by the laws of any jurisdiction other than the United States
(or any political subdivision thereof) and (iii) the Grantors shall not be
required to enter into any account control agreements with respect to deposit or
securities accounts or take any other steps to perfect any security interest in
such accounts or cash or cash equivalents.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to identify specifically any asset or item of a Grantor that
may, in the Administrative Agent’s judgment, constitute issued, registered or
applied for United States Copyrights, United States Patents or United States
Trademarks; provided that any Grantor shall have the right, exercisable within
30 days after the Borrower has been notified by the Administrative Agent of the
specific identification of such Collateral, to advise the Administrative Agent
in writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Collateral.

(e) At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to Section 6.10 or 7.3 of the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent pursuant to the foregoing authorization; provided,
however, that nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to Taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents. The Administrative Agent will give notice
to the Borrower of any exercise of the Administrative Agent’s rights or powers
pursuant to this paragraph (e); provided that any failure to give or delay in
giving such notice shall not operate as a waiver of, or preclude any other or
further exercise of, such rights or powers or the exercise of any other right or
power pursuant to this Agreement.

 

17



--------------------------------------------------------------------------------

(f) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the Secured Parties from and against any and all liability for such
performance.

(g) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as permitted by the Credit
Agreement. No Grantor shall make or permit to be made any transfer of the
Article 9 Collateral and each Grantor shall remain at all times in possession or
otherwise in control of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement.

(h) No Grantor will, without the Administrative Agent’s prior written consent,
grant any extension of the time of payment of any Accounts included in the
Article 9 Collateral, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, releases, credits, discounts, compromises, compoundings or
settlements granted or made in the ordinary course of business.

(i) Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in subsection 6.5 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or under the Credit Agreement or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of any Grantor hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Administrative Agent and shall
be additional Obligations secured hereby. The Borrower shall (i) use
commercially reasonable efforts to ensure that each provider of any such
insurance agree that it will give the Administrative Agent at least 30 days’
prior written notice before any such policy shall be altered in any material
respect or canceled and (ii) name the administrative Agent as an additional
insured or loss payee, as applicable. It is understood and agreed that the
insurance represented by the certificates delivered by Borrower to the
Administrative Agent on the Closing Date (and any subsequent certificates with
substantially similar language) are deemed to be in compliance with the
requirements of clause (ii) of the preceding sentence.

 

18



--------------------------------------------------------------------------------

(j) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Administrative Agent, records of its Chattel Paper, if any, and its books,
records and documents evidencing or pertaining thereto.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Security Interest
in the Article 9 Collateral, each Grantor agrees, in each case at such Grantor’s
own expense, to take the following actions with respect to the following
Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments subject to the Security Interest, such Grantor shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such undated instruments of endorsement, transfer or assignment duly executed in
blank as the Administrative Agent may from time to time reasonably specify.

(b) [Reserved].

(c) Investment Property. To the extent required by Article III, if any Grantor
shall at any time hold or acquire any certificated securities subject to the
Security Interest and required to be included in the Pledged Collateral, such
Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably specify. If any securities now or hereafter acquired by any
Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Administrative Agent thereof and, at the Administrative Agent’s reasonable
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (i) cause the issuer to agree
to comply with instructions from the Administrative Agent as to such securities,
without further consent of any Grantor or such nominee, or (ii) arrange for the
Administrative Agent to become the registered owner of the securities.

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
the Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor including a summary description of such claim and grant
to the Administrative Agent, for the ratable benefit of the Secured Parties, in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Administrative Agent. Each such writing delivered pursuant
to this Section 4.04(d) shall be deemed to be a supplement to Schedule 9 to the
Perfection Certificate and shall disclose all such Commercial Tort Claims in
existence on the date thereof and not then listed on such Schedule or previously
so identified to the Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not do any act, or omit to do any act, (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Grantor’s business may

 

19



--------------------------------------------------------------------------------

become invalidated or dedicated to the public, and agrees that it shall continue
to mark any products covered by a Patent that is material to the conduct of such
Grantor’s business with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.

(b) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees and sublicensees to, (i) for each Trademark material to the
conduct of such Grantor’s business, (A) maintain such Trademark in full force
free from any claim of abandonment or invalidity for non-use, (B) maintain the
quality of products and services offered under such Trademark, and (C) display
such Trademark with notice of Federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights as
required under applicable law; and (ii) for each Trademark included in the
Collateral, not knowingly use or knowingly permit the use of any such Trademark
in violation of any third party rights.

(c) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees or sublicensees to, for each work covered by a Copyright material
to the conduct of such Grantor’s business that it publishes, displays and
distributes, use copyright notices as required to establish and preserve its
maximum rights under applicable copyright laws.

(d) Each Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of its business may imminently become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, United States Copyright Office
or any court or similar office of any country) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright material to the conduct of its
business, its right to register the same, or its right to keep and maintain the
same.

(e) Each Grantor shall (i) inform the Administrative Agent on an annual basis of
each application filed by itself, or through any agent, employee, licensee,
sublicensee or designee, for any Patent, or for the registration of any
Trademark or Copyright with the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof during the preceding Fiscal Year, and (ii) execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may otherwise reasonably request to evidence the
Administrative Agent’s security interest in such Intellectual Property and each
Grantor hereby appoints the Administrative Agent as its attorney in fact to
execute and file such writing for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power being coupled with an
interest is irrevocable.

(f) Each Grantor shall take all necessary steps, as determined in its reasonable
business judgment, and that are consistent with the practice in any proceeding
before the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, to maintain and
pursue each material application relating to the Patents, Trademarks and/or
Copyrights included in the Collateral (and to obtain the relevant grant or
registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is

 

20



--------------------------------------------------------------------------------

material to the conduct of any Grantor’s business, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent with good business judgment, to
initiate opposition, interference and cancellation proceedings against third
parties.

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person, such Grantor promptly shall notify
the Administrative Agent and shall, if the Grantor deems it necessary in its
reasonable business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Article 9 Collateral.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its best efforts to obtain all requisite consents or approvals
by the licensor of each Copyright License, Patent License or Trademark License,
and each other material License, under which such Grantor is a licensee to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Administrative Agent, for the ratable benefit of the Secured Parties, or
its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) to the extent permitted under
applicable law, with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantor to the Administrative Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (b) to the extent permitted
under applicable law, with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall

 

21



--------------------------------------------------------------------------------

deem appropriate. The Administrative Agent shall be authorized at any such sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

The Administrative Agent shall give each applicable Grantor 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, subject to subsection 10.1 of the Credit
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent

 

22



--------------------------------------------------------------------------------

may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. Any sale pursuant to the provisions of
this Section 5.01 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Lender pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors), to use,

 

23



--------------------------------------------------------------------------------

license or sublicense any of the Article 9 Collateral consisting of Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof. The use of
such license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, only upon the occurrence and during the continuation of an
Event of Default; provided, however, that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default.

SECTION 5.04. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Administrative Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

 

24



--------------------------------------------------------------------------------

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

(b) The Borrower and each Guarantor hereby agree that all Indebtedness owed by
it to any Restricted Subsidiary that is not a Loan Party shall be subordinated
in right of payment to the Obligations to the extent required under the Credit
Agreement.

 

25



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
subsection 10.2 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in subsection 11.2 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to the foregoing, (c) any exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement, other than payment in full of all the Obligations
(other than Obligations under or in respect of Specified Swap Agreements,
Specified Cash Management Agreements, unasserted indemnification, tax gross up,
expense reimbursement or yield protection obligations, in each case for which no
claim has been made, and other contingent obligations that survive the repayment
of the Loans).

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Lender and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or Issuing Lender or on their behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as (i) the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document is outstanding
and unpaid or the aggregate L/C Exposure does not equal zero, or the Commitments
have not expired or terminated, or (ii) any payment of any amounts outstanding
or due under any Specified Swap Agreement is, or after giving effect to any
termination of this Agreement and of the guarantees, Security Interest, pledge
of Pledged Collateral and all other security interests made or granted hereby
would be, then due and payable.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall

 

26



--------------------------------------------------------------------------------

have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Loan Party and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such Loan Party, the Administrative Agent and the other Secured Parties and
their respective successors and assigns, except that no Loan Party shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in subsection 10.5
of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other indemnitees against, and hold each indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other Loan
Documents and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (b), collectively, the
“Indemnified Liabilities”), provided, that no Grantor shall have any obligation
hereunder to any indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such indemnitee. To the extent permitted by
applicable law, no Grantor shall assert, and each Grantor hereby waives any
claim against any indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. Any overdue

 

27



--------------------------------------------------------------------------------

amounts payable under this Section 7.06 shall bear interest at the rate
specified in subsection 2.14(c)(ii) of the Credit Agreement.

SECTION 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent as the attorney-in-fact of such Grantor
during the occurrence of an Event of Default for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Administrative Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts to any Account Debtor, (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent, and (h) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement in accordance with its terms, as fully and completely
as though the Administrative Agent were the absolute owner of the Collateral for
all purposes; provided, however, that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby,
other than to exercise commercially reasonable care in the custody and
preservation of any Collateral in its possession. The Administrative Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence, wilful misconduct or bad faith.

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Lender or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative

 

28



--------------------------------------------------------------------------------

Agent, the Issuing Lenders and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Lender may have had notice
or knowledge of such Default at the time. No notice or demand on any Loan Party
in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with subsection 10.1 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE ADMINISTRATIVE AGENT) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement

 

29



--------------------------------------------------------------------------------

by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the other Loan Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York and the courts of
the United States for the Southern District of New York, in each case located in
the Borough of Manhattan, and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may on the Closing Date or thereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in subsection 10.2 of the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto; and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

(b) Each of the parties hereto agrees that a final judgment in any such action
or proceeding may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

SECTION 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall automatically terminate when all
the Obligations have been paid in full (other than Obligations under or in
respect of Specified Swap Agreements, Specified Cash Management Agreements,
unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case for which no claim has been made, and other
contingent obligations that survive the repayment of the Loans) and the Lenders
have no further commitment to lend under the Credit Agreement, the aggregate L/C
Exposure has been reduced to zero and the Issuing Lenders have no further
obligations to issue Letters of Credit under the Credit Agreement.

 

30



--------------------------------------------------------------------------------

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder (and the security
interest granted under Article III) in the Collateral of such Subsidiary
Guarantor shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Restricted Subsidiary.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby (or the security interest granted under
Article III) in any Collateral pursuant to subsection 10.1 of the Credit
Agreement, the Security Interest (and the security interest granted under
Article III) in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Administrative Agent shall promptly execute and deliver to
any Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and other documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or representation or
warranty by the Administrative Agent or any Secured Party. Without limiting the
provisions of Section 7.06, the Borrower shall reimburse the Administrative
Agent upon demand for all costs and out of pocket expenses, including the
reasonable fees, charges and expenses of counsel, incurred by it in connection
with any action contemplated by this Section 7.15.

SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to subsection 6.9 of the Credit Agreement shall enter
into this Agreement as a Subsidiary Guarantor and a Grantor. Upon execution and
delivery by the Administrative Agent and such Subsidiary of a supplement in the
form of Exhibit A hereto, such Subsidiary shall become a Subsidiary Guarantor
and a Grantor hereunder with the same force and effect as if originally named as
a Subsidiary Guarantor and a Grantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Loan Party hereunder.
The rights and obligations of each Loan Party hereunder shall remain in full
force and effect notwithstanding the addition of any new Loan Party as a party
to this Agreement.

SECTION 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Secured Party to or for the
credit or the account of any Grantor against any and all of the obligations of
such Grantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Secured Party under this Section 7.17 are in addition to other rights and
remedies (including other rights of setoff) which such Secured Party may have.
Any Secured Party exercising its rights under this Section shall give prompt
notice thereof to the relevant Grantor, provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such setoff and
application under this Section.

 

31



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SUNCOKE ENERGY, INC.,

by

   

 

  Name:   Title: [EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO],

by

   

 

  Name:   Title:

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

by

   

 

  Name:   Title:

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO THE GUARANTEE AND

COLLATERAL AGREEMENT

SUBSIDIARY GUARANTORS*

1. [            ]

 

* Jurisdiction of formation identified in parentheses following the name of each
Grantor.



--------------------------------------------------------------------------------

SCHEDULE II

TO THE GUARANTEE AND

COLLATERAL AGREEMENT

Pledged STOCK

 

Issuer

   Registered
Owner    Number of
Certificate    Number and
Class of
Equity Interest    Percentage
of Equity
Interests                        

PLEDGED DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date                  



--------------------------------------------------------------------------------

SCHEDULE III

TO THE GUARANTEE AND

COLLATERAL AGREEMENT

U.S. COPYRIGHTS OWNED BY [NAME OF GRANTOR]

[Make a separate page of Schedule III for each Grantor and state if no
copyrights are owned. List in numerical order by Registration No.]

U.S. Copyright Registrations

 

Title

   Reg. No.    Author            

Pending U.S. Copyright Applications for Registration

 

Title

   Author    Class    Date Filed                  



--------------------------------------------------------------------------------

U.S. PATENTS OWNED BY [NAME OF GRANTOR]

[Make a separate page of Schedule III for each Grantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]

U.S. Patents

 

Patent No.

   Issue Date      

U.S. Patent Applications

 

Patent Application No.

   Filing Date      

 

III-2



--------------------------------------------------------------------------------

U.S. TRADEMARKS OWNED BY [NAME OF GRANTOR]

[Make a separate page of Schedule III for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
Registration/application No.]

U.S. Trademark Registrations

 

Mark

   Reg. Date    Reg. No.            

U.S. Trademark Applications

 

Mark

   Filing Date    Application No.            

 

III-3



--------------------------------------------------------------------------------

EXHIBIT A

TO THE GUARANTEE AND

COLLATERAL AGREEMENT

SUPPLEMENT NO. [—] (this “Supplement”) dated as of [—], 20[—] to the Guarantee
and Collateral Agreement dated as of July 26, 2011 (the “Guarantee and
Collateral Agreement”), among SUNCOKE ENERGY, INC., a Delaware corporation (the
“Borrower”), each Subsidiary of the Borrower from time to time party thereto
(each such Subsidiary individually a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors”; the Subsidiary Guarantors and the Borrower are
referred to collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A.
(together with its affiliates, “JPM”), as Administrative Agent (as defined
therein).

A. Reference is made to the Credit Agreement dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”) and JPM, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Lenders to issue
Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Subsidiaries of the Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Lenders to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations (as defined in the Guarantee and
Collateral Agreement), does hereby create and grant to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties,
their successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and



--------------------------------------------------------------------------------

Collateral Agreement shall be deemed to include the New Subsidiary. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and Pledged Debt Securities now owned by the New Subsidiary and
(ii) any and all Intellectual Property consisting of United States Patents and
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
now owned by the New Subsidiary and (b) set forth under its signature hereto, is
the true and correct legal name of the New Subsidiary and its jurisdiction of
organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in subection 10.2 of the Credit Agreement. All communications
and notices hereunder to the New Subsidiary shall be given to it in care of the
Borrower as provided in subsection 10.2 of the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

[Remainder of page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY],

by

   

 

  Name:   Title:   Address:   Legal Name:   Jurisdiction of Formation: JPMORGAN
CHASE BANK, N.A., as Administrative Agent,

by

   

 

  Name:   Title:

[SIGNATURE PAGE TO SUPPLEMENT TO THE GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [—] to the

Guarantee and Collateral Agreement

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

   Registered
Owner    Number of
Certificate    Number and
Class of
Equity Interest    Percentage
of Equity
Interests                        

PLEDGED DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date                  

intellectual property

[Follow format of Schedule III to the Guarantee and Collateral Agreement.]



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [—] to the

Guarantee and Collateral Agreement

FORM OF PERFECTION CERTIFICATE

Attached hereto.



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [—] to the

Guarantee and Collateral Agreement

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of July 26, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SunCoke
Energy, Inc., as Borrower, the Lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

  1. I am the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower.

 

  2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

 

  3. I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the [Fiscal
Year][Fiscal Quarter] for which the financial statements, attached hereto as
Attachment 1, are being delivered pursuant to Section 6.1 of the Credit
Agreement (the “Financial Statements”). Such review did not disclose during or
at the end of the accounting period covered by the Financial Statements, and I
have no knowledge of the existence, as of the date of this Compliance
Certificate, of any Default or Event of Default[, except as set forth below].

 

  4. To the best of my knowledge, each Loan Party during the [Fiscal
Year][Fiscal Quarter] for which the Financial Statements are being delivered has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in the Credit Agreement and the other Loan Documents
to which it is a party to be observed, performed or satisfied by it.

 

  5. Attached hereto as Attachment 2 are the computations showing compliance
with the financial covenants set forth in Section 7.1 of the Credit Agreement as
of the last day of the Fiscal Quarter or Fiscal Year, as the case may be.

 

  6.

[Attached hereto as Attachment 3 are a description of any change in the
jurisdiction of organization of any Loan Party and a description of any Person
that has become a Group Member, in each case since the [date of the most recent
report delivered pursuant to Section 6.2(b) of the Credit Agreement] [Closing
Date]]1

 

  7.

[The Financial Statements are fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes).]2

 

1 

Applicable with annual financial statements only.

2 

Applicable to quarterly financial statements only.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate this         
day of                     , 20    .

 

 

Name: Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein pertains to the period from
                         , 20     to                          , 20    .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

[Set forth description of any change in the jurisdiction of organization of any
Loan Party and

description of any Person that has become a Group Member]



--------------------------------------------------------------------------------

EXHIBIT C

[                    ]3

CLOSING CERTIFICATE

July 26, 2011

Pursuant to Section 5.1(h) of the Credit Agreement, dated as of July 26, 2011
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among SunCoke Energy, Inc., as Borrower, the Lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent, the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the
“Company”) hereby certifies in his capacity as an officer of the Company and not
individually as follows:

1. Attached hereto as Annex 1 is a true, correct and complete copy of the
by-laws and the certificate of incorporation, or similar charter document,
certified by the relevant authority of the jurisdiction of organization (each an
“Organizational Document”) of the Company as presently in effect. Each such
Organizational Document is in full force and effect on this date and has not
been amended, modified, or repealed, and no proceedings for amendment,
modification or rescission thereof are pending or, to my knowledge,
contemplated, and no amendment or other document relating to or affecting such
Organizational Document has been filed with the relevant authority of the
jurisdiction of organization as of the date hereof and no action has been taken
by the Company, its stockholders, the Board of Directors (the “Board”) or
officers of the Company in contemplation of the filing of any such amendment or
other document in contemplation of the liquidation or dissolution of the
Company.

2. Attached hereto as Annex 2 is a true, correct and complete copy of
resolutions (the “Resolutions”) duly adopted by the Board of the Company,
approving and authorizing the execution, delivery and performance of the Credit
Agreement and the other Loan Documents to which the Company is a party or by
which it or its assets may be bound and the consummation of the transactions
contemplated thereby and therein. The Resolutions have not been amended,
modified or rescinded and are in full force and effect on the date hereof, and
no other resolutions or action by the Board of the Company have been adopted
relating to the authorization, execution, delivery or performance of the Credit
Agreement and the other Loan Documents and the consummation of the transactions
contemplated thereby and therein.

3. The persons listed on Annex 3 attached hereto are now duly elected and
qualified officers of the Company holding the offices indicated next to their
respective names and the signatures appearing opposite their respective names
below are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Company each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Company pursuant to the Loan Documents to which
it is a party and to act on the Company’s behalf in connection with the Loan
Documents.

 

3  Insert name of Loan Party.



--------------------------------------------------------------------------------

4. Attached hereto as Annex 4 is a true, correct and complete certificate as to
the good standing of the Company.

5. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the extensions of credit requested to be made
on the date hereof. [Borrower Only]

6. Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof (except to the extent any such representations and
warranties relate, by their terms, to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such specific date). [Borrower Only]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first written above.

 

 

Name: [    ] Title: Secretary

I, [    ], the duly elected and qualified officer of the Company, holding the
titles listed in Annex 3, do hereby certify on behalf of the Company that [    ]
is the duly elected and qualified Secretary of the Company and the signature
above is such officer’s true and genuine signature.

IN WITNESS WHEREOF, the undersigned has hereunto set her name as of the date
first written above.

 

 

Name: [    ] Title: [    ]



--------------------------------------------------------------------------------

ANNEX 1

[Organizational Documents]



--------------------------------------------------------------------------------

ANNEX 2

[Board Resolutions]



--------------------------------------------------------------------------------

ANNEX 3

 

Name

  

Office

  

Signature

[    ]    [    ]   

 

[    ]    [    ]   

 



--------------------------------------------------------------------------------

ANNEX 4

[Good Standing Certificate]



--------------------------------------------------------------------------------

EXHIBIT D

[See attached]



--------------------------------------------------------------------------------

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND

FINANCING STATEMENT AND FIXTURE FILING

From

 

 

To

JPMORGAN CHASE BANK, N.A.

 

 

Dated:                      2011

Premises:                     

                     County,             

 

 

 

 

 

This Mortgage was prepared by:

After recording return to:



--------------------------------------------------------------------------------

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of July 26, 2011 (this “Mortgage”), by
                                        , having an office at
                                         (the “Mortgagor”), to JPMORGAN CHASE
BANK, N.A., having an office at 270 Park Avenue, New York, NY 10017 (the
“Mortgagee”) as Administrative Agent for the Secured Parties (as such terms are
defined below).

WITNESSETH THAT:

Reference is made to (a) the Credit Agreement dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Suncoke Energy, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and
Mortgagee, as administrative agent (the “Administrative Agent”), and (b) the
Guarantee and Collateral Agreement dated as of July 26, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among the Borrower, the Subsidiary Guarantors from time
to time party thereto and Mortgagee, as Administrative Agent. Capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Credit Agreement and the Guarantee and Collateral Agreement, as applicable.

Pursuant to the Credit Agreement, (a) the Lenders have agreed to make Term
Loans, Revolving Loans and Swingline Loans to the Borrower and (b) the Issuing
Lender has issued or agreed to issue from time to time Letters of Credit for the
account of the Borrower, in each case pursuant to, upon the terms of and subject
to the conditions specified in the Credit Agreement. Amounts paid in respect of
Term Loans may not be reborrowed. Subject to the terms of the Credit Agreement,
Borrower may borrow, prepay and reborrow Revolving Loans. The Credit Agreement
provides that the sum of the principal amount of the Loans and the Letters of
Credit from time to time outstanding and secured hereby shall not exceed
$450,000,000.00.

Mortgagor is a wholly owned Subsidiary of the Borrower and will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Lender. In order to induce the Lenders
to make Loans and the Issuing Lender to issue Letters of Credit, the Mortgagor
has agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrower under the Credit Agreement
pursuant to the terms of the Guarantee and Collateral Agreement.

The obligations of the Lenders to make Loans are conditioned upon, among other
things, the execution and delivery by the Mortgagor of this Mortgage in the form
hereof to secure the Obligations, subject to all applicable grace, notice and
cure periods under the Loan Documents.



--------------------------------------------------------------------------------

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) any Issuing Lender, (d) each counterparty to
any Specified Swap Agreement with a Loan Party that either (i) is in effect on
the Closing Date if such counterparty is an Agent, a Lender or an Affiliate of
an Agent or a Lender as of the Closing Date or (ii) is entered into after the
Closing Date if such counterparty is an Agent, a Lender or an Affiliate of an
Agent or a Lender at the time such Specified Swap Agreement is entered into,
(e) each bank party to any Specified Cash Management Agreement with a Loan
Party, (f) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under any Loan Document and (g) the successors and assigns of
each of the foregoing.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Credit Parties of mortgages, deeds of trust and/or deeds to secure debt
(the “Other Mortgages”) that create liens on and security interests in certain
real and personal property other than the Mortgaged Property to secure the
performance of the Obligations

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, warrants, conveys, mortgages, assigns
and pledges to the Mortgagee, a mortgage lien on and a security interest in, all
of Mortgagor’s right, title and interest in and to all of the following
described property (the “Mortgaged Property”) whether now owned or held or
hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all of the following (and with respect to land as to which
Mortgagor has surface rights only, only to the extent Mortgagor has such rights,
if any): all rights appurtenant thereto, including the easements over certain
other adjoining land granted by any easement agreements, covenant or restrictive
agreements and all air rights, mineral rights and oil and gas rights (to the
extent (if any) that Mortgagor has the right to mortgage the same), water
rights, and development rights, if any, relating thereto, and also together with
all of the other easements, rights, privileges, interests, hereditaments and
appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

 

2



--------------------------------------------------------------------------------

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, all only to the extent that Mortgagor has the
right to mortgage the same, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor), concession, management, mineral or other agreements of a
similar kind that permit the use or occupancy of the Premises or the
Improvements for any purpose in return for any payment, or the extraction or
taking of any gas, oil, water or other minerals from the Premises in return for
payment of any fee, rent or royalty (collectively, “Leases”), and all agreements
or contracts for the sale or other disposition of all or any part of the
Premises or the Improvements, now or hereafter

 

3



--------------------------------------------------------------------------------

entered into by Mortgagor, together with all charges, fees, income, issues,
profits, receipts, rents, revenues or royalties payable thereunder (“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to Permitted Liens (as defined in the Credit Agreement) and all Liens
permitted under Section 7.3 of the Credit Agreement, and to satisfaction and
release as provided in Section 3.04. Notwithstanding anything contained herein
to the contrary, the Mortgaged Property shall not include any Excluded
Collateral.

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has fee simple title to the
Land and Improvements (except as to such of the Land as to which Mortgagor has
surface rights only), subject only to Permitted Liens and all Liens permitted
under Section 7.3 of the Credit Agreement, and except as provided in Section 4.8
of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

(b) This Mortgage and the Uniform Commercial Code Financing Statements described
in Section 1.09 of this Mortgage, when duly recorded in the public records
identified in the Perfection Certificate will create a valid, perfected and
enforceable lien upon and security interest in all of the Mortgaged Property.

(c) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under Permitted Liens and all
Liens permitted under Section 7.3 of the Credit Agreement, to the extent of
those rights and except as provided in Section 4.8 of the Credit Agreement.

SECTION 1.02. Credit Agreement. This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Credit Parties to pay when due, and to
timely perform, the Obligations in accordance with the terms of the Loan
Documents. In the event of any inconsistency, conflict or ambiguity between this
Mortgage and the Credit Agreement, the Credit Agreement shall govern in all
respects.

SECTION 1.03. Payment of Taxes, and Other Obligations. (a) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement, including without limitation all
provisions with respect to the contest or protest of such Taxes.

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Loan Documents, or requiring an amount of taxes to be withheld or deducted
therefrom, Mortgagor will promptly (i) upon learning thereof, notify Mortgagee
of such event, (ii) enter into such further instruments as Mortgagee may
determine are reasonably necessary or desirable to obligate Mortgagor to make
any additional payments necessary to put the Lenders and Secured Parties in the
same financial position they would have been if such law, order, rule or
regulation had not been passed and (iii) make such additional payments to
Mortgagee for the benefit of the Lenders and Secured Parties.

SECTION 1.04. Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 1.05. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in subsection 6.5 of the Credit Agreement and shall purchase
such additional insurance as may be required from time to time pursuant thereto.
Federal Emergency Management Agency Standard Flood Hazard Determination Forms
will be purchased by Mortgagor for each Mortgaged Property on which Improvements
are located. If any portion of Improvements constituting part of the Mortgaged
Property is located in an area identified as a special flood hazard area by
Federal Emergency Management Agency or other applicable agency, Mortgagor will
purchase flood insurance in an amount satisfactory to Mortgagee, but in no event
less than the maximum limit of coverage available under the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, in each
case as amended from time to time.

SECTION 1.06. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee reasonably prompt written notice of any casualty or other damage to
the Mortgaged Property or any proceeding for the taking of the Mortgaged
Property or any portion thereof or interest therein under power of eminent
domain or by condemnation or any similar proceeding Any Net Cash Proceeds
received by or on behalf of the Mortgagor in respect of any such casualty,
damage or taking shall be applied in accordance with subsection 2.11 of the
Credit Agreement.

SECTION 1.07. Assignment of Leases and Rents. (a) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns to the Mortgagee all of its right
title and interest in all Leases, together with any and all extensions and
renewals thereof for purposes of securing and discharging the performance by
Mortgagor of the Obligations. Mortgagor has not assigned or executed any
assignment of, and will not assign or execute any assignment of, any Leases or
the Rents payable thereunder to anyone other than Mortgagee.

(b) All Leases hereafter entered into by Mortgagor shall be subordinate to the
lien of this Mortgage. Unless otherwise permitted under the Credit Agreement,
Mortgagor will not enter into, modify or amend any Lease if such Lease, as
entered into, modified or amended, will not be subordinate to the lien of this
Mortgage.

(c) Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

 

6



--------------------------------------------------------------------------------

(d) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant’s successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Mortgagee. Each tenant or
any of such tenant’s successors in interest from whom Mortgagee or any officer,
agent, attorney or employee of Mortgagee shall have collected any Rents, shall
be authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest. For the avoidance of doubt, upon the cessation of any
Event of Default, Mortgagor’s rights to receive and collect all Rents shall be
automatically be reinstated without any further act or instrument by or from
Mortgagee.

(e) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

SECTION 1.08. Restrictions on Transfers and Encumbrances. Unless otherwise
permitted or not prohibited by the Credit Agreement, Mortgagor shall not
directly or indirectly sell, convey, alienate, assign, lease, sublease, license,
mortgage, pledge, encumber or otherwise transfer, create, consent to or suffer
the creation of any lien, charge or other form of encumbrance upon any interest
in or any part of the Mortgaged Property, or be divested of its title to the
Mortgaged Property or any interest therein in any manner or way, whether
voluntarily or involuntarily (other than resulting from a condemnation), or
engage in any common, cooperative, joint, time-sharing or other congregate
ownership of all or part thereof, except in each case in accordance with and to
the extent permitted or not prohibited by the Credit Agreement. . If any of the
foregoing transfers or encumbrances results in a mandatory prepayment required
by subsection 2.11(b) of the Credit Agreement, any Net Cash Proceeds received by
or on behalf of the Mortgagor in respect thereof shall be applied in accordance
with subsection 2.11 of the Credit Agreement.

SECTION 1.09. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby

 

7



--------------------------------------------------------------------------------

granted unto Mortgagee a security interest in and to all the Mortgaged Property
described in this Mortgage that is not real property, and simultaneously with
the recording of this Mortgage, Mortgagor has filed or will file UCC financing
statements, and will file continuation statements prior to the lapse thereof, at
the appropriate offices in the jurisdiction of formation of the Mortgagor to
perfect the security interest granted by this Mortgage in all the Mortgaged
Property that is not real property. Mortgagor hereby appoints Mortgagee as its
true and lawful attorney-in-fact and agent, for Mortgagor and in its name, place
and stead, in any and all capacities, to execute any document and to file the
same in the appropriate offices (to the extent it may lawfully do so), and to
perform each and every act and thing reasonably requisite and necessary to be
done to perfect the security interest contemplated by the preceding sentence.
Mortgagee shall have all rights with respect to the part of the Mortgaged
Property that is the subject of a security interest afforded by the UCC in
addition to, but not in limitation of, the other rights afforded Mortgagee
hereunder and under the Guarantee and Collateral Agreement.

SECTION 1.10. Filing and Recording. Mortgagor will cause this Mortgage, the UCC
financing statements referred to in Section 1.09, any other security instrument
creating a security interest in or evidencing the lien hereof upon the Mortgaged
Property and each UCC continuation statement and instrument of further assurance
to be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Mortgagee in, the Mortgaged
Property until this Mortgage is terminated and released in full in accordance
with Section 3.04 hereof. Mortgagor will pay all filing, registration and
recording fees, all Federal, state, county and municipal recording, documentary
or intangible taxes and other taxes, duties, imposts, assessments and charges,
and all reasonable expenses incidental to or arising out of or in connection
with the execution, delivery and recording of this Mortgage, UCC continuation
statements any mortgage supplemental hereto, any security instrument with
respect to the Personal Property, Permits, Plans and Warranties and Proceeds or
any instrument of further assurance.

SECTION 1.11. Further Assurances. Within a reasonable time after demand by
Mortgagee, Mortgagor will, at the cost of Mortgagor and without expense to
Mortgagee, do, execute, acknowledge and deliver all such further acts, deeds,
conveyances, mortgages, assignments, notices of assignment, transfers and
assurances as Mortgagee shall from time to time reasonably require for the
better assuring, conveying, assigning, transferring and confirming unto
Mortgagee the property and rights hereby conveyed or assigned or intended now or
hereafter so to be, in accordance with and subject to the provisions of this
Mortgage, or which Mortgagor may be or may hereafter become bound to convey or
assign to Mortgagee pursuant to the Credit Agreement, or for carrying out the
intention or facilitating the performance of the terms of this Mortgage
consistent with the terms of the Credit Agreement, or for filing, registering or
recording this Mortgage.

SECTION 1.12. Additions to Mortgaged Property. Except with respect to leased
property, all right, title and interest of Mortgagor in and to all extensions,
improvements, betterments, renewals, substitutions and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor

 

8



--------------------------------------------------------------------------------

constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage, subject in each case to all
Permitted Liens and all Liens permitted under Section 7.3 of the Credit
Agreement.

SECTION 1.13. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

SECTION 1.14. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage. Mortgagor’s organizational identification number is
                    .

 

9



--------------------------------------------------------------------------------

ARTICLE II

Defaults and Remedies

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and the costs and expenses of collection,
including reasonable attorneys’ fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, subject to the provisions of
applicable law, Mortgagee may seek a judgment or decree conferring upon
Mortgagee the right to immediate possession or requiring Mortgagor to deliver
immediate possession of the Mortgaged Property to Mortgagee. Mortgagor will pay
to Mortgagee, upon demand, all reasonable expenses of obtaining such judgment or
decree, including reasonable compensation to Mortgagee’s attorneys and agents
with interest thereon at the rate per annum applicable to overdue Reimbursement
Amounts under the Credit Agreement as provided in subsection 2.14(c) of the
Credit Agreement (the “Interest Rate”); and all such expenses and compensation
shall, until paid, be secured by this Mortgage.

(b) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by and subject to all applicable law, hold, store, use, operate,
manage and control the Mortgaged Property, conduct the business thereof and,
from time to time, in the exercise of its commercially reasonable judgement,
(i) make all necessary and proper maintenance and repairs thereto and thereon
for the reasonable preservation of Mortgagee’s security, (ii) insure or keep the
Mortgaged Property insured, (iii) manage and operate the Mortgaged Property and
exercise all the rights and powers of Mortgagor to the same extent as Mortgagor
could in its own name or otherwise with respect to the same, or (iv) enter into
any and all agreements with respect to the exercise by others of any of the
powers herein granted Mortgagee, all as may from time to time be directed or
determined by Mortgagee to be in the best interest of the Mortgaged Property and
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Mortgaged Property,
including those past due as well as those accruing thereafter, and, after
deducting (i) all reasonable expenses of taking, holding, managing and operating
the Mortgaged Property (including reasonable compensation for the services of
all persons employed for such purposes), (ii) the costs of all such permitted



--------------------------------------------------------------------------------

maintenance and repairs, (iii) the costs of such insurance, (iv) such taxes,
assessments and other similar charges to the extent the same are due and
payable, (v) other proper reasonable charges upon the Mortgaged Property or any
part thereof which are reasonably incurred in the ordinary course and which are
not otherwise limited or restricted herein, and (vi) the reasonable
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee to the extent related to the foregoing, Mortgagee shall apply the
remainder of the moneys and proceeds so received first to the payment of the
Mortgagee for the satisfaction of the Obligations, and second, if there is any
surplus, to Mortgagor, subject to the entitlement of others thereto under
applicable law.

(c) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured (to the extent any such non-monetary Obligations and Events of
Default are capable of being cured), Mortgagee will surrender possession of the
Mortgaged Property back to Mortgagor, its successors or assigns. The same right
of taking possession shall, however, arise again if any subsequent Event of
Default shall occur and be continuing.

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), beyond any applicable grace, notice or cure period,
Mortgagee may pay, perform or observe the same, and all payments reasonably made
or costs or expenses reasonably incurred by Mortgagee in connection therewith
shall be secured hereby and shall be payable upon demand to Mortgagee with
interest thereon at the Interest Rate upon submission of an invoice therefor.
Mortgagee shall be the judge, using commercially reasonable discretion in good
faith, of the necessity for any such actions and of the amounts to be paid.
Mortgagee is hereby empowered to enter and to authorize others to enter upon the
Premises or the Improvements or any part thereof (such persons to present proof
of authorization upon request) during normal business hours upon reasonable
prior notice to Mortgagor for the purpose of performing or observing any such
defaulted term, covenant or condition, without having any obligation to so
perform or observe and without thereby becoming liable to Mortgagor, to any
person in possession holding under Mortgagor or to any other person, for failure
to perform or observe, but without any release of liability for any acts
actually performed or observed.

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled to seek the appointment of a receiver to take possession of
and to operate the Mortgaged Property and to collect and apply the Rents. The
receiver shall have all of the rights and powers permitted under the laws of the
state wherein the Mortgaged Property is located consistent with the terms and
provisions of this Mortgage. Mortgagor shall pay to Mortgagee upon demand all
reasonable expenses, including reasonable receiver’s fees, reasonable attorney’s
fees and disbursements, costs and agent’s compensation incurred pursuant to the
provisions of this Section 2.05; and all such expenses shall be secured by this
Mortgage and shall be payable upon demand to Mortgagee with interest thereon at
the Interest Rate upon submission of an invoice therefor.

 

2



--------------------------------------------------------------------------------

SECTION 2.06. Foreclosure and Sale. (a) Subject to applicable law, if an Event
of Default shall occur and be continuing, Mortgagee may elect to sell the
Mortgaged Property or any part of the Mortgaged Property by exercise of the
power of foreclosure or of sale granted to Mortgagee by applicable law or this
Mortgage. In such case, Mortgagee may commence a civil action to foreclose this
Mortgage, or it may proceed and sell the Mortgaged Property to satisfy any
Obligation. Mortgagee or an officer appointed by a judgment of foreclosure to
sell the Mortgaged Property, may sell all or such parts of the Mortgaged
Property as may be chosen by Mortgagee at the time and place of sale fixed by it
in a notice of sale, either as a whole or in separate lots, parcels or items as
Mortgagee shall deem expedient, and in such order as it may determine, at public
auction to the highest bidder. Mortgagee or an officer appointed by a judgment
of foreclosure to sell the Mortgaged Property may postpone any foreclosure or
other sale of all or any portion of the Mortgaged Property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement or subsequently noticed sale.
Without further notice, Mortgagee or an officer appointed to sell the Mortgaged
Property may make such sale at the time fixed by the last postponement, or may,
in its discretion, give a new notice of sale. Any person, including Mortgagor or
Mortgagee or any designee or affiliate thereof, may purchase at such sale.

(b) The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Liens, and, after deducting all costs, fees and expenses of Mortgagee (including
costs of evidence of title in connection with the sale), Mortgagee or an officer
that makes any sale shall apply the proceeds of sale in the manner set forth in
Section 2.08.

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(d) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to

 

3



--------------------------------------------------------------------------------

recover a deficiency judgment for any portion of the aggregate principal amount
of the Obligations remaining unpaid, with interest.

SECTION 2.08. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, Mortgagee shall receive and apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by Mortgagee under this Mortgage as
follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
incurred by the Mortgagee in connection with such collection, sale, foreclosure
or realization or otherwise in connection with this Mortgage, any other Loan
Document or any of the Obligations, including all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Mortgagee hereunder or under any other Loan Document on behalf of the
Mortgagor and any other reasonable out-of-pocket costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Lender pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

FOURTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

Upon any sale of all or any of the Mortgaged Property by the Mortgagee
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Mortgagee or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of all or any of
the Mortgaged Property so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Mortgagee or such officer or be answerable in any way for the
misapplication thereof.

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating

 

4



--------------------------------------------------------------------------------

or extending a period of redemption from any sale made in collecting said debt
or any other amounts due to Mortgagee, (ii) any right to at any time insist
upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any homestead exemption, stay, statute of limitations,
extension or redemption, or sale of the Mortgaged Property as separate tracts,
units or estates or as a single parcel in the event of foreclosure or notice of
deficiency, and (iii) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of or each of
the Obligations and marshaling in the event of foreclosure of this Mortgage.

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power in its reasonable discretion (a) to institute and maintain suits and
proceedings to prevent any impairment of the Mortgaged Property by any acts that
may be unlawful or in violation of this Mortgage, (b) to preserve or protect its
interest in the Mortgaged Property and in the Rents arising therefrom and (c) to
restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of or compliance with such enactment, rule or order
would impair the security or be prejudicial to the interest of Mortgagee
hereunder.

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to

 

5



--------------------------------------------------------------------------------

be a consent or waiver to or of any other breach or Event of Default in the
performance of the same or of any other Obligations by Mortgagor hereunder. No
failure on the part of Mortgagee to complain of any act or failure to act or to
declare an Event of Default, irrespective of how long such failure continues,
shall constitute a waiver by Mortgagee of its rights hereunder or impair any
rights, powers or remedies consequent on any future Event of Default by
Mortgagor.

(b) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default not inconsistent with such other waivers, grants or
other actions; nor, except as otherwise expressly provided in an instrument
executed by Mortgagee, shall this Mortgage be altered thereby. In the event of
the sale or transfer by operation of law or otherwise of all or part of the
Mortgaged Property, Mortgagee is hereby authorized and empowered to deal with
any vendee or transferee with reference to the Mortgaged Property secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

SECTION 2.16. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such validity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be

 

6



--------------------------------------------------------------------------------

construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein.

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

SECTION 3.04. Satisfaction and Cancellation. (a) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall be null and void when (i) all the Loan Document Obligations (other than
contingent indemnification obligations for which no claim has been made) have
been indefeasibly paid in full and the Lenders have no further commitment to
lend under the Credit Agreement, the aggregate L/C Exposure has been reduced to
zero (or the only outstanding Letters of Credit have become subject to
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Lender) and the Issuing Lenders have no further obligations to issue Letters of
Credit under the Credit Agreement and (ii) no payment of any amounts outstanding
and due under any Hedging Agreement is, or after giving effect to such
satisfaction and cancellation of this Mortgage and of the security created and
consummated hereby would be, then due and payable.

(b) Upon a sale or financing by Mortgagor of all or any portion of the Mortgaged
Property that is permitted by the Credit Agreement and the application of the
Net Cash Proceeds of such sale or financing in accordance with the terms of the
Credit Agreement, the lien of this Mortgage shall be released from the
applicable portion of the Mortgaged Property. Mortgagor shall give the Mortgagee
reasonable written notice of any sale or financing of the Mortgaged Property
prior to the closing of such sale or financing.

(c) In connection with any termination or release pursuant to paragraph (a), the
Mortgage shall be marked “satisfied” by the Mortgagee, and this Mortgage shall
be canceled of record at the request and at the expense of the Mortgagor.
Mortgagee shall execute any documents reasonably requested by Mortgagor to
accomplish the foregoing or to accomplish any release contemplated by this
Section 3.04 and Mortgagor will pay all costs and expenses, including reasonable
attorneys’ fees, disbursements and other charges, incurred by Mortgagee in
connection with the preparation and execution of such documents.

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the

 

7



--------------------------------------------------------------------------------

Mortgaged Property” shall mean “the Mortgaged Property or any part thereof or
interest therein”. Any act that Mortgagee is permitted to perform hereunder may
be performed at any time and from time to time by Mortgagee or any person or
entity designated by Mortgagee. Any act that is prohibited to Mortgagor
hereunder is also prohibited to all lessees of any of the Mortgaged Property.
Each appointment of Mortgagee as attorney-in-fact for Mortgagor under the
Mortgage is irrevocable, with power of substitution and coupled with an
interest. Subject to the applicable provisions hereof, Mortgagee has the right
to refuse to grant its consent, approval or acceptance or to indicate its
satisfaction, in its sole discretion, whenever such consent, approval,
acceptance or satisfaction is required hereunder.

SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the Mortgaged Property is located (without regard to principles of
conflict of law) with respect to matters involving the creation, interpretation
and enforcement hereof, except that Mortgagor expressly acknowledges and agrees
that by their terms, the Credit Agreement and other Loan Documents (aside from
those Other Mortgages to be recorded outside New York) shall be governed by the
internal law of the State of New York, without regard to principles of conflict
of law. Mortgagor and Mortgagee agree to submit to jurisdiction and the laying
of venue for any suit on this Mortgage in the state where the Mortgaged Property
is located.

SECTION 4.02. Local Law Provisions. Notwithstanding anything contained herein to
the contrary:

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

                                                                      ,   by    
 

 

    Name:     Title:

 

STATE OF   )     )   SS: COUNTY OF   )  

On this day before me, the undersigned Notary Public for said State and County,
personally appeared                                         , the
                                         of
                                    , who executed the foregoing Mortgage, and
who, having been duly sworn, acknowledged that the foregoing Mortgage was
executed as a free and voluntary act and deed, for the uses and purposes therein
mentioned and that stated that any representations therein contained are true.

WITNESS my hand and Notarial Seal this          day of                     ,
2011.

 

 

   

 

  Notary Public     Printed Signature   My Commission Expires:    
My County of Residence:  

 

   

 

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SunCoke Energy, Inc., as Borrower, the Lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Affiliates or any
other obligor or the performance or observance by the Borrower, any of its
Affiliates or any other obligor of any of their respective obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such



--------------------------------------------------------------------------------

powers and discretion under the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including its obligations pursuant to Section 2.19
of the Credit Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

4



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption with respect to

the Credit Agreement, dated as of July 26, 2011 (as amended, supplemented or
otherwise

modified from time to time, the “Credit Agreement”), among SunCoke Energy, Inc.,
as

Borrower, the Lenders party thereto from time to time and JPMorgan Chase Bank,
N.A., as

Administrative Agent

Name of Assignor:                                                  

Name of Assignee:                                                  

Effective Date of Assignment:                                     

 

Credit Facility Assigned

   Principal
Amount Assigned    Commitment Percentage Assigned    $                       
            .                     %

 

[Name of Assignee]     [Name of Assignor]         By:  

 

    By:  

 

  Title:       Title: Accepted for Recordation in the Register:     Required
Consents (if any):

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

    SUNCOKE ENERGY, INC., as Borrower By:  

 

    By  

 

Title:     Title:      

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

      By:  

 

        Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

U.S. TAX CERTIFICATE

[DATE]

Reference is made to the Credit Agreement, dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SunCoke Energy, Inc., as Borrower, the Lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

The undersigned is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected.

 

[NAME OF LENDER],   by    

 

  Name:     Title:   For any Person requiring a second signature block:   by    

 

  Name:     Title:     Address:  



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

INCREASED FACILITY ACTIVATION NOTICE

 

To: JPMorgan Chase Bank, N.A.

as Administrative Agent under the Credit Agreement referred to below

Reference is hereby made to the Credit Agreement, dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SunCoke Energy, Inc., as Borrower, the Lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders signatory hereto (the
“Incremental Lenders”) hereby notify you that:

 

  1. The increased amount of the [Tranche B Term] [Revolving] Facility
implemented by this Increased Facility Activation Notice (the “Increased
Facility Amount”) is $[                    ].



--------------------------------------------------------------------------------

  2. The Increased Facility Amount of each Incremental Lender is set forth
opposite such Incremental Lender’s name on the signature pages hereof under the
caption “Increased Facility Amount”.

 

  3. The Increased Facility Closing Date is [                    ] [    ],
20[    ].

 

  4. [The Incremental Term Maturity Date for this Incremental Term Loan is
[                    ] [    ], 20[    ].]1

[(a) The amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto and (b) the Applicable Margin for this
Incremental Term Loan shall be [                     ].]2

 

SUNCOKE ENERGY, INC. By  

 

Name: Title: [INCREMENTAL LENDERS]

 

AMOUNT:   $[                                                     ]     By  

 

      Name:       Title:

 

1  To be included in any Increased Facility Activation Notice with respect to an
Incremental Term Loan.

2  To be included in any Increased Facility Activation Notice with respect to an
Incremental Term Loan.



--------------------------------------------------------------------------------

[ANNEX A

TO INCREASED FACILITY ACTIVATION NOTICE]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

PURCHASING BORROWER ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SunCoke Energy, Inc., as Borrower, the Lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

SECTION 11

 

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

 

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Affiliates or any
other obligor or the performance or observance by the Borrower, any of its
Affiliates or any other obligor of any of their respective obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto.

 

3.

The Assignee represents and warrants that (a) it is legally authorized to enter
into this Purchasing Borrower Assignment and Assumption; (b) it is a Purchasing
Borrower Party pursuant to Section 10.6(g) of the Credit Agreement; (c) no
Default or Event of Default has occurred or is continuing or would result
therefrom; (d) no proceeds from Revolving Loans or Swingline Loans were used to
purchase the Assigned Interest; (e) no Revolving Loans are outstanding; and
(f) the other terms and conditions with respect to this Purchasing Borrower
Assignment and Assumption set forth in Section 10.6(g) of the



--------------------------------------------------------------------------------

  Credit Agreement have been satisfied. For the avoidance of doubt, Lenders
shall not be permitted to assign Revolving Commitments or Revolving Loans to any
Purchasing Borrower Party.

 

4. The effective date of this Purchasing Borrower Assignment and Assumption
shall be the Effective Date of Assignment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Purchasing Borrower
Assignment and Assumption, it will be delivered to the Administrative Agent for
recording by the Administrative Agent pursuant to the Credit Agreement,
effective as of the Effective Date.

 

5. The Assignee acknowledges that the Assigned Interest shall be automatically
and permanently cancelled upon the Effective Date and will thereafter no longer
be outstanding for any purpose under any Loan Document.

 

6. This Purchasing Borrower Assignment and Assumption shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Purchasing Borrower
Assignment and Assumption to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1

to Purchasing Borrower Assignment and Assumption with respect to

the Credit Agreement, dated as of July 26, 2011 (as amended, supplemented or
otherwise

modified from time to time, the “Credit Agreement”), among SunCoke Energy, Inc.,
as

Borrower, the Lenders party thereto from time to time and JPMorgan Chase Bank,
N.A., as

Administrative Agent

Name of Assignor:                                                  

Name of Assignee:                                                  

Effective Date of Assignment:                                         

 

Credit Facility Assigned

   Principal
Amount Assigned    Commitment Percentage Assigned    $                       
            .                     %

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Title:       Title: Accepted for Recordation in the Register:      

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

      By:  

 

      Title:      



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT, dated as of [                             ], 20[    ]
(this “New Lender Supplement”), among the Borrower (as defined below), the
Administrative Agent (as defined below) and [                    ], as a New
Lender (the “New Lender”), to the Credit Agreement, dated as of July 26, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SunCoke Energy, Inc., as Borrower (the “Borrower”), the
Lenders party thereto from time to time and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, subject to the terms and conditions of the Credit Agreement, any
additional bank, financial institution or other entity, which, with the consent
of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become to become a “Lender” under the Credit
Agreement in connection with any transaction described in Section 2.24(a) of the
Credit Agreement shall execute a New Lender Supplement, whereupon such bank,
financial institution or other entity shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of the Credit Agreement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender thereunder;

NOW, THEREFORE, the undersigned hereby agrees as follows:

The New Lender agrees to be bound by the provisions of the Credit Agreement, and
agrees that it shall, on the date that this New Lender Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
[commitment for Incremental Term Loans] [new Revolving Commitment] in an
aggregate principal amount of $                    .

The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement and each other Loan Document existing as of the date of
this New Lender Supplement, together with copies of the financial statements
referred to in Section 6.1 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis



--------------------------------------------------------------------------------

and decision to enter into this New Lender Supplement; (c) agrees that it has
made and will, independently and without reliance upon any of the Agents or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
such Agent by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and each of the other Loan Documents and will perform in accordance
with their terms all the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender
including, without limitation, if it is a Non-U.S. Lender, delivery to the
Borrower and Administrative Agent of such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Lender may be required to deliver to the Borrower and Administrative Agent
pursuant to Section 2.19(f) of the Credit Agreement.

The New Lender’s address for notices for the purposes of the Credit Agreement is
as follows:

 

 

 

 

 

 

The New Lender hereby agrees to make its new [Tranche B Term] [Revolving]
Commitment on the following terms and conditions:

 

  1. Applicable Margin and Principal Payments. The Applicable Margin for each
Incremental Term Loan and scheduled amortization shall be as provided in the
Increased Facility Activation Notice delivered on or about
[                    ].

 

  2. New Revolving Commitments. The terms and provisions of the new Revolving
Commitment shall be identical to the Revolving Commitments.[

 

  3. Proposed Borrowing. This New Lender Supplement represents the Borrower’s
request to [borrow Incremental Term Loans from New Lender] [establish new
Revolving Commitments] as follows (the “Proposed [Incremental Term Loan] [New
Revolving Commitment”]):

 

  a. Business Day of Proposed [Incremental Term Loan] [New Revolving Commitment:

                                                 

  b. Amount of Proposed [Incremental Term Loan] [New Revolving Commitment:

$                                         



--------------------------------------------------------------------------------

  c. [Interest rate option:

 

  ¨ Base Rate Loan(s)

 

  ¨ Eurodollar Loans with an initial Interest Period of                     
month(s)]

 

  4. Borrower’s Certifications. By its execution of this New Lender Supplement,
the Borrower hereby certifies as of the date hereof and upon the effectiveness
of the [Proposed Incremental Term Loan] [New Revolving Commitment] (i) no
Default or Event of Default has occurred and is continuing or shall result
therefrom and (ii) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects.]6

 

  5. [Borrower Covenants. By its execution of this New Lender Supplement,
Borrower hereby covenants that set forth on Exhibit A are the calculations
demonstrating the total yield (calculated for both the Incremental Term Loans
and the Term Loans, including the upfront fees, any interest rate floors and any
OID (excluding any arrangement, underwriting or similar fee paid by the
Borrower)) in respect of the Proposed Incremental Term Loan].

 

  6. Notice. For purposes of the Credit Agreement, the initial notice address of
the New Lender shall be as set forth in this New Lender Supplement.

 

  7. Amendment, Modification and Waiver. This New Lender Supplement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

  8. Entire Agreement. This New Lender Supplement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

  9. GOVERNING LAW. THIS NEW LENDER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

  10. Severability. Any term or provision of this New Lender Supplement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent

 

6  To be included if New Lender Supplement is intended to serve as borrowing
notice.



--------------------------------------------------------------------------------

  of such prohibition or unenforceability without invalidating the remaining
provisions of this New Lender Supplement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

  11. Counterparts. This New Lender Supplement may be executed by one or more of
the parties to this New Lender Supplement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this New Lender Supplement by facsimile transmission or other electronic
transmission (such as a “pdf” or “tif” file) shall be effective as delivery of a
manually executed counterpart hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered as of the date first above written.

 

[INSERT NAME OF LENDER] By:  

 

  Name:   Title:

 

Accepted this          day of                     , 20[    ] SUNCOKE ENERGY,
INC. By:  

 

  Name:   Title: Accepted this          day of                     , 20[    ]

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF] TERM NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, SunCoke Energy, Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the Lender set forth above
(the “Lender”) or its registered assigns, in accordance with the provisions of
the Credit Agreement (as defined herein), in lawful money of the United States
of America in immediately available funds to the Administrative Agent for the
account of the Lender at the Funding Office (i) on the dates set forth in the
Credit Agreement, the principal amounts set forth in the Credit Agreement with
respect to Term Loans made by the Lender to Borrower pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Term Loans made by the Lender to Borrower pursuant to the Credit Agreement.

Reference is made to the Credit Agreement, dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Borrower promises to pay interest, on demand, on any overdue principal and, to
the extent permitted by law, overdue interest from their due dates at the rate
or rates provided in the Credit Agreement.

Borrower hereby waives diligence, presentment, demand, protest and notice of any
kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of Borrower under
this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.

 

 

J-1-1



--------------------------------------------------------------------------------

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

J-1-2



--------------------------------------------------------------------------------

  SUNCOKE ENERGY, INC. By:  

 

  Name:   Title:

 

J-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of Person

Making the

Notation

 

J-1-4



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF] REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, SunCoke Energy, Inc., a Delaware
corporation (“Borrower”) hereby promises to pay to the Lender set forth above
(the “Lender”) or its registered assigns, in accordance with the provisions of
the Credit Agreement (as defined herein), in immediately available funds to the
Administrative Agent for the account of the Lender at the Funding Office (A) on
the dates set forth in the Credit Agreement, the lesser of (i) the principal
amount set forth above and (ii) the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to Borrower pursuant to the Credit Agreement,
and (B) interest from the date hereof on the principal amount from time to time
outstanding on each such Revolving Loan at the rate or rates per annum and
payable on such dates, as provided in the Credit Agreement.

Reference is made to the Credit Agreement, dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Borrower promises to pay interest, on demand, on any overdue principal and, to
the extent permitted by law, overdue interest from their due dates at a rate or
rates provided in the Credit Agreement.

Borrower hereby waives diligence, presentment, demand, protest and notice of any
kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of Borrower under
this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional prepayment of the principal
hereof prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

 

J-2-1



--------------------------------------------------------------------------------

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

J-2-2



--------------------------------------------------------------------------------

  SUNCOKE ENERGY, INC. By:  

 

  Name:   Title:

 

J-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person Making

the Notation

 

J-2-4



--------------------------------------------------------------------------------

EXHIBIT J-2

EXHIBIT J-3

[FORM OF] SWINGLINE NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, SunCoke Energy, Inc., a Delaware
corporation (“Borrower”) hereby promises to pay to the Lender set forth above
(the “Lender”) or its registered assigns, in accordance with the provisions of
the Credit Agreement (as defined herein), in immediately available funds to the
Administrative Agent for the account of the Lender at the Funding Office (A) on
the dates set forth in the Credit Agreement, the lesser of (i) the principal
amount set forth above and (ii) the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to Borrower pursuant to the Credit Agreement,
and (B) interest from the date hereof on the principal amount from time to time
outstanding on each such Swingline Loan at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.

Reference is made to the Credit Agreement, dated as of July 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Borrower promises to pay interest, on demand, on any overdue principal and, to
the extent permitted by law, overdue interest from their due dates at a rate or
rates provided in the Credit Agreement.

Borrower hereby waives diligence, presentment, demand, protest and notice of any
kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional prepayment of the principal
hereof prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

 

J-3-5



--------------------------------------------------------------------------------

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

J-2-6



--------------------------------------------------------------------------------

  SUNCOKE ENERGY, INC. By:  

 

  Name:   Title:

 

J-2-7



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person Making

the Notation

 

J-2-8